


Exhibit 10.44

 

DISTRIBUTION AND TRANSFER AGREEMENT

 

This Distribution and Transfer Agreement (this “Agreement”) is entered into as
of February 18, 2005 by and among Rainbow Regional Holdings LLC, a Delaware
limited liability company (“Rainbow RPP Partner”), Fox Sports RPP Holdings,
Inc., a Delaware corporation (“Fox RPP Partner”), Rainbow National Sports
Holdings LLC, a Delaware limited liability company (“Rainbow NSP Partner”), Fox
Sports Net National Network Holdings II, LLC, a Delaware limited liability
company (“Fox NSP Partner II”), Rainbow Advertising Holdings LLC, a Delaware
limited liability company (“Rainbow NAP Partner”), Fox Sports Net National Ad
Sales Holdings II, LLC, a Delaware limited liability company (“Fox NAP Partner
II”), Rainbow Media Holdings, LLC, a Delaware limited liability company (“RMH”
and, collectively with Rainbow RPP Partner, Rainbow NSP Partner and Rainbow NAP
Partner, the “Rainbow Parties”), Fox Sports Net Bay Area Holdings, LLC, a
Delaware limited liability company (“Fox Former Pacific Partner”), Regional
Pacific Holdings II, L.L.C., a Delaware limited liability company (“RPP Pacific
Partner II”), Fox Sports Net Chicago Holdings, LLC, a Delaware limited liability
company (“Fox Former Chicago Partner”), Fox Sports Net, Inc., a Delaware
corporation (“Fox Sports Net” and, collectively with Fox RPP Partner, Fox NSP
Partner II, Fox NAP Partner II, Fox Former Pacific Partner and Fox Former
Chicago Partner, the “Fox Parties”).  Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in Section 1.1 hereof.

 

RECITALS

 

WHEREAS, Rainbow RPP Partner and Fox RPP Partner own Regional Programming
Partners, a New York general partnership (“RPP”), which owns all of the
membership interests or common stock, as applicable, of the following 19
entities:

 

A.                                   Radio City Networks Holdings I, LLC, a
Delaware limited liability company (“RPP Radio City Partner I”);

 

B.                                     Radio City Networks Holdings II, LLC, a
Delaware limited liability company (“RPP Radio City Partner II”);

 

C.                                     Regional NE Holdings I LLC, a Delaware
limited liability company (“RPP NE Partner I”);

 

D.                                    Regional NE Holdings II, L.L.C., a
Delaware limited liability company (“RPP NE Partner II”);

 

E.                                      Regional MSG Holdings LLC, a Delaware
limited liability company (“RPP MSG Partner I”);

 

F.                                      Rainbow Garden Corporation, a Delaware
corporation (“RPP MSG Partner II”);

 

--------------------------------------------------------------------------------


 

G.                                     Regional Ohio Holdings I LLC, a Delaware
limited liability company (“RPP Ohio Partner I”);

 

H.                                    Regional Ohio Holdings II LLC, a Delaware
limited liability company (“RPP Ohio Partner II”);

 

I.                                         Metro Channel Holdings I, LLC, a
Delaware limited liability company (“RPP Metro Channel Partner I”);

 

J.                                        Metro Channel Holdings II, LLC, a
Delaware limited liability company (“RPP Metro Channel Partner II”);

 

K.                                    Regional Cincinnati Holdings I LLC, a
Delaware limited liability company (“RPP Cincinnati Partner I”);

 

L.                                      Regional Cincinnati Holdings II LLC, a
Delaware limited liability company (“RPP Cincinnati Partner II”);

 

M.                                 SC Florida Holding Company, L.L.C., a
Delaware limited liability company (“RPP Florida Partner I”);

 

N.                                    SportsChannel Florida Holding Company,
L.L.C., a Delaware limited liability company (“RPP Florida Partner II”);

 

O.                                    Regional Pacific Holdings LLC, a Delaware
limited liability company (“RPP Pacific Partner I”);

 

P.                                      Regional Pacific Holdings II, L.L.C., a
Delaware limited liability company (“RRP Pacific Partner II”);

 

Q.                                    Regional Chicago Holdings, L.L.C., a
Delaware limited liability company (“RPP Chicago Partner I”);

 

R.                                     Regional Chicago Holdings II, L.L.C., a
Delaware limited liability company (“RPP Chicago Partner II”); and

 

S.                                      WSN, LLC, a Delaware limited liability
company (“WSN”).

 

WHEREAS, Rainbow NSP Partner and Fox Sports Net National Network Holdings, LLC,
a Delaware limited liability company (“Fox NSP Partner I”), own National Sports
Partners, a New York general partnership (“NSP”), which, among other things,
owns and operates a national sports network under the name Fox Sports Net.

 

WHEREAS, Rainbow NAP Partner and Fox Sports Net Ad Sales Holdings LLC, a
Delaware limited liability company (“Fox NAP Partner I”), own National
Advertising Partners, a New York general partnership (“NAP”), which, among

 

2

--------------------------------------------------------------------------------


 

other things, owns and operates a national advertising business to sell
advertising for national and regional sports networks.

 

Pursuant to this Agreement:

 

1.                                       RMH shall contribute $100,000 of cash
to RPP and in consideration thereof shall receive a 0.1% general partnership
interest in RPP;

 

Thereafter, in simultaneous transactions:

 

2.                                       The note payable (the “Pacific Note”)
issued by RPP Pacific Partner II to Fox Former Pacific Partner shall be assigned
by Fox Former Pacific Partner to Fox RPP Partner and then shall be contributed
by Fox RPP Partner to RPP as a capital contribution for no additional ownership
interest or percentage interest and the security interest in the partnership
interest in SportsChannel Pacific Associates owned by RPP Pacific Partner II for
the benefit of Fox Former Pacific Partner shall be released and terminated and
RPP shall contribute the Pacific Note to RPP Pacific Partner II as a capital
contribution;

 

3.                                       The note payable (the “Chicago Note”)
issued by RPP Chicago Partner II to Fox Former Chicago Partner shall be assigned
by Fox Former Chicago Partner to Fox RPP Partner and then shall be contributed
by Fox RPP Partner to RPP as a capital contribution for no additional ownership
interest or percentage interest and the security interest in the partnership
interest in SportsChannel Pacific Associates owned by RPP Pacific Partner II for
the benefit of Fox Former Chicago Partner shall be released and terminated and
RPP shall contribute the Chicago Note to RPP Chicago Partner II as a capital
contribution;

 

4.                                       RPP shall form Pacific Regional
Programming Partners, a New York general partnership (“Pacific RPP”), and shall
contribute all of its right, title and interest in its ownership interests in
the following entities to Pacific RPP:

 

•                  RPP Pacific Partner I; and

 

•                  RPP Pacific Partner II.

 

5.                                       The Notes shall be cancelled;

 

6.                                       RPP shall distribute all its right,
title and interest in a 60% general partnership interest in Pacific RPP to
Rainbow RPP Partner or its designee;

 

7.                                       RPP shall redeem all of the partnership
interests in RPP owned by Fox RPP Partner in exchange for all RPP’s right, title
and interest in a 40% general partnership interest in Pacific RPP and its
ownership interests in the following entities (collectively, the “Fox
Distributed Entities”):

 

3

--------------------------------------------------------------------------------


 

•                  RPP Ohio Partner I;

 

•                  RPP Ohio Partner II;

 

•                  RPP Cincinnati Partner I;

 

•                  RPP Cincinnati Partner II;

 

•                  RPP Florida Partner I; and

 

•                  RPP Florida Partner II.

 

8.                                       The partnership agreement of Pacific
RPP shall be executed and delivered substantially in the form set forth in
Exhibit A hereto;

 

9.                                       Fox RPP Partner shall release and
terminate all of its right, title and interest in its membership interest in MSG
Flight Operations, LLC;

 

10.                                 In consideration of the payment of $1.00
from Fox NSP Partner II to Rainbow NSP Partner, RMH shall cause Rainbow NSP
Partner to transfer all of its right, title and interest to its entire general
partnership interest in NSP to Fox NSP Partner II;

 

11.                                 In consideration of the payment of $1.00
from Fox NAP Partner II to Rainbow NAP Partner, RMH shall cause Rainbow NAP
Partner to transfer all of its right, title and interest to its entire general
partnership interest in NAP to Fox NAP Partner II;

 

12.                                 Rainbow RPP Partner shall cause each of
SportsChannel Associates, SportsChannel New England Limited Partnership,
SportsChannel Pacific Associates and SportsChannel Chicago Associates to enter
into amended and restated affiliation agreements with NSP in the form set forth
in Exhibit B hereto and such entities and MSG shall enter into amended and
restated advertising representation agreements with NAP in the form set forth in
Exhibit C hereto; and

 

13.                                 The parties shall execute mutual releases in
the form set forth in Exhibit D hereto.

 

TERMS OF AGREEMENT

 

In consideration of the mutual representations, warranties, covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

4

--------------------------------------------------------------------------------


 


ARTICLE I


 


DEFINITIONS

 


SECTION 1.1                                      DEFINED TERMS.  AS USED HEREIN
THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Acquiror” has the meaning set forth in Section 8.2(c) hereof

 

“Advertising Representation Agreement Amendments” means the advertising
representation agreements between each of SportsChannel Associates,
SportsChannel New England Limited Partnership, the Pacific Partnership, MSG and
the Chicago Partnership, on the one hand, and NAP, on the other hand,
substantially in the form of Exhibit C hereto.

 

“Affiliate” shall have the meaning ascribed to it in Rule 405 of the rules
promulgated under the Securities Act, as in effect on the date hereof.

 

“Affiliation Agreement Amendments” means the affiliation agreements between each
of SportsChannel Associates, SportsChannel New England Limited Partnership, the
Pacific Partnership and the Chicago Partnership, on the one hand, and NSP, on
the other hand, substantially in the form of Exhibit B hereto.

 

“Agreement” shall mean this Distribution and Transfer Agreement including all
Exhibits and Schedules hereto.

 

“Basket Amount” has the meaning set forth in Section 10.2(a).

 

“Business Employee” means any employee, consultant or independent contractor who
is on the payroll of Fox Distributed Partnerships, Fox Distributed Entities or
any of their respective ERISA Affiliates (including, without limitation, any
employee, consultant or independent contractor who is paid through a payroll
service), who is employed by or associated with Fox Distributed Partnerships or
Fox Distributed Entities, and whose services are primarily related to the Fox
Distributed Partnerships or Fox Distributed Entities, whether such employee is
actively at work or on leave of absence, disability or medical leave.

 

“Cablevision” means Cablevision Systems Corporation, a Delaware corporation.

 

“Chicago Note” means the note payable, dated as of December 12, 2003, issued by
RPP Chicago Partner II to Fox Former Chicago Partner.

 

“Chicago Partnership” means SportsChannel Chicago Associates, a New York general
partnership.

 

5

--------------------------------------------------------------------------------


 

“Cincinnati Partnership” means SportsChannel Cincinnati Associates, a New York
general partnership.

 

“Closing” has the meaning specified in Article III of this Agreement.

 

“Closing Date” has the meaning specified in Article III of this Agreement.

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Consent” has the meaning set forth in Section 4.3 hereof.

 

“Contract” means any indenture, lease, sublease, loan agreement, mortgage, note,
commitment, obligation or other contract, agreement or instrument, whether
written or oral.

 

“Covered Interest” has the meaning set forth in Section 8.2(a) hereof.

 

“Covered Region” means the New York Region or the Pacific Region.

 

“Employee Benefit Plan” has the meaning specified in Section 7.6(a) hereof.

 

“Employing Partnership” has the meaning specified in Section 8.8 hereof.

 

“Employment Period” has the meaning specified in Section 8.8 hereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” of any entity means any other entity (whether or not
incorporated) that, together with such entity, would be treated as a single
employer under Section 414 of the Code or Section 4001 of ERISA.

 

“FCS Agreement” has the meaning specified in Section 11.13.

 

“Financial Statements” means, for the Florida Partnership and for the Cincinnati
Partnership and Ohio Partnership in the aggregate, the statement of operations
for the year ended December 31, 2004 and the balance sheet as of December 31,
2004, in each case prepared in accordance with GAAP applied on a consistent
basis through the periods presented (subject to the inclusion of footnotes and
other adjustments in connection with the preparation of audited financial
statements, which are not expected to be material in amount).

 

6

--------------------------------------------------------------------------------


 

“Florida Partnership” means SportsChannel Florida Associates, a New York general
partnership.

 

“Florida Region” means the state of Florida.

 

“Fox Cable” has the meaning specified in Section 11.13.

 

“Fox Distributed Entities” means RPP Cincinnati Partner I, RPP Cincinnati
Partner II, RPP Florida Partner I, RPP Florida Partner II, RPP Ohio Partner I
and RPP Ohio Partner II.

 

“Fox Distributed Partnerships” means Cincinnati Partnership, Florida Partnership
and Ohio Partnership.

 

“Fox Former Chicago Partner” means Fox Sports Net Chicago Holdings, LLC, a
Delaware limited liability company.

 

“Fox Former Pacific Partner” means Fox Sports Net Bay Area Holdings, LLC, a
Delaware limited liability company.

 

“Fox Indemnified Parties” has the meaning set forth in Section 10.2(b).

 

“Fox Indemnified Liability” has the meaning set forth in Section 10.2(b).

 

“Fox Indemnifying Parties” has the meaning set forth in Section 10.2(a).

 

“Fox NAP Partner I” means Fox Sports Net National Ad Sales Holdings II, LLC, a
Delaware limited liability company.

 

“Fox NAP Partner II” means Fox Sports Net National Ad Sales Holdings, LLC, a
Delaware limited liability company.

 

“Fox NSP Partner I” means Fox Sports Net National Network Holdings, LLC, a
Delaware limited liability company.

 

“Fox NSP Partner II” means Fox Sports Net National Network Holdings II, LLC, a
Delaware limited liability company.

 

“Fox Pacific Restriction Date” means the day on which either (i) Fox RPP Partner
(or any Affiliate of Fox RPP Partner) or (ii) Rainbow RPP Partner Sub (or an
Affiliate of Rainbow RPP Partner Sub) ceases to be a partner of the Pacific
Partnership, unless, in either case, the transferee of or successor to such
partnership interest agrees to be bound by the provisions of Section 8.2(c), in
which event, (a) if Fox RPP Partner (or any Affiliate of Fox RPP Partner) is the
party that has ceased to be a partner of the Pacific Partnership, the Fox
Pacific Restriction Date shall be deferred for two (2) years from such date, or
(b) if Rainbow RPP Partner Sub (or an Affiliate of Rainbow RPP Partner Sub) is
the party that has ceased to be a partner of the Pacific Partnership, the Fox
Pacific

 

7

--------------------------------------------------------------------------------


 

Restriction Date shall be deferred and such transferee or successor shall
thereafter be treated as Rainbow RPP Partner Sub when applying clause (ii) of
this definition of the Fox Pacific Restriction Date.

 

“Fox Parties” means Fox RPP Partner, Fox NSP Partner II, Fox NAP Partner II, Fox
Sports Net, Fox Former Pacific Partner and Fox Former Chicago Partner.

 

“Fox Release” means the Release executed by Fox Sports Net, on behalf of itself
and its subsidiaries and affiliates, substantially in the form attached as
Exhibit D-2.

 

“Fox RPP Partner” means Fox Sports RPP Holdings, Inc., a Delaware corporation.

 

“Fox Sports Net” means Fox Sports Net, Inc., a Delaware corporation.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time and as consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity or official exercising executive,
legislative, judicial regulatory or administrative functions of or pertaining to
government.

 

“Hart-Scott Rodino Act” means the Hart-Scott Rodino Antitrust Improvements Act
of 1976, as amended.

 

“Indemnified Parties” has the meaning specified in Section 10.2(a) hereof.

 

“Indemnifying Parties” has the meaning specified in Section 10.2(a) hereof.

 

“League Consents” means the consent and approval of the National Basketball
Association and the National Hockey League to the distribution of MSG Partner I
and MSG Partner II from RPP to Rainbow RPP Partner and the other transactions
contemplated hereby.

 

“Liabilities” means any and all debts, liabilities to pay money and obligations
to pay money, whether accrued or fixed, absolute or contingent, matured or
unmatured or determined or determinable.  For the avoidance of doubt, the term
Liabilities is not intended to include obligations of a Person to perform under
or comply with any law, action, judgment or Contract (in each case, other than
an obligation to pay money) but would include such obligations if there has been
a default or failure to perform or comply by such Person with any such
obligation if such default or failure would, with the giving of notice or
passage of time or both, reasonably be expected to result in a monetary
obligation.

 

8

--------------------------------------------------------------------------------


 

“Liability Limit” has the meaning specified in Section 10.2(a) of this
Agreement.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, restriction,
lien or charge of any kind (including, without limitation, any conditional sale
or other title retention agreement, any lease in the nature thereof, the filing
of or agreement to give any financing statement under the Uniform Commercial
Code or comparable law of any jurisdiction in connection with such mortgage,
pledge, security interest, encumbrance, restriction, lien or charge).

 

“Losses” has the meaning specified in Section 10.2(a) of this Agreement.

 

“Material Contract” has the meaning specified in Section 7.4 of this Agreement.

 

“Metro Channel” means Metro Channel, L.L.C., a Delaware limited liability
company.

 

“MSG” means Madison Square Garden, L.P., a Delaware limited partnership.

 

“NAP” means National Advertising Partners, a New York general partnership.

 

“NAP Transferred Interest” means the fifty percent (50%) general partnership
interest in NAP being transferred by Rainbow NAP Partner to Fox NAP Partner II.

 

“New England Partnership” means SportsChannel New England Limited Partnership, a
Connecticut limited partnership.

 

“New York Region” means the geographic region listed on Schedule 1.1.

 

“Notes” means collectively the Pacific Note and the Chicago Note.

 

“NSP” means National Sports Partners, a New York general partnership.

 

“NSP Transferred Interest” means the fifty percent (50%) general partnership
interest in NSP being transferred by Rainbow NSP Partner to Fox NSP Partner II.

 

“Ohio Partnership” means SportsChannel Ohio Associates, a New York general
partnership.

 

“Order” has the meaning specified in Section 9.1(b) hereof.

 

9

--------------------------------------------------------------------------------


 

“Pacific Note” means the note payable, dated as of December 12, 2003, issued by
RPP Pacific Partner II to Fox Former Pacific Partner.

 

“Pacific Partnership” means SportsChannel Pacific Associates, a New York general
partnership.

 

“Pacific Region” means the geographic regions listed on Schedule 1.2.

 

“Pacific RPP” means Pacific Regional Programming Partners, a New York general
partnership.

 

“Pacific RPP Partnership Agreement” means the General Partnership Agreement of
Pacific Regional Programming Partners, dated the Closing Date, substantially in
the form of Exhibit B hereto.

 

“Partner Loans” means loans made by the partners of the Partnership to the
Partnership pursuant to the terms of the Partnership Agreement.

 

“Partnerships” means each of RPP, NSP, NAP, Radio City Networks, the New England
Partnership, MSG, the Ohio Partnership, Metro Channel, the Cincinnati
Partnership, the Florida Partnership, the Pacific Partnership, the Chicago
Partnership and WSN.

 

“Pay Television” means any method, whether presently existing or hereafter
developed, of distribution or dissemination (whether microwave, satellite,
over-the-air, fiber-optics or otherwise) of video, audio and/or similar signals
other than by means of conventional over-the-air broadcast television, and shall
be deemed to include without limitation cable television, any other form of wire
delivery, over-the-air pay television, multipoint distribution system
television, direct to home satellite television, TVRO, DBS, subscription
television, computer distribution (e.g., Internet), pay-per-view television, low
power television and closed circuit television, whether positioned on a premium,
basic or other basis.

 

“PBGC” has the meaning specified in Section 7.6(f) hereof.

 

 “Person” means an individual, partnership, limited liability company,
corporation, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity, of whatever
nature.

 

 “Pledge Agreement” means the Pledge Agreement, dated as of December 12, 2003,
by and among the RPP Pacific Partner I, RPP Pacific Partner II, Fox Former
Pacific Partner and Fox Former Chicago Partner.

 

“Programming Rights” has the meaning set forth in Section 8.2(a) hereof.

 

10

--------------------------------------------------------------------------------


 

“Radio City Networks” means Radio Networks LLC, a Delaware limited liability
company.

 

“Rainbow Indemnified Parties” has the meaning set forth in Section 10.2(a).

 

“Rainbow Indemnified Liability” has the meaning set forth in Section 10.2(a).

 

“Rainbow Indemnifying Parties” has the meaning set forth in Section 10.2(b).

 

“Rainbow NAP Partner” means Rainbow Advertising Holdings LLC, a Delaware limited
liability company.

 

“Rainbow NSP Partner” means Rainbow National Sports Holdings LLC, a Delaware
limited liability company.

 

“Rainbow Pacific Restriction Date” means the day on which either (i) Fox RPP
Partner (or any Affiliate of Fox RPP Partner) or (ii) Rainbow RPP Partner Sub
(or an Affiliate of Rainbow RPP Partner Sub) ceases to be a partner of the
Pacific Partnership, unless, in either case, the transferee of or successor to
such partnership interest agrees to be bound by the provisions of
Section 8.2(c), in which event, (a) if Rainbow RPP Partner Sub (or any Affiliate
of Rainbow RPP Partner Sub) is the party that has ceased to be a partner of the
Pacific Partnership, the Rainbow Pacific Restriction Date shall be deferred for
two (2) years from such date, or (b) if Fox RPP Partner (or an Affiliate of Fox
RPP Partner) is the party that has ceased to be a partner of the Pacific
Partnership, the Rainbow Pacific Restriction Date shall be deferred and such
transferee or successor shall thereafter be treated as Fox RPP Partner when
applying clause (i) of this definition of the Rainbow Pacific Restriction Date.

 

“Rainbow Parties” means RMH, Rainbow NAP Partner, Rainbow NSP Partner and
Rainbow RPP Partner.

 

“Rainbow Release” means the Release executed by RMH, on behalf of itself and its
subsidiaries and affiliates, substantially in the form attached as Exhibit D-1.

 

“Rainbow RPP Partner” means Rainbow Regional Holdings LLC, a Delaware limited
liability company.

 

“Rainbow RPP Partner Sub” means Rainbow Regional Holdings Sub LLC, a Delaware
limited liability company.

 

“Rainbow RSNs” has the meaning specified in Section 11.13.

 

11

--------------------------------------------------------------------------------


 

“Regional” shall mean a Pay Television sports programming service featuring
sporting events and other sports programming on a local or regional basis in
regions in the United States, and in which Fox Sports Net or RMH (or their
respective Affiliates), or both, has an ownership interest on the date hereof.

 

“Releases” means, collectively, the Fox Release and the Rainbow Release.

 

“Requirement of Law” means as to any Person, any domestic or foreign and
federal, state or local law, rule, regulation, statute or ordinance or
determination of any arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its properties or
to which such Person or any of its property is subject.

 

“RMH” means Rainbow Media Holdings, LLC, a Delaware limited liability company.

 

“RNC Agreement Amendments” means the amendments to the agreements between
Rainbow Network Communications and each of Fox Sports Net Ohio and Fox Sports
Net Florida, substantially in the form attached as Exhibit E hereto.

 

“RPP” means Regional Programming Partners, a New York general partnership.

 

“RPP Chicago Partner I” means Regional Chicago Holdings, L.L.C., a Delaware
limited liability company.

 

“RPP Chicago Partner II” means Regional Chicago Holdings II, L.L.C., a Delaware
limited liability company.

 

“RPP Cincinnati Partner I” means Regional Cincinnati Holdings I LLC, a Delaware
limited liability company.

 

“RPP Cincinnati Partner II” means Regional Cincinnati Holdings II LLC, a
Delaware limited liability company.

 

“RPP Florida Partner I” means SC Florida Holding Company, L.L.C., a Delaware
limited liability company.

 

“RPP Florida Partner II” means SportsChannel Florida Holding Company, L.L.C., a
Delaware limited liability company.

 

“RPP Metro Channel Partner I” means Metro Channel Holdings I, LLC, a Delaware
limited liability company.

 

“RPP Metro Channel Partner II” means Metro Channel Holdings II, LLC, a Delaware
limited liability company.

 

12

--------------------------------------------------------------------------------


 

“RPP MSG Partner I” means Regional MSG Holdings LLC, a Delaware limited
liability company.

 

“RPP MSG Partner II” means Rainbow Garden Corporation, a Delaware corporation.

 

“RPP NE Partner I” means Regional NE Holdings I LLC, a Delaware limited
liability company.

 

“RPP NE Partner II” means Regional NE Holdings II, L.L.C., a Delaware limited
liability company.

 

“RPP Ohio Partner I” means Regional Ohio Holdings I LLC, a Delaware limited
liability company.

 

“RPP Ohio Partner II” means Regional Ohio Holdings II LLC, a Delaware limited
liability company.

 

“RPP Pacific Partner I” means Regional Pacific Holdings, L.L.C., a Delaware
limited liability company.

 

“RPP Pacific Partner II” means Regional Pacific Holdings II, L.L.C., a Delaware
limited liability company.

 

“RPP Radio City Partner I” means Radio City Networks Holdings I, LLC, a Delaware
limited liability company.

 

“RPP Radio City Partner II” means Radio City Networks Holdings II, LLC, a
Delaware limited liability company.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Side Letter to the Formation Agreement” means the Letter Agreement, dated as of
December 18, 1997, by and between Rainbow Media Sports Holdings, Inc. and Fox
Sports Net, LLC.

 

“Taxes” shall mean all taxes, charges, fees, duties, levies, penalties or other
assessments, including, without limitation, income, gross receipts, excise, real
and personal property, sales, use, transfer, license, payroll, withholding,
social security, medicare, franchise, gains, built-in gains, unemployment
insurance, workers’ compensation, employer health tax or other taxes, imposed by
any Governmental Authority and shall include any interest, penalties or
additions to tax attributable to any of the foregoing, including, without
limitation, any liability for Taxes as a transferee or successor, by contract or
otherwise.

 

13

--------------------------------------------------------------------------------


 

“Tax Return” shall mean all returns, declarations, reports, forms, estimates,
information returns, statements or other documents (including any related or
supporting information) filed or required to be filed with or supplied to any
Governmental Authority in connection with any Taxes.

 

“Transaction Documents” means, collectively, this Agreement, the Releases, the
Advertising Representation Agreements and the Affiliation Agreement Amendments.

 

“Transferred Employees” has the meaning specified in Section 8.8 hereof.

 

“Transferred Interests” means, collectively, the NAP Transferred Interest and
the NSP Transferred Interest.

 

“WSN” means WSN, LLC, a Delaware limited liability company.

 

Section 1.2                                      Other Definitional Provisions.


 


(A)                                  ALL TERMS DEFINED IN THIS AGREEMENT SHALL
HAVE THE DEFINED MEANINGS WHEN USED IN ANY CERTIFICATES, REPORTS OR OTHER
DOCUMENTS MADE OR DELIVERED PURSUANT HERETO OR THERETO, UNLESS THE CONTEXT
OTHERWISE REQUIRES.


 


(B)                                 TERMS DEFINED IN THE SINGULAR SHALL HAVE A
COMPARABLE MEANING WHEN USED IN THE PLURAL, AND VICE VERSA.


 


(C)                                  THE WORDS “HEREOF,” “HEREIN” AND
“HEREUNDER,” AND WORDS OF SIMILAR IMPORT, WHEN USED IN THIS AGREEMENT SHALL
REFER TO THIS AGREEMENT AS A WHOLE (INCLUDING ANY EXHIBITS OR SCHEDULES HERETO)
AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT.


 


ARTICLE II


 


DISTRIBUTION AND TRANSFER


 


SECTION 2.1                                      DISTRIBUTIONS AND TRANSFERS. 
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, AT THE CLOSING:


 


(A)                                  RMH SHALL MAKE A CAPITAL CONTRIBUTION OF
$100,000 IN CASH TO RPP AND IN CONSIDERATION THEREOF SHALL RECEIVE A 0.1%
GENERAL PARTNERSHIP INTEREST IN RPP;


 

Thereafter, in simultaneous transactions:

 


(B)                                 THE PACIFIC NOTE SHALL BE ASSIGNED BY FOX
FORMER PACIFIC PARTNER TO FOX RPP PARTNER AND THEN SHALL BE CONTRIBUTED BY FOX
RPP PARTNER TO RPP, AND THE SECURITY INTEREST IN THE GENERAL PARTNERSHIP
INTEREST IN SPORTSCHANNEL PACIFIC ASSOCIATES

 

14

--------------------------------------------------------------------------------


 


OWNED BY RPP PACIFIC PARTNER II PURSUANT TO THE PLEDGE AGREEMENT SHALL BE
RELEASED AND TERMINATED BY FOX FORMER PACIFIC PARTNER;


 


(C)                                  THE CHICAGO NOTE SHALL BE ASSIGNED BY FOX
FORMER CHICAGO PARTNER TO FOX RPP PARTNER AND THEN SHALL BE CONTRIBUTED BY FOX
RPP PARTNER TO RPP PURSUANT TO A CONTRIBUTION AGREEMENT, AND THE SECURITY
INTEREST IN THE GENERAL PARTNERSHIP INTEREST IN SPORTSCHANNEL PACIFIC ASSOCIATES
OWNED BY RPP PACIFIC PARTNER II PURSUANT TO THE PLEDGE AGREEMENT SHALL BE
RELEASED AND TERMINATED BY FOX FORMER CHICAGO PARTNER;


 


(D)                                 THE PACIFIC NOTE SHALL BE ASSIGNED BY RPP TO
RPP PACIFIC PARTNER II;


 


(E)                                  THE CHICAGO NOTE SHALL BE ASSIGNED BY RPP
TO RPP CHICAGO PARTNER II;


 


(F)                                    RPP SHALL FORM PACIFIC RPP AND SHALL
CONTRIBUTE ALL ITS RIGHT, TITLE AND INTEREST IN RPP PACIFIC PARTNER I AND RPP
PACIFIC PARTNER II, REPRESENTING ALL OF RPP’S INTERESTS IN RPP PACIFIC PARTNER I
AND RPP PACIFIC PARTNER II, TO PACIFIC RPP;


 


(G)                                 THE HOLDER OF THE PACIFIC NOTE SHALL EXECUTE
AND DELIVER A RELEASE AND CANCELLATION RELEASING, CANCELING AND TERMINATING ALL
OBLIGATIONS OF RPP PACIFIC PARTNER II UNDER THE PACIFIC NOTE;


 


(H)                                 THE HOLDER OF THE CHICAGO NOTE SHALL EXECUTE
AND DELIVER A RELEASE AND CANCELLATION RELEASING, CANCELING AND TERMINATING ALL
OBLIGATIONS OF RPP CHICAGO PARTNER II UNDER THE CHICAGO NOTE;


 


(I)                                     RPP SHALL DISTRIBUTE ALL ITS RIGHT,
TITLE AND INTEREST IN A 60% GENERAL PARTNERSHIP INTEREST IN PACIFIC RPP TO
RAINBOW RPP PARTNER;


 


(J)                                     RPP SHALL REDEEM ALL OF THE PARTNERSHIP
INTERESTS OWNED BY FOX RPP PARTNER IN RPP IN EXCHANGE FOR ALL ITS RIGHT, TITLE
AND INTEREST IN A 40% GENERAL PARTNERSHIP INTEREST IN PACIFIC RPP AND THE FOX
DISTRIBUTED ENTITIES, REPRESENTING ALL OF RPP’S INTERESTS IN THE FOX DISTRIBUTED
ENTITIES, TO FOX RPP PARTNER;


 


(K)                                  RPP PARTNER SHALL EXECUTE AND DELIVER THE
ASSIGNMENT AND RELEASE AGREEMENT IN CONNECTION WITH THE TERMINATION OF ITS
INTEREST IN MSG FLIGHT OPERATIONS, LLC;


 


(L)                                     IN CONSIDERATION OF THE PAYMENT OR $1.00
FROM FOX NSP PARTNER II TO RAINBOW NSP PARTNERS, RMH SHALL CAUSE RAINBOW NSP
PARTNER TO SELL, TRANSFER, ASSIGN, CONVEY AND DELIVER TO FOX NSP PARTNER II ITS
ENTIRE GENERAL PARTNERSHIP INTEREST IN NSP (THE “NSP TRANSFERRED INTEREST”); AND


 


(M)                               IN CONSIDERATION OF THE PAYMENT OF $1.00 FROM
FOX NAP PARTNER II TO RAINBOW NAP PARTNER, RMH SHALL CAUSE RAINBOW NAP PARTNER
TO SELL, TRANSFER,

 

15

--------------------------------------------------------------------------------


 


ASSIGN, CONVEY AND DELIVER TO FOX NAP PARTNER II ITS ENTIRE GENERAL PARTNERSHIP
INTEREST IN NAP (THE “NAP TRANSFERRED INTEREST” AND, COLLECTIVELY WITH THE NSP
TRANSFERRED INTEREST, THE “TRANSFERRED INTERESTS”).


 


ARTICLE III


 


CLOSING


 


SECTION 3.1                                      CLOSING.  THE TRANSACTIONS
CONTEMPLATED HEREIN SHALL BE CONSUMMATED AT A CLOSING (THE “CLOSING”) TO BE HELD
AT THE OFFICES OF SULLIVAN & CROMWELL LLP, 125 BROAD STREET, NEW YORK, NEW YORK
10004 (OR AT SUCH OTHER PLACE OR PLACES AS THE PARTIES MAY AGREE) AT 10:00 A.M.
ON SUCH DATE (THE “CLOSING DATE”) THAT IS THREE (3) BUSINESS DAYS SUBSEQUENT TO
THE DATE THAT ANY APPLICABLE HART-SCOTT RODINO ACT WAITING PERIOD HAS EXPIRED OR
BEEN TERMINATED AND ALL OTHER CONDITIONS TO THE CLOSING, INCLUDING THE RECEIPT
OF THE LEAGUE CONSENTS, SHALL HAVE BEEN SATISFIED OR WAIVED.  ALL TRANSACTIONS
AT CLOSING SHALL BE DEEMED TO TAKE PLACE SIMULTANEOUSLY AND NONE SHALL BE DEEMED
TO TAKE PLACE UNLESS AND UNTIL ALL SHALL HAVE TAKEN PLACE.  THE RAINBOW PARTIES
COLLECTIVELY AND THE FOX PARTIES COLLECTIVELY SHALL HAVE THE RIGHT TO WAIVE
RECEIPT OF ANY DOCUMENTS AT CLOSING.  AT THE CLOSING, THE FOLLOWING SHALL OCCUR:


 


(A)                                  RAINBOW RPP PARTNER AND FOX RPP PARTNER
SHALL CAUSE RPP TO DELIVER THE FOLLOWING TO THE RAINBOW PARTIES AND THE FOX
PARTIES:


 

(I)                                     THE CONTRIBUTION AGREEMENTS WITH RESPECT
TO THE PACIFIC NOTE AND THE CHICAGO NOTE;

 

(II)                                  THE RELEASE AND TERMINATION AGREEMENT WITH
RESPECT TO THE SECURITY INTEREST IN THE GENERAL PARTNERSHIP INTEREST IN
SPORTSCHANNEL PACIFIC ASSOCIATES OWNED BY RPP PACIFIC PARTNER II PURSUANT TO THE
PLEDGE AGREEMENT;

 

(III)                               THE ASSIGNMENT AGREEMENTS WITH RESPECT TO
THE PACIFIC NOTE AND THE CHICAGO NOTE;

 

(IV)                              THE ASSIGNMENT AND ASSUMPTION AGREEMENT WITH
RESPECT TO THE CONTRIBUTION OF RPP PACIFIC PARTNER I AND RPP PACIFIC PARTNER II
TO PACIFIC RPP;

 

(V)                                 THE CONTRIBUTION AGREEMENT WITH RESPECT TO
THE CAPITAL CONTRIBUTION BY RMH TO RPP;

 

(VI)                              THE ASSIGNMENT AND ASSUMPTION AGREEMENTS WITH
RESPECT TO RPP’S 60% GENERAL PARTNERSHIP INTEREST IN PACIFIC RPP;

 

(VII)                           THE ASSIGNMENT AND ASSUMPTION AGREEMENT WITH
RESPECT TO THE REDEMPTION OF THE PARTNERSHIP INTEREST OWNED BY FOX RPP PARTNER
IN RPP IN EXCHANGE FOR A 40% GENERAL PARTNERSHIP INTEREST IN PACIFIC RPP AND THE
FOX DISTRIBUTED ENTITIES; AND

 

16

--------------------------------------------------------------------------------


 

(VIII)                        SUCH OTHER DOCUMENTS AS MAY BE NECESSARY IN THE
REASONABLE OPINION OF THE RAINBOW PARTIES OR THE FOX PARTIES TO TRANSFER
OWNERSHIP OF THE 60% GENERAL PARTNERSHIP INTEREST IN PACIFIC RPP AND THE FOX
DISTRIBUTED ENTITIES, FREE AND CLEAR OF ANY LIENS, OR TO EVIDENCE THE
SATISFACTION OF ANY OTHER OBLIGATION OF RPP AND ITS SUBSIDIARIES HEREUNDER.

 


(B)                                 THE RAINBOW PARTIES SHALL DELIVER THE
FOLLOWING TO THE FOX PARTIES:


 

(I)                                     THE CONTRIBUTION AGREEMENT WITH RESPECT
TO THE CAPITAL CONTRIBUTION BY RMH TO RPP;

 

(II)                                  THE ASSIGNMENT AND ASSUMPTION AGREEMENTS
WITH RESPECT TO A 60% GENERAL PARTNERSHIP INTEREST IN PACIFIC RPP;

 

(III)                               THE ASSIGNMENT AND ASSUMPTION AGREEMENTS
WITH RESPECT TO THE TRANSFERRED INTERESTS;

 

(IV)                              COPIES OF ALL DOCUMENTS EVIDENCING LEAGUE
CONSENTS AND REQUIRED CONSENTS AND GOVERNMENTAL APPROVALS, IF ANY, AS MAY BE
REQUIRED BY OR WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY TO BE OBTAINED BY THE RAINBOW PARTIES ON OR PRIOR TO THE CLOSING DATE;

 

(V)                                 A CERTIFICATE DATED AS OF THE CLOSING DATE,
DULY SIGNED BY AN AUTHORIZED OFFICER OF EACH OF THE RAINBOW PARTIES, CERTIFYING
THAT (A) THE REPRESENTATIONS AND WARRANTIES OF SUCH RAINBOW PARTY ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AT AND AS OF THE CLOSING DATE WITH THE SAME
FORCE AND EFFECT AS THOUGH MADE AT AND AS OF THAT TIME, EXCEPT THAT THOSE
REPRESENTATIONS AND WARRANTIES WHICH ADDRESS MATTERS ONLY AS OF A PARTICULAR
DATE SHALL REMAIN TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE, AND
(B) THAT ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY SUCH RAINBOW PARTY UNDER
THIS AGREEMENT ON OR PRIOR TO THE CLOSING DATE HAVE BEEN COMPLIED WITH AND
PERFORMED IN ALL MATERIAL RESPECTS;

 

(VI)                              THE PACIFIC RPP PARTNERSHIP AGREEMENT;

 

(VII)                           THE ADVERTISING REPRESENTATION AGREEMENT
AMENDMENTS;

 

(VIII)                        THE AFFILIATION AGREEMENT AMENDMENTS;

 

(IX)                                THE RAINBOW RELEASE;

 

(X)                                   THE RNC AGREEMENT AMENDMENTS;

 

(XI)                                AN AGREEMENT TERMINATING THE REIMBURSEMENT
AGREEMENT OTHER THAN AS TO ANY OBLIGATION RELATING TO THE PACIFIC PARTNERSHIP;
AND

 

17

--------------------------------------------------------------------------------


 

(XII)                             SUCH OTHER DOCUMENTS AS MAY BE NECESSARY IN
THE REASONABLE OPINION OF THE FOX PARTIES TO TRANSFER OWNERSHIP OF THE 40%
GENERAL PARTNERSHIP INTEREST IN PACIFIC RPP, THE FOX DISTRIBUTED ENTITIES AND
THE TRANSFERRED INTERESTS, FREE AND CLEAR OF ANY LIENS, OR TO EVIDENCE THE
SATISFACTION OF ANY OTHER OBLIGATION OF THE RAINBOW PARTIES HEREUNDER.

 


(C)                                  THE FOX PARTIES SHALL DELIVER THE FOLLOWING
TO THE RAINBOW PARTIES:


 

(I)                                     THE CONTRIBUTION AGREEMENTS AND THE
RELEASE AND TERMINATION AGREEMENTS TO BE EXECUTED BY FOX FORMER PACIFIC PARTNER
AND FOX FORMER CHICAGO PARTNER;

 

(II)                                  THE RELEASE AND CANCELLATIONS IN
CONNECTION WITH THE TERMINATION OF THE NOTES;

 

(III)                               THE ASSIGNMENT AND ASSUMPTION AGREEMENTS
WITH RESPECT TO A 40% GENERAL PARTNERSHIP INTEREST IN PACIFIC RPP AND THE FOX
DISTRIBUTED ENTITIES;

 

(IV)                              THE ASSIGNMENT AND RELEASE AGREEMENT IN
CONNECTION WITH THE TERMINATION OF THE INTEREST OF FOX RPP PARTNER IN MSG FLIGHT
OPERATIONS, LLC;

 

(V)                                 THE ASSIGNMENT AND ASSUMPTION AGREEMENTS
WITH RESPECT TO THE TRANSFERRED INTERESTS;

 

(VI)                              COPIES OF ALL DOCUMENTS EVIDENCING LEAGUE
CONSENTS AND REQUIRED CONSENTS AND GOVERNMENTAL APPROVALS, IF ANY, AS MAY BE
REQUIRED BY OR WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY TO BE OBTAINED BY THE FOX PARTIES ON OR PRIOR TO THE CLOSING DATE;

 

(VII)                           A CERTIFICATE, DATED AS OF THE CLOSING DATE,
DULY SIGNED BY AN AUTHORIZED OFFICER OF EACH OF THE FOX PARTIES, CERTIFYING THAT
(A) THE REPRESENTATIONS AND WARRANTIES OF SUCH FOX PARTY ARE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AT AND AS OF THE CLOSING DATE AND WITH THE SAME FORCE AND
EFFECT AS THOUGH MADE AT AND AS OF THAT TIME, EXCEPT THAT THOSE REPRESENTATIONS
AND WARRANTIES WHICH ADDRESS MATTERS ONLY AS OF A PARTICULAR DATE SHALL REMAIN
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE, AND (B) THAT ALL
OBLIGATIONS REQUIRED TO BE PERFORMED BY SUCH FOX PARTY UNDER THIS AGREEMENT ON
OR PRIOR TO THE CLOSING DATE HAVE BEEN COMPLIED WITH AND PERFORMED IN ALL
MATERIAL RESPECTS;

 

(VIII)                        THE PACIFIC RPP PARTNERSHIP AGREEMENT;

 

(IX)                                THE ADVERTISING REPRESENTATION AGREEMENT
AMENDMENTS;

 

(X)                                   THE AFFILIATION AGREEMENT AMENDMENTS;

 

(XI)                                THE FOX RELEASE;

 

18

--------------------------------------------------------------------------------


 

(XII)                             THE RNC AGREEMENT AMENDMENTS;

 

(XIII)                          AN AGREEMENT TERMINATING THE REIMBURSEMENT
AGREEMENT OTHER THAN AS TO ANY OBLIGATION RELATING TO THE PACIFIC PARTNERSHIP;
AND

 

(XIV)                         SUCH OTHER DOCUMENTS AS MAY BE NECESSARY IN THE
REASONABLE OPINION OF THE RAINBOW PARTIES TO TRANSFER OWNERSHIP OF THE 60%
GENERAL PARTNERSHIP INTEREST IN PACIFIC RPP, FREE AND CLEAR OF ANY LIENS, OR TO
EVIDENCE THE SATISFACTION OF ANY OTHER OBLIGATION OF THE FOX PARTIES HEREUNDER.

 


ARTICLE IV


 


[INTENTIONALLY OMITTED]


 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES OF THE RAINBOW PARTIES


 

Each Rainbow Party represents and warrants to the Fox Parties as follows:

 


SECTION 5.1                                      LIMITED LIABILITY STATUS.  SUCH
RAINBOW PARTY IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.  SUCH RAINBOW
PARTY HAS ALL REQUISITE POWER AND AUTHORITY TO OWN OR LEASE, AS THE CASE MAY BE,
ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED.  THERE IS NO
PENDING OR, TO THE BEST OF THE KNOWLEDGE OF SUCH RAINBOW PARTY, THREATENED
PROCEEDING OR OTHER ACTION BY ANY OTHER PARTY WITH RESPECT TO THE DISSOLUTION,
LIQUIDATION, INSOLVENCY OR REHABILITATION OF SUCH RAINBOW PARTY.


 


SECTION 5.2                                      POWER AND AUTHORITY;
ENFORCEABILITY.  SUCH RAINBOW PARTY HAS THE POWER AND AUTHORITY TO EXECUTE AND
DELIVER THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND TO PERFORM ITS
OBLIGATIONS HEREUNDER AND THEREUNDER AND CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.  SUCH RAINBOW PARTY HAS TAKEN ALL NECESSARY
LIMITED LIABILITY COMPANY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY IT.  EACH OF THE TRANSACTION
DOCUMENTS HAS BEEN DULY EXECUTED AND DELIVERED BY SUCH RAINBOW PARTY TO THE
EXTENT A PARTY THERETO AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF
SUCH RAINBOW PARTY, ENFORCEABLE AGAINST SUCH RAINBOW PARTY IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS THE SAME MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT
OF CREDITORS’ RIGHTS GENERALLY AND GENERAL EQUITABLE PRINCIPLES, REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY.

 

19

--------------------------------------------------------------------------------


 


SECTION 5.3                                      CONSENTS/APPROVALS.  OTHER THAN
AS DESCRIBED IN SECTION 8.7 AND OTHER THAN THE CONSENTS DESCRIBED ON SCHEDULE
5.3, NO CONSENTS, FILINGS, AUTHORIZATIONS OR ACTIONS OF ANY GOVERNMENTAL
AUTHORITY ARE REQUIRED FOR SUCH RAINBOW PARTY’S EXECUTION, DELIVERY AND
PERFORMANCE OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY.  OTHER THAN THE
LEAGUE CONSENTS AND AS CONTEMPLATED BY ARTICLE 3 HEREOF, NO CONSENT BY ANY
PERSON (OTHER THAN ANY GOVERNMENTAL AUTHORITY REFERRED TO IN THE PRECEDING
SENTENCE) UNDER ANY CONTRACT TO WHICH SUCH RAINBOW PARTY IS A PARTY OR BY WHICH
SUCH RAINBOW PARTY OR ANY OF ITS PROPERTIES OR ASSETS ARE BOUND IS REQUIRED OR
NECESSARY FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH RAINBOW PARTY OF
THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 


SECTION 5.4                                      NO VIOLATION.


 


(A)                                  SUCH RAINBOW PARTY IS NOT IN DEFAULT UNDER
(AND IS NOT SUBJECT TO ANY RIGHT OF ANY OTHER PARTY TO, WITH THE GIVING OF
NOTICE OR THE PASSAGE OF TIME OR BOTH, DECLARE A DEFAULT OR ACCELERATE ANY
OBLIGATION UNDER) OR IN VIOLATION OF (I) ANY PROVISION OF ITS CERTIFICATE OF
FORMATION OR LIMITED LIABILITY COMPANY AGREEMENT OR (II) ANY CONTRACT TO WHICH
SUCH RAINBOW PARTY IS A PARTY OR BY WHICH ANY OF ITS PROPERTIES OR ASSETS ARE
BOUND OR ANY REQUIREMENT OF LAW APPLICABLE TO IT, IN ANY RESPECT THAT COULD HAVE
A MATERIAL ADVERSE EFFECT ON ITS ABILITY TO EXECUTE AND DELIVER THIS AGREEMENT
AND TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


(B)                                 THE EXECUTION AND DELIVERY BY SUCH RAINBOW
PARTY OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL NOT RESULT IN A DEFAULT
UNDER (OR GIVE ANY OTHER PARTY THE RIGHT, WITH THE GIVING OF NOTICE OR THE
PASSAGE OF TIME OR BOTH, TO DECLARE A DEFAULT OR ACCELERATE ANY OBLIGATION
UNDER) OR VIOLATE (I) ITS CERTIFICATE OF FORMATION OR LIMITED LIABILITY COMPANY
AGREEMENT OR (II) ANY CONTRACT TO WHICH SUCH RAINBOW PARTY IS A PARTY OR BY
WHICH IT OR ANY OF ITS PROPERTIES OR ASSETS ARE BOUND, OR ANY REQUIREMENT OF LAW
APPLICABLE TO IT, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY
OF ITS MEMBERSHIP INTERESTS, PROPERTIES OR ASSETS IN ANY CASE UNDER THIS CLAUSE
(II) IN ANY RESPECT THAT COULD HAVE A MATERIAL ADVERSE EFFECT ON IT OR ITS
ABILITY TO EXECUTE AND DELIVER THIS AGREEMENT AND PERFORM ITS OBLIGATIONS
HEREUNDER.


 


SECTION 5.5                                      LITIGATION.  THERE IS NO CLAIM,
ACTION, SUIT, OR LEGAL, ADMINISTRATIVE OR OTHER PROCEEDING OR GOVERNMENTAL
INVESTIGATION PENDING OR, TO THE BEST KNOWLEDGE OF SUCH RAINBOW PARTY,
THREATENED, ANTICIPATED OR CONTEMPLATED AGAINST SUCH RAINBOW PARTY WHICH, IN ANY
SINGLE CASE OR IN THE AGGREGATE, CHALLENGES OR QUESTIONS IN ANY RESPECT THE
VALIDITY OF, OR WOULD PREVENT OR HINDER THE CONSUMMATION OF, THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 5.6                                      TITLE TO PURCHASE PARTNERSHIP
INTERESTS.  WITH RESPECT TO RAINBOW NAP PARTNER AND RAINBOW NSP PARTNER, (I)
SUCH RAINBOW PARTY OWNS BENEFICIALLY AND OF RECORD THE TRANSFERRED INTEREST THAT
IT IS TRANSFERRING HEREUNDER, (II) SUCH RAINBOW PARTY

 

20

--------------------------------------------------------------------------------


 


HAS GOOD, VALID AND MARKETABLE TITLE TO THE TRANSFERRED INTEREST IT IS
TRANSFERRING HEREUNDER, FREE AND CLEAR OF ANY LIENS, AND HAS COMPLIED WITH OR
OBTAINED WAIVERS OF ALL CONDITIONS TO THE TRANSFER THEREOF, AND (III) AT THE
CLOSING, THE FOX PARTY TO WHICH SUCH RAINBOW PARTY IS TRANSFERRING ITS
TRANSFERRED INTEREST WILL ACQUIRE GOOD, VALID, INDEFEASIBLE AND MARKETABLE TITLE
TO AND BENEFICIAL AND RECORD OWNERSHIP OF THE TRANSFERRED INTEREST SUCH RAINBOW
PARTY IS TRANSFERRING HEREUNDER, FREE AND CLEAR OF ANY LIENS.


 


SECTION 5.7                                      GOVERNING DOCUMENTS.  WITH
RESPECT TO RAINBOW NAP PARTNER AND RAINBOW NSP PARTNER, OTHER THAN ANY RIGHTS OF
THE APPLICABLE FOX PARTIES PURSUANT TO THE APPLICABLE PARTNERSHIP AGREEMENTS,
THE RAINBOW PARTIES HAVE NOT CREATED OR GRANTED ANY PREEMPTIVE RIGHTS, RIGHTS OF
FIRST REFUSAL OR SIMILAR RIGHTS WITH RESPECT TO THE TRANSFERRED INTERESTS AND NO
SUCH RIGHTS ARISE BY VIRTUE OF OR IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.  WITH RESPECT TO THE CINCINNATI PARTNERSHIP, THE FLORIDA
PARTNERSHIP AND THE OHIO PARTNERSHIP, OTHER THAN THE RIGHTS OF RPP CINCINNATI
PARTNER I, RPP CINCINNATI PARTNER II, RPP FLORIDA PARTNER I, RPP FLORIDA PARTNER
II, RPP OHIO PARTNER I AND RPP OHIO PARTNER II, THE RAINBOW PARTIES HAVE NOT
CREATED OR GRANTED ANY PREEMPTIVE RIGHTS, RIGHTS OF FIRST REFUSAL OR SIMILAR
RIGHTS WITH RESPECT TO SUCH PARTNERSHIPS AND NO SUCH RIGHTS ARISE BY VIRTUE OF
OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 5.8                                      NO COMMISSIONS.  SUCH RAINBOW
PARTY HAS NOT INCURRED ANY OBLIGATION FOR ANY FINDER’S OR BROKER’S OR AGENT’S
FEES OR COMMISSIONS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 5.9                                      AFFILIATE TRANSACTIONS.  WITH
RESPECT TO RAINBOW NAP PARTNER AND RAINBOW NSP PARTNER, SUCH RAINBOW PARTY HAS
NOT ON BEHALF OF EITHER OF NAP OR NSP ENTERED INTO ANY CONTRACT OR UNDERSTANDING
BETWEEN SUCH PARTNERSHIP, ON THE ONE HAND, AND (I) ANY RAINBOW PARTY OR ANY
AFFILIATE OF A RAINBOW PARTY OR (II) ANY OTHER PARTY, ON THE OTHER HAND.


 


SECTION 5.10                                CASH BALANCES.  FOR EACH OF THE
SUBSIDIARIES OF RPP LISTED ON SCHEDULE 5.10, SCHEDULE 5.10 SETS FORTH THE AMOUNT
OF CASH (LESS OUTSTANDING CHECKS) HELD BY SUCH SUBSIDIARY OF RPP AS OF THE CLOSE
OF BUSINESS OF THE DAY PRIOR TO THE DATE HEREOF.


 


SECTION 5.11                                EXCLUSIVITY OF REPRESENTATIONS.  THE
REPRESENTATIONS AND WARRANTIES MADE BY THE RAINBOW PARTIES IN THIS AGREEMENT ARE
IN LIEU OF AND ARE EXCLUSIVE OF ALL OTHER REPRESENTATIONS AND WARRANTIES
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREUNDER, INCLUDING ANY IMPLIED
WARRANTIES.  THE RAINBOW PARTIES HEREBY DISCLAIM ANY SUCH OTHER OR IMPLIED
REPRESENTATIONS OR WARRANTIES, NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO THE
FOX PARTIES OR THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
OF ANY DOCUMENTATION OR OTHER INFORMATION (INCLUDING, WITHOUT LIMITATION, ANY
FINANCIAL PROJECTIONS OR OTHER SUPPLEMENTAL DATA).

 

21

--------------------------------------------------------------------------------


 


ARTICLE VI


 


REPRESENTATIONS AND WARRANTIES OF THE FOX PARTIES


 

Each Fox Party represents and warrants to the Rainbow Parties as follows:

 


SECTION 6.1                                      STATUS.  SUCH FOX PARTY IS A
LIMITED LIABILITY COMPANY OR CORPORATION, AS APPLICABLE, DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.  SUCH FOX
PARTY HAS ALL REQUISITE POWER AND AUTHORITY TO OWN OR LEASE, AS THE CASE MAY BE,
ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED.  THERE IS NO
PENDING OR, TO THE BEST OF THE KNOWLEDGE OF SUCH FOX PARTY, THREATENED
PROCEEDING OR OTHER ACTION BY ANY OTHER PARTY WITH RESPECT TO THE DISSOLUTION,
LIQUIDATION, INSOLVENCY OR REHABILITATION OF SUCH FOX PARTY.


 


SECTION 6.2                                      POWER AND AUTHORITY:
ENFORCEABILITY.  SUCH FOX PARTY HAS THE POWER AND AUTHORITY TO EXECUTE AND
DELIVER THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND TO PERFORM ITS
OBLIGATIONS HEREUNDER AND THEREUNDER AND CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.  SUCH FOX PARTY HAS TAKEN ALL NECESSARY LIMITED
LIABILITY COMPANY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF
THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY IT.  EACH OF THE TRANSACTION DOCUMENTS HAS
BEEN DULY EXECUTED AND DELIVERED BY SUCH FOX PARTY TO THE EXTENT A PARTY THERETO
AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF SUCH FOX PARTY,
ENFORCEABLE AGAINST SUCH FOX PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE
SAME MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND GENERAL EQUITABLE PRINCIPLES, REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY.


 


SECTION 6.3                                      CONSENTS/APPROVALS.  OTHER THAN
AS DESCRIBED IN SECTION 8.7, NO CONSENTS, FILINGS, AUTHORIZATIONS OR ACTIONS OF
ANY GOVERNMENTAL AUTHORITY ARE REQUIRED FOR SUCH FOX PARTY’S EXECUTION, DELIVERY
AND PERFORMANCE OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY.  OTHER THAN
THE LEAGUE CONSENTS AND AS CONTEMPLATED BY ARTICLE 3 HEREOF, NO CONSENT BY ANY
PERSON (OTHER THAN ANY GOVERNMENTAL AUTHORITY REFERRED TO IN THE PRECEDING
SENTENCE) UNDER ANY CONTRACT TO WHICH SUCH FOX PARTY IS A PARTY OR BY WHICH SUCH
FOX PARTY OR ANY OF ITS PROPERTIES OR ASSETS ARE BOUND IS REQUIRED OR NECESSARY
FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH FOX PARTY OF THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.


 


SECTION 6.4                                      NO VIOLATION.


 


(A)                                  SUCH FOX PARTY IS NOT IN DEFAULT UNDER (AND
IS NOT SUBJECT TO ANY RIGHT OF ANY OTHER PARTY TO, WITH THE GIVING OF NOTICE OR
THE PASSAGE OF TIME OR BOTH, DECLARE A DEFAULT OR ACCELERATE ANY OBLIGATION
UNDER) OR IN VIOLATION OF (I) ANY PROVISION OF SUCH FOX PARTY’S CERTIFICATE OF
FORMATION OR LIMITED LIABILITY COMPANY AGREEMENT OR (II) ANY CONTRACT TO WHICH
SUCH FOX PARTY IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES OR

 

22

--------------------------------------------------------------------------------


 


ASSETS ARE BOUND OR ANY REQUIREMENT OF LAW APPLICABLE TO IT, IN ANY RESPECT THAT
COULD HAVE A MATERIAL ADVERSE EFFECT ON ITS ABILITY TO EXECUTE AND DELIVER THIS
AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


(B)                                 THE EXECUTION AND DELIVERY BY SUCH FOX PARTY
OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL NOT RESULT IN A DEFAULT UNDER
(OR GIVE ANY OTHER PARTY THE RIGHT, WITH THE GIVING OF NOTICE OR THE PASSAGE OF
TIME OR BOTH, TO DECLARE A DEFAULT OR ACCELERATE ANY OBLIGATION UNDER) OR
VIOLATE (I) ITS CERTIFICATE OF FORMATION OR LIMITED LIABILITY COMPANY AGREEMENT
OR (II) ANY CONTRACT TO WHICH SUCH FOX PARTY IS A PARTY OR BY WHICH IT OR ANY OF
ITS PROPERTIES OR ASSETS ARE BOUND, OR ANY REQUIREMENT OF LAW APPLICABLE TO IT,
OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF ITS MEMBERSHIP
INTERESTS, PROPERTIES OR ASSETS IN ANY CASE UNDER THIS CLAUSE (Y) IN ANY RESPECT
THAT COULD HAVE A MATERIAL ADVERSE EFFECT ON IT OR ITS ABILITY TO EXECUTE AND
DELIVER THIS AGREEMENT AND PERFORM ITS OBLIGATIONS HEREUNDER.


 


SECTION 6.5                                      LITIGATION.  THERE IS NO CLAIM,
ACTION, SUIT, OR LEGAL, ADMINISTRATIVE OR OTHER PROCEEDING OR GOVERNMENTAL
INVESTIGATION PENDING OR, TO THE BEST KNOWLEDGE OF SUCH FOX PARTY, THREATENED,
ANTICIPATED OR CONTEMPLATED AGAINST SUCH FOX PARTY WHICH, IN ANY SINGLE CASE OR
IN THE AGGREGATE, CHALLENGES OR QUESTIONS IN ANY RESPECT THE VALIDITY OF, OR
WOULD PREVENT OR HINDER THE CONSUMMATION OF, THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.


 


SECTION 6.6                                      INVESTMENT INTENT.  EACH FOX
PARTY THAT IS ACQUIRING A TRANSFERRED INTEREST ACQUIRING SUCH TRANSFERRED
INTEREST HEREUNDER FOR ITS OWN ACCOUNT AND WITH NO PRESENT INTENTION OF
DISTRIBUTING OR SELLING SUCH TRANSFERRED INTEREST, IN VIOLATION OF THE
SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW.


 


SECTION 6.7                                      NO COMMISSIONS.  SUCH FOX PARTY
HAS NOT INCURRED ANY OBLIGATION FOR ANY FINDER’S OR BROKER’S OR AGENT’S FEES OR
COMMISSIONS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 6.8                                      AFFILIATE TRANSACTIONS.  WITH
RESPECT TO FOX RPP PARTNER, SUCH FOX PARTY HAS NOT ON BEHALF OF RPP ENTERED INTO
ANY CONTRACT OR UNDERSTANDING BETWEEN RPP OR ANY OF ITS SUBSIDIARIES, ON THE ONE
HAND, AND (I) ANY FOX PARTY OR ANY AFFILIATE OF A FOX PARTY OR (II) ANY OTHER
PARTY, ON THE OTHER HAND.


 


SECTION 6.9                                      CASH BALANCES.  FOR EACH OF NSP
AND NAP, SCHEDULE 6.9 SETS FORTH THE AMOUNT OF CASH (LESS OUTSTANDING CHECKS)
HELD BY EACH OF NSP AND NAP AS OF THE CLOSE OF BUSINESS ON FEBRUARY 1, 2005.


 


SECTION 6.10                                EXCLUSIVITY OF REPRESENTATIONS.  THE
REPRESENTATIONS AND WARRANTIES MADE BY THE FOX PARTIES IN THIS AGREEMENT ARE IN
LIEU OF AND ARE EXCLUSIVE OF ALL OTHER REPRESENTATIONS AND WARRANTIES RELATING
TO THE TRANSACTIONS CONTEMPLATED HEREUNDER, INCLUDING ANY IMPLIED WARRANTIES. 
THE FOX PARTIES

 

23

--------------------------------------------------------------------------------


 


HEREBY DISCLAIM ANY SUCH OTHER OR IMPLIED REPRESENTATIONS OR WARRANTIES,
NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO THE RAINBOW PARTIES OR THEIR
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES OF ANY DOCUMENTATION
OR OTHER INFORMATION (INCLUDING, WITHOUT LIMITATION, ANY FINANCIAL PROJECTIONS
OR OTHER SUPPLEMENTAL DATA).


 


ARTICLE VII


 


REPRESENTATIONS AND WARRANTIES OF RAINBOW
RPP PARTNER AS TO THE FOX DISTRIBUTED ENTITIES
AND THE FOX DISTRIBUTED PARTNERSHIPS


 

Rainbow RPP Partner represents and warrants to Fox RPP Partner with respect to
the Fox Distributed Entities and the Fox Distributed Partnerships as follows:

 


SECTION 7.1                                      OWNERSHIP OF AND TITLE TO
ASSETS.  RPP OWNS, DIRECTLY OR INDIRECTLY, THE FOX DISTRIBUTED ENTITIES AND THE
FOX DISTRIBUTED PARTNERSHIPS.  EACH FOX DISTRIBUTED ENTITY OWNS NO OTHER ASSETS
OTHER THAN THE PARTNERSHIP INTERESTS IN THE FOX DISTRIBUTED PARTNERSHIP IN WHICH
IT IS A PARTNER.  NO FOX DISTRIBUTED PARTNERSHIP HAS ANY SUBSIDIARIES.  THE
ASSETS OF THE FOX DISTRIBUTED ENTITIES AND THE FOX DISTRIBUTED PARTNERSHIPS ARE
NOT SUBJECT TO ANY LIEN, EXCEPT LIENS THAT DO NOT HAVE A MATERIAL ADVERSE EFFECT
ON THE FOX DISTRIBUTED ENTITIES AND THE FOX DISTRIBUTED PARTNERSHIPS, TAKEN AS A
WHOLE.  NONE OF THE FOX DISTRIBUTED ENTITIES HAS ISSUED ANY OWNERSHIP INTERESTS
(OR OPTIONS, WARRANTS OR SIMILAR RIGHTS TO ACQUIRE ANY OWNERSHIP INTERESTS) TO
ANY PARTY OTHER THAN RPP.  NONE OF THE FOX DISTRIBUTED PARTNERSHIPS HAS ISSUED
ANY OWNERSHIP INTERESTS (OR OPTIONS, WARRANTS OR SIMILAR RIGHTS TO ACQUIRE ANY
OWNERSHIP INTERESTS) TO ANY PARTY OTHER THAN THE FOX DISTRIBUTED ENTITIES THAT
ARE ITS GENERAL PARTNERS.


 


SECTION 7.2                                      SUFFICIENCY OF ASSETS.  EXCEPT
AS SET FORTH ON SCHEDULE 7.2, THE FOX DISTRIBUTED PARTNERSHIPS OWN OR HAVE
RIGHTS TO USE THE PROPERTIES AND ASSETS THAT ARE NECESSARY IN THE CONTINUED
CONDUCT OF THE BUSINESSES OF THE FOX DISTRIBUTED PARTNERSHIPS AT THE PLACES AND
IN THE MANNER IN WHICH THE BUSINESSES ARE NOW CONDUCTED.  SINCE DECEMBER 31,
2004, NO FOX DISTRIBUTED PARTNERSHIP HAS SOLD ANY OF ITS LONG-TERM ASSETS OTHER
THAN IN THE ORDINARY COURSE OF BUSINESS.


 


SECTION 7.3                                      FINANCIAL STATEMENTS.  EXCEPT
FOR THE LACK OF FOOTNOTES THEREIN, THE FINANCIAL STATEMENTS HAVE BEEN PREPARED
IN ACCORDANCE WITH GAAP AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
FINANCIAL POSITION AND RESULTS OF OPERATIONS OF THE FOX DISTRIBUTED PARTNERSHIPS
AS OF THE DATES AND FOR THE PERIODS PRESENTED THEREIN.


 


SECTION 7.4                                      COMPLIANCE WITH APPLICABLE LAWS
AND MATERIAL CONTRACTS.  EACH OF THE FOX DISTRIBUTED ENTITIES AND THE FOX
DISTRIBUTED PARTNERSHIPS IS IN CONFORMITY WITH ALL APPLICABLE GOVERNMENTAL OR
JUDICIAL LAWS, ORDINANCES, REGULATIONS, RULES AND ORDERS EXCEPT WHERE THE
FAILURE TO BE IN SUCH CONFORMITY WOULD NOT HAVE A MATERIAL ADVERSE EFFECT UPON
THE FOX DISTRIBUTED ENTITIES AND THE FOX DISTRIBUTED PARTNERSHIPS, TAKEN AS A

 

24

--------------------------------------------------------------------------------


 


WHOLE.  EACH OF THE FOX DISTRIBUTED ENTITIES AND THE FOX DISTRIBUTED
PARTNERSHIPS HAS ALL REQUISITE AUTHORITY AND OTHER POWER AND ALL GOVERNMENTAL OR
JUDICIAL PERMITS, CERTIFICATES, LICENSES, APPROVALS AND OTHER AUTHORIZATIONS
REQUIRED TO CARRY ON AND CONDUCT ITS BUSINESSES AND TO OWN, LEASE, USE AND
OPERATE ITS PROPERTIES AT THE PLACES AND IN THE MANNER IN WHICH ITS BUSINESSES
ARE NOW CONDUCTED EXCEPT WHERE THE FAILURE TO HAVE SUCH AUTHORITY, POWER,
LICENSES, APPROVALS AND AUTHORIZATIONS DOES NOT HAVE A MATERIAL ADVERSE EFFECT
ON THE FOX DISTRIBUTED ENTITIES AND THE FOX DISTRIBUTED PARTNERSHIPS, TAKEN AS A
WHOLE.  NONE OF THE FOX DISTRIBUTED ENTITIES OR THE FOX DISTRIBUTED PARTNERSHIPS
IS BOUND BY ANY ORDER, INJUNCTION OR DECREE OF ANY COURT, GOVERNMENTAL
DEPARTMENT, COMMISSION, BOARD, AGENCY OR INSTRUMENTALITY WHICH WOULD PREVENT ANY
OF THE FOX DISTRIBUTED ENTITIES OR THE FOX DISTRIBUTED PARTNERSHIPS FROM
CONDUCTING ITS BUSINESS IN SUBSTANTIALLY THE SAME MANNER AS SUCH BUSINESS HAS
HERETOFORE BEEN CONDUCTED, OR FROM OPERATING AND LEASING ITS ASSETS, PROPERTIES,
STRUCTURES AND FACILITIES AND/OR ITS BUILDINGS AND IMPROVEMENTS SUBSTANTIALLY AS
HERETOFORE OPERATED AND LEASED, EXCEPT FOR SUCH ORDERS, INJUNCTIONS OR DECREES
WHICH DO NOT HAVE A MATERIAL ADVERSE EFFECT ON THE FOX DISTRIBUTED ENTITIES AND
THE FOX DISTRIBUTED PARTNERSHIPS, TAKEN AS A WHOLE.  ANY AND ALL REPORTS AND
FORMS REQUIRED TO BE FILED WITH ANY GOVERNMENTAL AUTHORITY BY THE FOX
DISTRIBUTED ENTITIES AND THE FOX DISTRIBUTED PARTNERSHIPS HAVE BEEN DULY FILED,
EXCEPT FOR SUCH REPORTS AND FORMS, THE FAILURE OF WHICH TO BE FILED WILL NOT
HAVE A MATERIAL ADVERSE EFFECT ON THE FOX DISTRIBUTED ENTITIES AND THE FOX
DISTRIBUTED PARTNERSHIPS, TAKEN AS A WHOLE.


 

Schedule 7.4 lists each Contract to which any Fox Distributed Entity or Fox
Distributed Partnership is a party and which (a) currently obligates (including
by way of any guarantee) a party to pay an amount in excess of $1 million in the
aggregate over a 12 month period; (b) limits or restricts the right of any of
the Fox Distributed Entities or the Fox Distributed Partnerships to compete in
any geographical area in any material manner; (c) is a joint venture agreement
or an agreement governing an equity investment held by the entity in any third
party; or (d) is an agreement with an Affiliate of RMH that is not an Approved
Agreement (as defined in the relevant partnership agreement) (each of which
shall be deemed to be a “Material Contract”).  The Rainbow RPP Partner has made
available to the Fox RPP Partner true, correct and complete copies of all
Material Contracts or, as applicable, true correct and complete summaries of any
oral Material Contracts.  Each Material Contract is in full force and effect,
and is a valid and binding agreement; and, in the case of written Material
Contracts, enforceable against the Fox Distributed Entity or Fox Distributed
Partnership which is a party thereto and, to their knowledge in the case of
written Material Contracts, enforceable against third parties, except, in each
case, as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity;
except as set forth on Schedule 7.4, the relevant Fox Distributed Entity or the
Fox Distributed Partnership has duly performed in all material respects its
obligations thereunder to the extent that such obligations to perform have
accrued; and except as contemplated in the Financial Statements or set forth on
Schedule 7.4, no breach or default or event that would (with the passage of
time, notice or both) constitute a breach or default thereunder by the

 

25

--------------------------------------------------------------------------------


 

relevant Fox Distributed Entity or Fox Distributed Partnership has occurred or
as a result of the execution of this Agreement or consummation of the
transactions contemplated hereby will occur, other than such defaults or
breaches as would not have a material adverse effect on the Fox Distributed
Entities and the Fox Distributed Partnerships, taken as a whole.  As of the date
hereof, to the knowledge of Rainbow RPP Partner, no party to any Material
Contract has made or asserted in writing any defense, setoff or counterclaim
under such Material Contract and no party has exercised any option granted to it
to cancel or terminate any Material Contract or to shorten the term thereof,
except, in each case, as would not have a material adverse effect on the Fox
Distributed Entities and the Fox Distributed Partnerships, taken as a whole. 
The transactions contemplated by this Agreement will not terminate or alter any
material rights or obligations of any Party, or give any Person the right to
terminate or amend or otherwise modify any material rights, or obligations of,
any of the Material Contracts.

 


SECTION 7.5                                      TAXES AND REPORTS.


 


(A)                                  EACH FOX DISTRIBUTED ENTITY AND EACH FOX
DISTRIBUTED PARTNERSHIP HAS TIMELY FILED ALL TAX RETURNS REQUIRED TO BE FILED
WITH RESPECT TO OR ATTRIBUTABLE TO SUCH FOX DISTRIBUTED ENTITY AND FOX
DISTRIBUTED PARTNERSHIP AND EACH SUCH TAX RETURN IS TRUE, COMPLETE AND CORRECT
IN ALL MATERIAL RESPECTS.  ALL TAXES SHOWN TO BE DUE ON SUCH TAX RETURNS, ALL
TAXES REQUIRED TO BE PAID BY EACH FOX DISTRIBUTED ENTITY AND EACH FOX
DISTRIBUTED PARTNERSHIP, AND ALL TAXES REQUIRED TO BE WITHHELD BY OR WITH
RESPECT TO SUCH FOX DISTRIBUTED ENTITY AND EACH FOX DISTRIBUTED PARTNERSHIP HAVE
BEEN TIMELY PAID OR, IF APPLICABLE, WITHHELD AND PAID TO THE APPROPRIATE
GOVERNMENTAL AUTHORITY.  EXCEPT AS LISTED IN SCHEDULE 7.5, THERE ARE (I) NO
DEFICIENCIES OR ASSESSMENT OF TAXES FROM ANY TAXING AUTHORITY WITH RESPECT TO OR
ATTRIBUTABLE TO ANY OF THE FOX DISTRIBUTED ENTITIES AND FOX DISTRIBUTED
PARTNERSHIPS, (II) NO ONGOING AUDITS OR EXAMINATIONS OF ANY OF THE TAX RETURNS
RELATING TO OR ATTRIBUTABLE TO SUCH FOX DISTRIBUTED ENTITY OR FOX THE COMPANY,
AND (III) NO FOX DISTRIBUTED ENTITY NOR FOX DISTRIBUTED PARTNERSHIP HAS GRANTED
ANY REQUESTS, AGREEMENTS, CONSENTS OR WAIVERS TO EXTEND THE STATUTORY PERIOD OF
LIMITATIONS APPLICABLE TO THE ASSESSMENT OF ANY TAXES WITH RESPECT TO OR
ATTRIBUTABLE TO SUCH RESPECTIVE FOX DISTRIBUTED ENTITY OR FOX DISTRIBUTED
PARTNERSHIP.


 


(B)                                 THERE ARE NO LIENS FOR TAXES ON ANY OF THE
ASSETS OF THE FOX DISTRIBUTED ENTITIES OR FOX DISTRIBUTED PARTNERSHIPS.


 


(C)                                  NONE OF THE FOX DISTRIBUTED ENTITIES OR FOX
DISTRIBUTED PARTNERSHIPS IS A PARTY TO ANY TAX ALLOCATION OR SHARING AGREEMENT. 
NONE OF THE FOX DISTRIBUTED ENTITIES OR FOX DISTRIBUTED PARTNERSHIPS HAS ANY
LIABILITY FOR THE TAXES OF ANY PERSON (OTHER THAN SUCH RESPECTIVE FOX
DISTRIBUTED ENTITY OR FOX DISTRIBUTED PARTNERSHIP), AS A TRANSFEREE OR
SUCCESSOR, BY CONTRACT, OR OTHERWISE.


 


(D)                                 EACH FOX DISTRIBUTED ENTITY AND EACH FOX
DISTRIBUTED PARTNERSHIP HAS SINCE THE DATE OF CREATION BEEN TREATED EITHER AS A
PARTNERSHIP OR DISREGARDED ENTITY FOR U.S. FEDERAL INCOME TAX PURPOSES.

 

26

--------------------------------------------------------------------------------


 


(E)                                  ALL MATERIAL TAX ELECTIONS THAT HAVE BEEN
MADE BY EACH FOX DISTRIBUTED ENTITY, EACH FOX DISTRIBUTED PARTNERSHIP AND RPP
HAVE BEEN DISCLOSED TO FOX RPP PARTNER.


 


SECTION 7.6                                      EMPLOYEE BENEFIT MATTERS;
EMPLOYEE RELATIONS. 


 


(A)                                  IN THIS AGREEMENT, THE TERM “EMPLOYEE
BENEFIT PLAN” MEANS ANY OF THE FOLLOWING: AN “EMPLOYEE PENSION BENEFIT PLAN,” AS
DEFINED IN SECTION 3(2) OF ERISA, AN “EMPLOYEE WELFARE BENEFIT PLAN,” AS DEFINED
IN SECTION 3(1) OF ERISA, AN EMPLOYMENT, CONSULTING, SEVERANCE OR SIMILAR
CONTRACT, PLAN, PROGRAM, ARRANGEMENT OR POLICY AND ANY OTHER PLAN, PROGRAM,
POLICY OR ARRANGEMENT PROVIDING FOR BENEFITS, COMPENSATION, RETENTION PAYMENTS,
BONUSES, FEES, PROFIT-SHARING, STOCK OPTION, STOCK PURCHASE OR OTHER STOCK
RELATED RIGHTS OR OTHER FORMS OF INCENTIVE OR DEFERRED COMPENSATION, CHANGE IN
CONTROL BENEFITS, VACATION BENEFITS, HEALTH OR MEDICAL BENEFITS, EMPLOYEE
ASSISTANCE PROGRAMS, DISABILITY OR SICK LEAVE BENEFITS, WORKERS’ COMPENSATION,
SUPPLEMENTAL UNEMPLOYMENT BENEFITS, SEVERANCE BENEFITS AND POST-EMPLOYMENT
(EXCLUDING COBRA) OR RETIREMENT BENEFITS THAT IS MAINTAINED, ADMINISTERED OR
CONTRIBUTED TO BY ANY OF THE FOX DISTRIBUTED PARTNERSHIPS OR FOX DISTRIBUTED
ENTITIES OR ANY OF THEIR RESPECTIVE ERISA AFFILIATES AND COVERS ANY BUSINESS
EMPLOYEE OR FORMER BUSINESS EMPLOYEE (IF SUCH FORMER BUSINESS EMPLOYEE IS
ELIGIBLE FOR OR ENTITLED TO PAYMENT OR BENEFITS UNDER SUCH EMPLOYEE BENEFIT
PLAN).  SCHEDULE 7.6(A) SETS FORTH A COMPLETE LIST OF EACH EMPLOYEE BENEFIT
PLAN.


 


(B)                                 SCHEDULE 7.6(B) SETS FORTH THE FOLLOWING
INFORMATION WITH RESPECT TO EACH BUSINESS EMPLOYEE AS OF JANUARY 31, 2005:  JOB
LOCATION, JOB TITLE, CURRENT ANNUAL BASE SALARY, 2003 AND 2004 BONUSES AND 2003
AND 2004 COMMISSIONS, YEARS OF SERVICE, ACCRUED BUT UNUSED VACATION, PERSONAL
AND SICK TIME, WHETHER SUCH BUSINESS EMPLOYEE IS ACTIVELY AT WORK OR ON LEAVE OF
ABSENCE AND WHETHER SUCH BUSINESS EMPLOYEE IS EMPLOYED UNDER WRITTEN CONTRACT.


 


(C)                                  RAINBOW RPP PARTNER HAS FURNISHED OR
OTHERWISE MADE AVAILABLE TO FOX RPP PARTNER TRUE AND COMPLETE COPIES OF EACH
WRITTEN EMPLOYEE BENEFIT PLAN AND A SUMMARY OF EACH UNWRITTEN EMPLOYEE BENEFIT
PLAN.  SCHEDULE 7.6(C) SETS FORTH EACH EMPLOYEE BENEFIT PLAN THAT IS A
NONQUALIFIED DEFERRED COMPENSATION PLAN OR ARRANGEMENT THAT COVERS ANY OF THE
BUSINESS EMPLOYEES AND THE AGGREGATE AMOUNTS DEFERRED UNDER EACH SUCH
NONQUALIFIED DEFERRED COMPENSATION PLAN OR ARRANGEMENT AS OF JANUARY 31, 2005
FOR SUCH BUSINESS EMPLOYEE.


 


(D)                                 EXCEPT AS SET FORTH ON SCHEDULE 7.6(D), NO
EMPLOYEE BENEFIT PLAN IS A “DEFINED BENEFIT PLAN” (AS SUCH TERM IS DEFINED IN
SECTION 3(35) OF ERISA) AND, WITHIN THE LAST SIX YEARS NEITHER THE FOX
DISTRIBUTED PARTNERSHIPS OR FOX DISTRIBUTED ENTITIES, NOR ANY OF THEIR
RESPECTIVE ERISA AFFILIATES HAS SPONSORED, MAINTAINED OR CONTRIBUTED TO A
“DEFINED BENEFIT PLAN” (AS SUCH TERM IS DEFINED IN SECTION 3(35) OF ERISA) THAT
COVERS OR COVERED ANY CURRENT OR FORMER BUSINESS EMPLOYEE.  AT NO TIME HAS ANY
OF THE FOX DISTRIBUTED PARTNERSHIPS OR FOX DISTRIBUTED ENTITIES, OR ANY OF THEIR

 

27

--------------------------------------------------------------------------------


 


RESPECTIVE ERISA AFFILIATES MAINTAINED A “MULTIEMPLOYER PLAN” (AS SUCH TERM IS
DEFINED IN SECTION 3(37) OF ERISA) THAT COVERS OR COVERED ANY CURRENT OR FORMER
BUSINESS EMPLOYEE, AND WITHIN THE LAST SIX YEARS NEITHER THE FOX DISTRIBUTED
PARTNERSHIPS OR FOX DISTRIBUTED ENTITIES, NOR ANY OF THEIR RESPECTIVE ERISA
AFFILIATES HAS INCURRED ANY WITHDRAWAL LIABILITY WITHIN THE MEANING OF SECTION
4201 OF ERISA TO ANY “MULTIEMPLOYER PLAN” (AS SUCH TERM IS DEFINED IN SECTION
3(37) OF ERISA).  NEITHER THE FOX DISTRIBUTED PARTNERSHIPS OR THE FOX
DISTRIBUTED ENTITIES, NOR ANY OF THEIR ERISA AFFILIATES OR ANY EMPLOYEES OF THE
FOREGOING, OR ANY TRUST CREATED UNDER THE EMPLOYEE BENEFIT PLANS, OR ANY OTHER
“DISQUALIFIED PERSON” OR “PARTY IN INTEREST” (AS SUCH TERMS ARE DEFINED IN
SECTION 4975 OF THE CODE AND SECTION 3(14) OF ERISA, RESPECTIVELY) HAS BREACHED
FIDUCIARY RULES OF ERISA OR ENGAGED IN A PROHIBITED TRANSACTION THAT COULD
SUBJECT THE EMPLOYEE BENEFIT PLANS, THE FOX DISTRIBUTED PARTNERSHIPS OR THE FOX
DISTRIBUTED ENTITIES TO ANY MATERIAL TAX OR PENALTY IMPOSED UNDER SECTION 4975
OF THE CODE WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE FOX DISTRIBUTED
PARTNERSHIPS AND THE FOX DISTRIBUTED ENTITIES, TAKEN AS A WHOLE.  TO THE BEST
KNOWLEDGE OF THE RAINBOW RPP PARTNER, NO PROCEEDINGS (OTHER THAN ROUTINE CLAIMS
FOR BENEFITS) ARE PENDING OR THREATENED AGAINST OR RELATING TO ANY EMPLOYEE
BENEFIT PLAN.


 


(E)                                  EACH EMPLOYEE BENEFIT PLAN HAS BEEN
ESTABLISHED AND AT ALL TIMES MAINTAINED, FUNDED AND OPERATED IN ALL MATERIAL
RESPECTS IN ACCORDANCE WITH ITS TERMS AND APPLICABLE LAWS, INCLUDING, BUT NOT
LIMITED TO, ERISA AND THE CODE.


 


(F)                                    NEITHER ANY OF THE FOX DISTRIBUTED
PARTNERSHIPS OR FOX DISTRIBUTED ENTITIES NOR ANY OF THEIR RESPECTIVE ERISA
AFFILIATES HAS INCURRED ANY MATERIAL UNSATISFIED LIABILITY (OTHER THAN PENSION
BENEFIT GUARANTY CORPORATION (“PBGC”) PREMIUMS) TO THE PBGC, THE INTERNAL
REVENUE SERVICE OR ANY OTHER INDIVIDUAL OR ENTITY UNDER TITLE IV OF ERISA,
SECTIONS 412 OR 4980B OF THE CODE OR PART 6 OF TITLE I OF ERISA AND NO EVENT OR
CONDITION EXISTS THAT COULD RESULT IN THE IMPOSITION OF ANY LIABILITY ON ANY OF
THE FOX DISTRIBUTED PARTNERSHIPS OR FOX DISTRIBUTED ENTITIES, OR ANY OF THEIR
RESPECTIVE ERISA AFFILIATES UNDER SUCH PROVISIONS THAT COULD REASONABLY HAVE A
MATERIAL ADVERSE EFFECT ON THE FOX DISTRIBUTED PARTNERSHIPS AND FOX DISTRIBUTED
ENTITIES, TAKEN AS WHOLE.


 


(G)                                 NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT OR ANY OF THE TRANSACTION DOCUMENTS, NOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY WILL: (I) RESULT IN ANY PAYMENT
BECOMING DUE TO ANY BUSINESS EMPLOYEE; (II) INCREASE ANY BENEFIT FOR ANY
BUSINESS EMPLOYEE UNDER ANY EMPLOYEE BENEFIT PLAN; (III) RESULT IN THE
ACCELERATION OF THE TIME OF PAYMENT OR VESTING OF ANY SUCH BENEFITS UNDER ANY
EMPLOYEE BENEFIT PLAN FOR ANY BUSINESS EMPLOYEE OR (IV) RESULT IN ANY PAYMENT
MADE UNDER ANY OF THE EMPLOYEE BENEFIT PLANS WHICH WOULD NOT BE DEDUCTIBLE UNDER
SECTION 280G OF THE CODE.


 


(H)                                 (I) THERE ARE NO LABOR OR COLLECTIVE
BARGAINING AGREEMENTS TO WHICH FOX DISTRIBUTED PARTNERSHIPS, FOX DISTRIBUTED
ENTITIES, OR ANY OF THEIR RESPECTIVE ERISA AFFILIATES IS A PARTY AND COVERS ANY
BUSINESS EMPLOYEE, (II) THERE IS NO LABOR ORGANIZATION OR UNION THAT IS
CERTIFIED OR RECOGNIZED AS THE COLLECTIVE BARGAINING REPRESENTATIVE FOR ANY

 

28

--------------------------------------------------------------------------------


 


OF THE BUSINESS EMPLOYEES, (III) TO THE BEST KNOWLEDGE OF THE RAINBOW RPP
PARTNER, NO UNFAIR LABOR PRACTICE CHARGES OR REPRESENTATION PETITIONS HAVE BEEN
FILED WITH THE NATIONAL LABOR RELATIONS BOARD AGAINST, OR WITH RESPECT TO, THE
BUSINESS EMPLOYEES, AND NEITHER RAINBOW RPP PARTNER NOR ANY OF THE FOX
DISTRIBUTED PARTNERSHIPS OR FOX DISTRIBUTED ENTITIES HAS RECEIVED ANY NOTICE OR
COMMUNICATION (WHETHER WRITTEN OR ORAL) REFLECTING AN INTENTION OR A THREAT TO
FILE ANY SUCH COMPLAINT OR PETITION, (IV) THERE ARE NOT, AND IN THE PRECEDING
TWELVE (12) MONTHS HAVE NOT BEEN, ANY STRIKES OR CONCERTED REFUSALS TO WORK OR
ANY THREATS THEREOF BY ANY OF THE BUSINESS EMPLOYEES, (V) TO THE BEST KNOWLEDGE
OF THE RAINBOW RPP PARTNER, NO UNION ORGANIZING ACTIVITIES ARE TAKING PLACE WITH
RESPECT TO THE BUSINESS EMPLOYEES, AND (VI) NEITHER THE FOX DISTRIBUTED
PARTNERSHIPS NOR THE FOX DISTRIBUTED ENTITIES IS A PARTY TO, OR BOUND BY, ANY
AGREEMENT FOR THE LEASING OF EMPLOYEES.


 


(I)                                     FOX DISTRIBUTED PARTNERSHIPS AND FOX
DISTRIBUTED ENTITIES HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH ALL LAWS
RELATING TO THE HIRING AND RETENTION OF ALL BUSINESS EMPLOYEES, LEASED EMPLOYEES
AND INDEPENDENT CONTRACTORS RELATING TO WAGES, HOURS, EQUAL OPPORTUNITY AND
COLLECTIVE BARGAINING.  TO THE BEST KNOWLEDGE OF RAINBOW RPP PARTNER, THERE ARE
NO DISCRIMINATION CHARGES OR ADMINISTRATIVE CLAIMS PENDING OR THREATENED AGAINST
THE FOX DISTRIBUTED PARTNERSHIPS, FOX DISTRIBUTED ENTITIES, OR ANY OF THEIR
RESPECTIVE ERISA AFFILIATES BY OR BEFORE ANY STATE, LOCAL OR FEDERAL AGENCIES
THAT WOULD RESULT IN THE IMPOSITION OF ANY LIABILITY THAT WOULD HAVE A MATERIAL
ADVERSE EFFECT ON FOX DISTRIBUTED PARTNERSHIPS AND FOX DISTRIBUTED ENTITIES,
TAKEN AS A WHOLE.  TO THE BEST KNOWLEDGE OF RAINBOW RPP PARTNER, THERE ARE NO
CURRENT OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION INVESTIGATIONS OR
CITATIONS PENDING OR THREATENED AGAINST THE FOX DISTRIBUTED PARTNERSHIPS, FOX
DISTRIBUTED ENTITIES, OR ANY OF THEIR RESPECTIVE ERISA AFFILIATES THAT COULD
RESULT IN THE IMPOSITION OF ANY LIABILITY THAT WOULD HAVE A MATERIAL ADVERSE
EFFECT ON THE FOX DISTRIBUTED PARTNERSHIPS OR FOX DISTRIBUTED ENTITIES, TAKEN AS
A WHOLE.  THERE ARE NO DEMANDS FOR ARBITRATION OR, TO THE BEST KNOWLEDGE OF
RAINBOW RPP PARTNER, PENDING GRIEVANCES AGAINST THE FOX DISTRIBUTED
PARTNERSHIPS, FOX DISTRIBUTED ENTITIES, OR ANY OF THEIR RESPECTIVE ERISA
AFFILIATES THAT COULD RESULT IN THE IMPOSITION OF ANY LIABILITY THAT WOULD HAVE
A MATERIAL ADVERSE EFFECT ON THE FOX DISTRIBUTED PARTNERSHIPS OR FOX DISTRIBUTED
ENTITIES, TAKEN AS A WHOLE.


 


SECTION 7.7                                      ABSENCE OF UNDISCLOSED
LIABILITIES.  NONE OF THE FOX DISTRIBUTED PARTNERSHIPS HAS ANY LIABILITIES
REQUIRED TO BE RECORDED ON A BALANCE SHEET PREPARED IN ACCORDANCE WITH GAAP,
OTHER THAN LIABILITIES (I) REFLECTED OR RESERVED ON THE DECEMBER 31, 2004
BALANCE SHEET FORMING PART OF THE FINANCIAL STATEMENTS OR (II) INCURRED SINCE
DECEMBER 31, 2004 IN THE ORDINARY COURSE OF BUSINESS, CONSISTENT WITH PAST
PRACTICE, OF THE FOX DISTRIBUTED PARTNERSHIPS.  NONE OF THE FOX DISTRIBUTED
PARTNERSHIPS HAS ENTERED INTO ANY OFF-BALANCE-SHEET FINANCING ARRANGEMENTS.


 


SECTION 7.8                                      LITIGATION.  THERE IS NO
ACTION, SUIT, LITIGATION, PROCEEDING OR INVESTIGATION BY OR BEFORE ANY
GOVERNMENTAL AUTHORITY PENDING OR, TO THE BEST KNOWLEDGE OF RAINBOW RPP PARTNER,
THREATENED, AGAINST OR RELATING TO A FOX DISTRIBUTED ENTITY OR A

 

29

--------------------------------------------------------------------------------


 


FOX DISTRIBUTED PARTNERSHIP, WHICH, IN EACH CASE, WOULD HAVE A MATERIAL ADVERSE
EFFECT ON THE FOX DISTRIBUTED ENTITIES AND THE FOX DISTRIBUTED PARTNERSHIPS,
TAKEN AS A WHOLE.


 


SECTION 7.9                                      EXCLUSIVITY OF
REPRESENTATIONS.  THE REPRESENTATIONS AND WARRANTIES MADE BY RAINBOW RPP PARTNER
IN THIS AGREEMENT ARE IN LIEU OF AND ARE EXCLUSIVE OF ALL OTHER REPRESENTATIONS
AND WARRANTIES RELATING TO THE TRANSACTIONS CONTEMPLATED HEREUNDER, INCLUDING
ANY IMPLIED WARRANTIES.  RAINBOW RPP PARTNER HEREBY DISCLAIMS ANY SUCH OTHER OR
IMPLIED REPRESENTATIONS OR WARRANTIES, NOTWITHSTANDING THE DELIVERY OR
DISCLOSURE TO FOX RPP PARTNER OR ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER INFORMATION (INCLUDING, WITHOUT
LIMITATION, ANY FINANCIAL PROJECTIONS OR OTHER SUPPLEMENTAL DATA).


 


ARTICLE VIII


 


COVENANTS AND AGREEMENTS


 


SECTION 8.1                                      CONDUCT PENDING THE CLOSING. 
FROM AND AFTER THE DATE HEREOF UNTIL THE CLOSING,


 


(A)                                  RAINBOW RPP PARTNER SHALL CONDUCT AND
OPERATE THE BUSINESSES OF RPP IN THE ORDINARY COURSE IN A MANNER CONSISTENT WITH
PAST PRACTICE AND CONSISTENT WITH THE RPP PARTNERSHIP AGREEMENT AND, WITH
RESPECT TO THE BUSINESS OF EACH OF THE CINCINNATI PARTNERSHIP, THE FLORIDA
PARTNERSHIP AND THE OHIO PARTNERSHIP, SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO PRESERVE THE BUSINESS INTACT, KEEP AVAILABLE THE SERVICES OF THE
CURRENT OFFICERS AND EMPLOYEES OF THE BUSINESS AND MAINTAIN THE EXISTING
RELATIONS WITH CUSTOMERS, SUPPLIERS, ADVERTISERS, DISTRIBUTORS, BUSINESS
PARTNERS AND OTHERS HAVING BUSINESS DEALINGS WITH SUCH PARTNERSHIPS, AND SHALL
NOT PERMIT ANY FOX DISTRIBUTED PARTNERSHIP TO SELL ANY LONG-TERM ASSET OTHER
THAN IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT (I) NO DISTRIBUTIONS
SHALL BE MADE BY RPP OR BY ANY FOX DISTRIBUTED ENTITY OR FOX DISTRIBUTED
PARTNERSHIP TO CABLEVISION OR ANY OF ITS SUBSIDIARIES, AND (II) NO CASH ADVANCES
OR LOANS OR OTHER PAYMENTS SHALL BE MADE BY ANY SUBSIDIARY OF RPP THAT IS A FOX
DISTRIBUTED ENTITY OR A FOX DISTRIBUTED PARTNERSHIP TO CABLEVISION OR ANY OF ITS
SUBSIDIARIES (OTHER THAN SCHEDULED PAYMENTS UNDER APPROVED AGREEMENTS (AS
DEFINED IN THE RELEVANT PARTNERSHIP AGREEMENT AS IN EFFECT ON THE DATE HEREOF),
IN EACH CASE PRIOR TO THE CLOSING OR THE TERMINATION OF THIS AGREEMENT PURSUANT
TO ITS TERMS; IT BEING UNDERSTOOD THAT NOTWITHSTANDING THE FOREGOING, NOTHING
HEREIN SHALL PREVENT A FOX DISTRIBUTED ENTITY OR A FOX DISTRIBUTED PARTNERSHIP
FROM ALLOCATING PAYMENTS RECEIVED BY ANY SUCH ENTITY FROM A THIRD PARTY WHICH,
PURSUANT TO THE CURRENT CONTRACT UNDER WHICH SUCH PAYMENTS ARE RECEIVED, AMONG
SUCH ENTITY, OTHER RPP SUBSIDIARIES AND EITHER DIRECTV OR ECHOSTAR, ARE
ALLOCABLE TO OTHER SUBSIDIARIES OF RPP.

 

30

--------------------------------------------------------------------------------

 


(B)                                 RAINBOW RPP PARTNER SHALL NOT, EXCEPT AS MAY
BE CONSENTED TO OR OTHERWISE AGREED TO BY FOX SPORTS NET, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED (IT BEING AGREED THAT WITHHOLDING
CONSENT SHALL NOT BE UNREASONABLE IF THE CONTRACT, MODIFICATION, AMENDMENT OR
TERMINATION IS NOT ON AN ARM’S-LENGTH BASIS), (I) ENTER INTO ANY NEW CONTRACT
THAT WOULD CONSTITUTE A MATERIAL CONTRACT OR (II) MODIFY, AMEND OR TERMINATE IN
ANY MATERIAL RESPECT ANY MATERIAL CONTRACT;


 


(C)                                  RAINBOW RPP PARTNER SHALL NOT, EXCEPT AS
MAY BE CONSENTED TO OR OTHERWISE AGREED TO BY FOX SPORTS NET, MAKE ANY MATERIAL
CAPITAL EXPENDITURE ON BEHALF OF ANY SUCH FOX DISTRIBUTED PARTNERSHIP PURSUANT
TO A COMMITMENT ENTERED INTO AFTER THE DATE HEREOF, EXCEPT THAT THE FOX
DISTRIBUTED PARTNERSHIPS (OR RAINBOW RPP PARTNER ON THEIR BEHALF) SHALL HAVE THE
RIGHT, BUT NOT THE OBLIGATION TO MAKE CAPITAL EXPENDITURES ON BEHALF OF THE FOX
DISTRIBUTED PARTNERSHIPS THAT IN THE AGGREGATE DO NOT EXCEED $500,000;


 


(D)                                 FOX NSP PARTNER SHALL CONDUCT AND OPERATE
THE BUSINESSES OF NSP IN THE ORDINARY COURSE IN A MANNER CONSISTENT WITH PAST
PRACTICE AND CONSISTENT WITH THE PARTNERSHIP AGREEMENT OF NSP;


 


(E)                                  RAINBOW RPP PARTNER SHALL KEEP FOX SPORTS
NET INFORMED AS TO THE STATUS OF DISCUSSIONS CONCERNING THE EXTENSION OR
AMENDMENT OF FLORIDA PARTNERSHIP’S TELEVISION RIGHTS TO GAMES OF THE FLORIDA
MARLINS, RENEWAL OF FLORIDA PARTNERSHIP’S CARRIAGE AGREEMENT WITH TIME WARNER
AND THE EXTENSION OF FLORIDA PARTNERSHIP’S OFFICE LEASE AT 1550 SAWGRASS
CORPORATE PARKWAY, SUNRISE, FLORIDA AND SHALL CONSULT WITH FOX SPORTS NET IN
GOOD FAITH WITH RESPECT TO EACH OF THOSE MATTERS; AND


 


(F)                                    FOX NAP PARTNER SHALL CONDUCT AND OPERATE
THE BUSINESSES OF NAP IN THE ORDINARY COURSE IN A MANNER CONSISTENT WITH PAST
PRACTICE AND CONSISTENT WITH THE PARTNERSHIP AGREEMENT OF NAP.


 


SECTION 8.2                                      ACTIONS TO PROTECT VALUE OF
DISTRIBUTED SPORTS PROGRAMMING PARTNERSHIPS.


 


(A)                                  EXCEPT AS SET FORTH IN SECTION 8.2(E) FOX
SPORTS NET, ON BEHALF OF ITSELF AND EACH OF ITS AFFILIATES, AGREES THAT FROM AND
AFTER THE CLOSING UNTIL THE FIFTH (5TH) ANNIVERSARY OF THE CLOSING, NEITHER IT
NOR ANY OF ITS AFFILIATES WILL, DIRECTLY OR INDIRECTLY, BID FOR OR ACQUIRE PAY
TELEVISION PROGRAMMING RIGHTS TO TRANSMIT PROFESSIONAL SPORTS EVENTS (OTHER THAN
THE RIGHT TO AIR BRIEF HIGHLIGHTS OF SUCH EVENTS) (“PROGRAMMING RIGHTS”) OF
PROFESSIONAL SPORTS TEAMS WHOSE “HOME” ARENA OR STADIUM IS LOCATED IN THE NEW
YORK REGION, OR OWN ANY INTEREST INCLUDING, WITHOUT LIMITATION, AN EQUITY OR
PROFITS INTEREST (BUT EXCLUDING ANY INTEREST AS A CREDITOR OF SUCH PERSON UNDER
ANY LOAN OR OTHER AGREEMENT ON AN ARM’S-LENGTH BASIS)(A “COVERED INTEREST”) IN
ANY OTHER PERSON THAT OWNS OR BIDS FOR OR ACQUIRES PROGRAMMING RIGHTS (INCLUDING
THROUGH OWNERSHIP OF AN INTEREST IN A PROFESSIONAL SPORTS TEAM) OF PROFESSIONAL
SPORTS TEAMS WHOSE “HOME” ARENA OR STADIUM IS LOCATED IN THE NEW YORK REGION.

 

31

--------------------------------------------------------------------------------


 


(B)                                 EXCEPT AS SET FORTH IN SECTION 8.2(E), RMH,
ON BEHALF OF ITSELF AND EACH OF ITS AFFILIATES, AGREES THAT FROM AND AFTER THE
CLOSING UNTIL THE FIFTH (5TH) ANNIVERSARY OF THE CLOSING, NEITHER IT NOR ANY OF
ITS AFFILIATES WILL, DIRECTLY OR INDIRECTLY, BID FOR OR ACQUIRE PROGRAMMING
RIGHTS OF PROFESSIONAL SPORTS TEAMS WHOSE “HOME” ARENA OR STADIUM IS LOCATED IN
THE FLORIDA REGION, OR OWN ANY COVERED INTEREST IN ANY OTHER PERSON THAT OWNS OR
BIDS FOR OR ACQUIRES PROGRAMMING RIGHTS (INCLUDING THROUGH OWNERSHIP OF AN
INTEREST IN A PROFESSIONAL SPORTS TEAM) OF PROFESSIONAL SPORTS TEAMS WHOSE
“HOME” ARENA OR STADIUM IS LOCATED IN THE FLORIDA REGION.


 


(C)                                  EXCEPT AS SET FORTH IN SECTION 8.2(E), RMH,
ON BEHALF OF ITSELF AND EACH OF ITS AFFILIATES, AGREES THAT FROM AND AFTER THE
CLOSING UNTIL THE RAINBOW PACIFIC RESTRICTION DATE, NEITHER IT NOR ANY OF ITS
AFFILIATES WILL, DIRECTLY OR INDIRECTLY, BID FOR OR ACQUIRE PROGRAMMING RIGHTS
OF PROFESSIONAL SPORTS TEAMS WHOSE “HOME” ARENA OR STADIUM IS LOCATED IN THE
PACIFIC REGION, OR OWN ANY COVERED INTEREST IN ANY OTHER PERSON THAT OWNS OR
BIDS FOR OR ACQUIRES PROGRAMMING RIGHTS (INCLUDING THROUGH OWNERSHIP OF AN
INTEREST IN A PROFESSIONAL SPORTS TEAM) OF PROFESSIONAL SPORTS TEAMS WHOSE
“HOME” ARENA OR STADIUM IS LOCATED IN THE PACIFIC REGION.  EXCEPT AS SET FORTH
IN SECTION 8.2(E), FOX SPORTS NET, ON BEHALF OF ITSELF AND EACH OF ITS
AFFILIATES, AGREES THAT FROM AND AFTER THE CLOSING UNTIL THE FOX PACIFIC
RESTRICTION DATE, NEITHER IT NOR ANY OF ITS AFFILIATES WILL, DIRECTLY OR
INDIRECTLY, BID FOR OR ACQUIRE PROGRAMMING RIGHTS OF PROFESSIONAL SPORTS TEAMS
WHOSE “HOME” ARENA OR STADIUM IS LOCATED IN THE PACIFIC REGION, OR OWN ANY
COVERED INTEREST IN ANY OTHER PERSON THAT OWNS OR BIDS FOR OR ACQUIRES
PROGRAMMING RIGHTS (INCLUDING THROUGH OWNERSHIP OF AN INTEREST IN A PROFESSIONAL
SPORTS TEAM) OF PROFESSIONAL SPORTS TEAMS WHOSE “HOME” ARENA OR STADIUM IS
LOCATED IN THE PACIFIC REGION.


 


(D)                                 THE PROVISIONS OF THIS SECTION 8.2 SHALL NOT
PROHIBIT OR RESTRICT THE FOLLOWING:


 

(I)                                     A PARTY OR ITS AFFILIATES FROM OWNING OR
ACQUIRING A COVERED INTEREST IN ANY PERSON THAT DIRECTLY OR THROUGH ONE OR MORE
SUBSIDIARIES OR OTHER ENTITIES OWNS A PROFESSIONAL SPORTS FRANCHISE OR THE
PROGRAMMING RIGHTS TO THE SPORTS EVENTS OF A PROFESSIONAL SPORTS FRANCHISE, SO
LONG AS (A) SUCH FRANCHISE OR PROGRAMMING RIGHTS ARE NOT A PRINCIPAL BUSINESS OF
SUCH PERSON AND (B) THE PROFESSIONAL SPORTS FRANCHISES AND PROGRAMMING RIGHTS TO
SPORTS EVENTS OF PROFESSIONAL SPORTS FRANCHISES OWNED BY SUCH PERSON (DIRECTLY
OR THROUGH ONE OR MORE SUBSIDIARIES) WERE OWNED ON THE DATE OF INITIAL
ACQUISITION OF THE COVERED INTEREST THEREIN BY THE PARTY OR ITS AFFILIATES; OR

 

(II)                                  A PARTY OR ITS AFFILIATES FROM OWNING OR
ACQUIRING A COVERED INTEREST IN A PROFESSIONAL SPORTS FRANCHISE BUT NO
PROGRAMMING RIGHTS WITH RESPECT TO THE EVENTS OF THAT PROFESSIONAL SPORTS
FRANCHISE MAY BE OWNED BY ANY ENTITY IN WHICH SUCH PARTY OR SUCH AFFILIATE, OR
ANY OF ITS AFFILIATES, HAS A DIRECT OR INDIRECT OWNERSHIP INTEREST OTHER THAN A
REGIONAL IN WHICH EITHER ONE OF THE FOX PARTIES (IF RMH OR ONE OF ITS AFFILIATES
OWNS SUCH COVERED INTEREST) OR ONE THE RAINBOW

 

32

--------------------------------------------------------------------------------


 

PARTIES (IF FOX SPORTS NET OR ONE OF ITS AFFILIATES OWNS SUCH COVERED INTEREST)
HAS A DIRECT OR INDIRECT OWNERSHIP INTEREST, OR

 

(III)                               PROHIBIT OR RESTRICT ANY PARTY OR ITS
AFFILIATES FROM ACQUIRING, SOLELY AS AN INVESTMENT AND THROUGH PRIVATE AND
MARKET PURCHASES, OR OWNING SECURITIES OF ANY CORPORATION WHICH ARE REGISTERED
UNDER SECTION 12(B) OR 12(G) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED,
AND WHICH ARE PUBLICLY TRADED, SO LONG AS SUCH PARTY AND ITS AFFILIATES ARE NOT
A PART OF ANY CONTROL GROUP OF SUCH CORPORATION AND SUCH SECURITIES CONSTITUTE
(AFTER CONVERSION, EXCHANGE OR EXERCISE, IN THE CASE OF ANY SUCH SECURITIES THAT
ARE CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, VOTING SECURITIES)
LESS THAN 15% OF THE OUTSTANDING VOTING POWER OF THAT PUBLIC COMPANY OR PROHIBIT
OR RESTRICT SUCH CORPORATION FROM BIDDING FOR OR ACQUIRING PROGRAMMING RIGHTS;
OR

 

(IV)                              ANY PARTY OR ITS AFFILIATES FROM OWNING OR
ACQUIRING ANY COVERED INTEREST IN NSP OR ANY OTHER “NATIONAL” SPORTS PROGRAMMING
NETWORK SO LONG AS NSP OR SUCH SUCCESSOR OR OTHER NETWORK, AS THE CASE MAY BE,
IS OPERATING AS A “NATIONAL” SPORTS PROGRAMMING NETWORK AND IS NOT ACQUIRING
PROGRAMMING RIGHTS FOR THE SOLE OR PRIMARY PURPOSE OF DISTRIBUTING SUCH
PROGRAMMING THROUGH PAY TELEVISION TO A COVERED REGION; OR

 

(V)                                 ANY PERSON (AN “ACQUIROR”) FROM ACQUIRING AN
INTEREST IN A PARTY OR ANY OF ITS AFFILIATES AFTER THE DATE OF THIS AGREEMENT
AND CONTINUING TO OWN SUCH INTEREST AND CONDUCT ITS EXISTING BUSINESSES AND
ACTIVITIES AND ITS AFFILIATES’ CONDUCTING THEIR EXISTING BUSINESS AND ACTIVITIES
NOTWITHSTANDING THAT SUCH OWNERSHIP OR CONDUCT OF BUSINESS AND ACTIVITIES WOULD
VIOLATE THE RESTRICTIONS ON AFFILIATES CONTAINED IN THIS SECTION 8.2; PROVIDED
THAT (A) THIS CLAUSE (V) SHALL NOT AUTHORIZE ANY ACTIONS, OWNERSHIP OR
ACTIVITIES BY RMH OR FOX SPORTS NET OR ANY ENTITIES CONTROLLED BY ANY OF THEM OR
BY THEIR SUCCESSORS AND (B) THIS CLAUSE (V) SHALL NOT AUTHORIZE AN ACQUIROR OR
ITS AFFILIATES TO ENGAGE IN NEW ACTIVITIES OR ENTER INTO, ACQUIRE OR DEVELOP NEW
BUSINESSES IN VIOLATION OF THIS SECTION 8.2; OR

 

(VI)                              ANY PERSON THAT IS A CABLE TELEVISION OPERATOR
OR AN AFFILIATE THEREOF FROM DEVELOPING AND DISTRIBUTING NONSPORTS PROGRAMMING
TO CABLE SYSTEMS PROVIDED THAT NO LICENSE FEE IS PAID BY SUCH CABLE SYSTEMS FOR
SUCH PROGRAMMING.

 


(E)                                  NOTWITHSTANDING THE FOREGOING, THIS SECTION
8.2 SHALL NOT APPLY TO PROGRAMMING RIGHTS RELATING TO PROFESSIONAL SPORTS TEAMS
THAT ARE NOT MAJOR LEAGUE BASEBALL TEAMS, NATIONAL FOOTBALL LEAGUE TEAMS,
NATIONAL HOCKEY LEAGUE TEAMS, MAJOR LEAGUE SOCCER TEAMS OR NATIONAL BASKETBALL
ASSOCIATION TEAMS, IN EACH CASE IN A COVERED REGION AND WHOSE GAMES ARE
CURRENTLY CARRIED ON A REGIONAL OTHER THAN THE REGIONAL IN WHOSE COVERED REGION
SUCH TEAM HAS ITS “HOME” ARENA OR STADIUM.


 


(F)                                    RMH AND FOX SPORTS NET HEREBY AGREE THAT
THE RIGHTS AND OBLIGATIONS OF THE PARTIES AND THEIR AFFILIATES UNDER (I) THE
FORMATION AGREEMENT AND (II)

 

33

--------------------------------------------------------------------------------


 


THE SIDE LETTER TO THE FORMATION AGREEMENT SHALL BE TERMINATED AND RELEASED UPON
THE CLOSING.


 


SECTION 8.3                                      PUBLIC ANNOUNCEMENTS.  THE FORM
AND CONTENT OF ALL PRESS RELEASES OR OTHER PUBLIC COMMUNICATIONS OF ANY SORT
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT, AND THE METHOD OF THEIR
RELEASE, OR PUBLICATION THEREOF, SHALL, EXCEPT AS REQUIRED BY LAW, BE SUBJECT TO
THE PRIOR APPROVAL OF THE PARTIES HERETO, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.


 


SECTION 8.4                                      FURTHER ASSURANCES.  EACH PARTY
SHALL EXECUTE AND DELIVER SUCH ADDITIONAL INSTRUMENTS AND OTHER DOCUMENTS AND
SHALL TAKE SUCH FURTHER ACTIONS AS MAY BE NECESSARY OR APPROPRIATE TO
EFFECTUATE, CARRY OUT AND COMPLY WITH ALL OF THE TERMS OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 8.5                                      COOPERATION.  THE FOX PARTIES
AND THE RAINBOW PARTIES EACH AGREE TO COOPERATE WITH THE OTHER IN THE
PREPARATION AND FILING OF ALL FORMS, NOTIFICATIONS, REPORTS AND INFORMATION, IF
ANY, REQUIRED OR REASONABLY DEEMED ADVISABLE PURSUANT TO ANY REQUIREMENT OF LAW
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  WITHOUT
LIMITING THE FOREGOING, THE FOX PARTIES AND THE RAINBOW PARTIES EACH AGREE TO
COOPERATE WITH THE OTHER IN THE PREPARATION AND FILING OF ALL FORMS,
NOTIFICATIONS, REPORTS AND INFORMATION, IF ANY, REQUIRED OR DEEMED ADVISABLE IN
CONNECTION OBTAINING LEAGUE CONSENTS.


 


SECTION 8.6                                      TAX.


 


(A)                                  THE RAINBOW PARTIES AND THE FOX PARTIES
AGREE THAT UPON THE CLOSING EACH PARTNERSHIP OTHER THAN THE PACIFIC PARTNERSHIP
WILL ADOPT THE “CLOSING OF THE BOOKS” METHOD OF INCOME ALLOCATION AS PRESCRIBED
IN TREASURY REGULATION SECTION 1.706-1(C)(2) FOR PURPOSES OF ALLOCATING INCOME,
GAIN, LOSS, DEDUCTIONS AND CREDITS BETWEEN THE RAINBOW PARTIES AND THE FOX
PARTIES FOR THE YEAR OF DISTRIBUTIONS AND TRANSFERS CONTEMPLATED HEREBY.


 


(B)                                 THE RAINBOW PARTIES AND FOX PARTIES HEREBY
AGREE, FOR EACH PARTNERSHIP IN THE TAX YEAR OF THE RESPECTIVE DISTRIBUTIONS AND
TRANSFERS HEREUNDER,  TO CAUSE EACH PARTNERSHIP TO MAKE AN INTERNAL REVENUE CODE
SECTION 754 ELECTION IN RESPECT OF EACH DISTRIBUTION AND TRANSFER HEREUNDER.


 


(C)                                  THE RAINBOW PARTIES AND FOX PARTIES HEREBY
COVENANT AND AGREE, FROM AND AFTER THE CLOSING, FOR ALL TAX PURPOSES, INCLUDING
TAX RETURNS AND ANY TAX CONTROVERSIES, TO PREPARE INFORMATION AND REPORT AND
FILE TAX RETURNS ON A BASIS CONSISTENT WITH THE FOREGOING COVENANTS.


 


(D)                                 THE FOX PARTIES AND THE RAINBOW PARTIES
AGREE TO COOPERATE AND WORK TOGETHER TO STRUCTURE THE DISTRIBUTIONS AND
TRANSFERS HEREUNDER IN A MANNER SO THAT CODE SECTION 751(B) DOES NOT APPLY TO
SUCH DISTRIBUTIONS AND TRANSFERS.  TO THE EXTENT, IF ANY, THAT CODE SECTION
751(B) DOES APPLY TO SUCH DISTRIBUTIONS AND TRANSFERS, THE FOX

 

34

--------------------------------------------------------------------------------


 


PARTIES AND THE RAINBOW PARTIES AGREE TO COOPERATE AND WORK TOGETHER TO MINIMIZE
ANY GAIN RECOGNIZED BY THE FOX PARTIES, THE RAINBOW PARTIES AND RPP.


 


SECTION 8.7                                      HART-SCOTT RODINO ACT.  THE
RAINBOW PARTIES AND THE FOX PARTIES (THROUGH THEIR RESPECTIVE APPROPRIATE
AFFILIATES) AGREE TO PREPARE AND PROPERLY FILE NOTIFICATION AND REPORT FORMS
UNDER THE HART-SCOTT RODINO ACT (“HSR FILING”) WITH THE FEDERAL TRADE COMMISSION
AND THE ANTITRUST DIVISION OF THE UNITED STATES DEPARTMENT OF JUSTICE AND SHALL
USE THEIR RESPECTIVE REASONABLE BEST EFFORTS TO OBTAIN AS PROMPTLY AS
PRACTICABLE THE TERMINATION OR EXPIRATION OF THE WAITING PERIOD UNDER THE
HART-SCOTT RODINO ACT.  THE RAINBOW PARTIES AND THE FOX PARTIES (THROUGH THEIR
RESPECTIVE APPROPRIATE AFFILIATES) FURTHER AGREE THAT IN THE EVENT THAT ANY OF
THEM SHALL RECEIVE A REQUEST FOR DOCUMENTS OR FURTHER INFORMATION FROM THE
FEDERAL TRADE COMMISSION, THE ANTITRUST DIVISION OF THE UNITED STATES DEPARTMENT
OF JUSTICE OR A COURT, THEN EACH SHALL USE ITS REASONABLE BEST EFFORTS TO COMPLY
WITH SUCH REQUEST AS PROMPTLY AS PRACTICABLE AND TO COOPERATE WITH THE OTHER
PARTIES TO SATISFY ANY DOCUMENT OR INFORMATION REQUESTS FROM THE FEDERAL TRADE
COMMISSION, THE ANTITRUST DIVISION OF THE UNITED STATES DEPARTMENT OF JUSTICE OR
A COURT.  THE RAINBOW PARTIES AND THE FOX PARTIES (THROUGH THEIR RESPECTIVE
APPROPRIATE AFFILIATES) SHALL MAKE, ON A PROMPT AND TIMELY BASIS, ALL OTHER
GOVERNMENTAL OR REGULATORY NOTIFICATIONS AND FILINGS REQUIRED TO BE MADE BY IT
FOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 8.8                                      EMPLOYEES AND EMPLOYEE
BENEFITS.


 


(A)                                  SUBJECT TO THE RIGHT TO TERMINATE EMPLOYEES
FOR CAUSE, CINCINNATI PARTNERSHIP, FLORIDA PARTNERSHIP AND OHIO PARTNERSHIP, AS
THE CASE MAY BE (THE “EMPLOYING PARTNERSHIP”), SHALL, FOR A PERIOD OF THREE
MONTHS AFTER THE CLOSING DATE (THE “EMPLOYMENT PERIOD”), CONTINUE THE EMPLOYMENT
OF ALL EMPLOYEES EXCEPT THOSE EMPLOYEES ON DISABILITY AS OF THE CLOSING DATE
(THE “TRANSFERRED EMPLOYEES”) OF CINCINNATI PARTNERSHIP, FLORIDA PARTNERSHIP AND
OHIO PARTNERSHIP, IN ALL CASES AT A COMPENSATION LEVEL AT LEAST EQUAL TO THE
THEN-CURRENT ANNUAL BASE SALARY AND BONUS TARGET (SUCH BONUS BEING SUBJECT TO
ACHIEVING INDIVIDUAL AND CORPORATE PERFORMANCE MEASURES TO BE DETERMINED BY FOX
SPORTS NET IN ITS DISCRETION) OF SUCH TRANSFERRED EMPLOYEE AS OF THE CLOSING
DATE, AT A COMPARABLE POSITION FOR SUCH EMPLOYEE AS OF THE EXECUTION OF THIS
AGREEMENT AND AT A PLACE OF EMPLOYMENT THAT IS WITHIN THIRTY-FIVE MILES OF SUCH
TRANSFERRED EMPLOYEE’S PLACE OF EMPLOYMENT AS OF THE CLOSING DATE.  IN THE EVENT
THAT ANY TRANSFERRED EMPLOYEE IS TERMINATED WITHOUT CAUSE OR IS TRANSFERRED MORE
THAN THIRTY-FIVE MILES FROM SUCH TRANSFERRED EMPLOYEE’S PLACE OF EMPLOYMENT AS
OF THE CLOSING DATE WITHIN A TWELVE MONTH PERIOD FOLLOWING THE EMPLOYMENT
PERIOD, THE EMPLOYING PARTNERSHIP WILL MAKE A SEVERANCE PAYMENT TO SUCH
TRANSFERRED EMPLOYEE IN AN AMOUNT NOT LESS THAN THE AMOUNT DETERMINED IN
ACCORDANCE WITH SCHEDULE 8.8 HERETO, PROVIDED THAT ALL PAYMENTS AND OBLIGATIONS
OWED TO SUCH EMPLOYEE SHALL BE CONDITIONED UPON THE EXECUTION AND DELIVERY, AND
THE EXPIRATION OF ANY APPLICABLE REVOCATION PERIOD, OF A GENERAL RELEASE BY THE
APPLICABLE EMPLOYEE IN A FORM THAT IS GENERALLY USED FOR SIMILARLY SITUATED FOX
SPORTS NET EMPLOYEES.

 

35

--------------------------------------------------------------------------------


 


(B)                                 THE EMPLOYING PARTNERSHIP SHALL MAINTAIN
DURING THE EMPLOYMENT PERIOD, WITHOUT INTERRUPTION, EMPLOYEE COMPENSATION AND
BENEFIT PLANS, PROGRAMS AND POLICIES AND FRINGE BENEFITS (INCLUDING BONUSES,
COMMISSIONS, VACATIONS AND SEVERANCE ARRANGEMENTS) TO THE TRANSFERRED EMPLOYEES
THAT ARE NO LESS FAVORABLE THAN THOSE PROVIDED BY THE FOX SPORTS NET AND ITS
AFFILIATES TO COMPARABLE EMPLOYEES OF FOX SPORTS NET AND ITS AFFILIATES.


 


(C)                                  TRANSFERRED EMPLOYEES SHALL BE GIVEN CREDIT
FOR ALL SERVICE WITH RMH AND ITS AFFILIATES, IN EACH CASE UNDER ALL EMPLOYEE
BENEFIT PLANS, PROGRAMS AND POLICIES (INCLUDING VACATION AND SEVERANCE
ARRANGEMENTS) AND FRINGE BENEFITS IN WHICH THEY BECOME PARTICIPANTS AS PROVIDED
IN SECTION 8.8(B) FOR PURPOSES OF ELIGIBILITY AND VESTING, EXCEPT FOR BENEFIT
ACCRUALS UNDER A DEFINED BENEFIT PLAN OF FOX SPORTS NET AND ITS AFFILIATES, AND
NO TRANSFERRED EMPLOYEE WILL BE SUBJECTED TO ANY WAITING PERIODS OR LIMITATIONS
ON BENEFITS FOR PRE-EXISTING CONDITIONS.  EACH TRANSFERRED EMPLOYEE WILL BE
CREDITED WITH THE AMOUNT OF VACATION TIME ACCRUED BY SUCH TRANSFERRED EMPLOYEE
THROUGH 12:01 A.M. ON THE CLOSING DATE.


 


(D)                                 SUBJECT TO APPLICABLE LAW, DURING THE
EMPLOYMENT PERIOD, THE EMPLOYING PARTNERSHIP SHALL ONLY HAVE THE RIGHT TO
TERMINATE THE EMPLOYMENT OF ANY TRANSFERRED EMPLOYEE IF SUCH TERMINATION IS FOR
CAUSE.


 


(E)                                  FOX SPORTS NET SHALL WITHIN THIRTY (30)
DAYS OF RECEIPT OF WRITTEN REQUEST BY RAINBOW RPP PARTNER REIMBURSE RAINBOW RPP
PARTNER FOR THE COSTS OF PROVIDING SHORT-TERM DISABILITY BENEFITS TO ANY
BUSINESS EMPLOYEE WHO WAS ON SHORT-TERM DISABILITY AS OF THE CLOSING DATE.  FOX
SPORTS NET AGREES TO CAUSE THE EMPLOYING PARTNERSHIP TO OFFER EMPLOYMENT TO ANY
BUSINESS EMPLOYEE OF THE EMPLOYING PARTNERSHIP WHO WAS ON DISABILITY AS OF THE
CLOSING DATE AND CEASES TO BE ON DISABILITY DURING THE EMPLOYMENT PERIOD IN
ACCORDANCE WITH THE TERMS OF SECTION 8.8(A) HEREOF.


 


SECTION 8.9                                      ECHOSTAR AFFILIATION
AGREEMENTS.  NEITHER A RAINBOW PARTY NOR A FOX PARTY SHALL CAUSE OR PERMIT RPP
CHICAGO PARTNER I, RPP CHICAGO PARTNER II, RPP METRO CHANNEL PARTNER I, RPP
METRO CHANNEL PARTNER II, RPP MSG PARTNER I, RPP MSG PARTNER II, RPP NE PARTNER
I, RPP NE PARTNER II, RPP RADIO CITY PARTNER I, RPP RADIO CITY PARTNER II, WSN
OR A FOX DISTRIBUTED ENTITY, EITHER DIRECTLY OR THROUGH A SUBSIDIARY, TO
TERMINATE ECHOSTAR’S CARRIAGE OF ALL OF THE SPORTS SERVICES (AS DEFINED IN AND
PURSUANT TO SECTION 2 OF THE DECEMBER 31, 2004 AMENDMENT TO THE AFFILIATION
AGREEMENT DATED AS OF JANUARY 1, 2003 AS AMENDED BETWEEN ECHOSTAR SATELLITE
CORPORATION AND THE NETWORK ENTITIES WHICH ARE PARTIES THERETO), WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTIES HERETO.

 

36

--------------------------------------------------------------------------------


 


ARTICLE IX


 


CONDITIONS


 


SECTION 9.1                                      CONDITIONS TO ALL PARTIES
OBLIGATIONS.  THE OBLIGATIONS OF EACH PARTY TO EFFECT THE TRANSACTIONS
CONTEMPLATED TO OCCUR AT THE CLOSING ARE SUBJECT TO THE SATISFACTION OR WAIVER
AT OR PRIOR TO THE CLOSING OF EACH OF THE FOLLOWING CONDITIONS:


 


(A)                                  REGULATION AND LEAGUE CONSENTS.  (I) THE
WAITING PERIOD APPLICABLE TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY UNDER THE HSR ACT SHALL HAVE EXPIRED OR BEEN TERMINATED AND (II) THE
PARTIES SHALL HAVE RECEIVED THE LEAGUE CONSENTS.


 


(B)                                 ORDERS.  NO COURT OR OTHER GOVERNMENTAL
ENTITY OF COMPETENT JURISDICTION SHALL HAVE ENACTED, ISSUED, PROMULGATED,
ENFORCED OR ENTERED ANY LAW, STATUTE, RULE, REGULATION, JUDGMENT ORDER
INJUNCTION, DECREE OR AWARD, (WHETHER TEMPORARY, PRELIMINARY OR PERMANENT) THAT
IS IN EFFECT AND RESTRAINS, ENJOINS OR OTHERWISE PROHIBITS CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (COLLECTIVELY, AN “ORDER”) AND NO
GOVERNMENTAL ENTITY SHALL HAVE INSTITUTED AN ACTION OR PROCEEDING SEEKING SUCH
AN ORDER.


 


SECTION 9.2                                      CONDITIONS TO OBLIGATIONS OF
RAINBOW PARTIES.  THE OBLIGATIONS OF RAINBOW PARTIES TO EFFECT THE TRANSACTIONS
CONTEMPLATED TO OCCUR AT THE CLOSING ARE ALSO SUBJECT TO THE SATISFACTION OR
WAIVER BY THE RAINBOW PARTIES OR PRIOR TO THE CLOSING OF THE FOLLOWING
CONDITIONS:


 


(A)                                  REPRESENTATIONS AND WARRANTIES.  (I) THE
REPRESENTATIONS AND WARRANTIES OF THE FOX PARTIES SET FORTH IN THIS AGREEMENT
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE OF THIS
AGREEMENT AND AS OF THE CLOSING DATE AS THOUGH MADE ON AND AS OF SUCH DATE AND
TIME (EXCEPT TO THE EXTENT SUCH REPRESENTATION AND WARRANTY CONTAINS A
QUALIFICATION OR LIMITATION AS TO “MATERIAL ADVERSE EFFECT”, IN WHICH CASE SUCH
REPRESENTATION AND WARRANTY SHALL BE TRUE AND CORRECT AS OF THE DATE OF THIS
AGREEMENT AND AS OF THE CLOSING DATE AND EXCEPT TO THE EXTENT THAT ANY SUCH
REPRESENTATION AND WARRANTY EXPRESSLY SPEAKS AS OF AN EARLIER DATE, IN WHICH
CASE SUCH REPRESENTATION AND WARRANTY SHALL BE TRUE AND CORRECT AS OF SUCH
EARLIER DATE) AND THE RAINBOW PARTIES SHALL HAVE RECEIVED THE CERTIFICATE
CONTEMPLATED BY SECTION 3.1(C)(VII).


 


(B)                                 PERFORMANCE OF OBLIGATIONS OF THE FOX
PARTIES.  THE FOX PARTIES SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS ALL
OBLIGATIONS REQUIRED TO BE PERFORMED BY EACH OF THEM UNDER THIS AGREEMENT AT OR
PRIOR TO THE CLOSING, AND THE RAINBOW PARTIES SHALL HAVE RECEIVED THE
CERTIFICATE CONTEMPLATED BY SECTION 3.1(C)(VII).


 


(C)                                  DELIVERIES.  ALL OF THE DOCUMENTS REQUIRED
TO BE DELIVERED OR CAUSED TO BE DELIVERED BY A FOX PARTY PURSUANT TO SECTION
3.1(A) AND 3.1(C) SHALL HAVE BEEN DELIVERED CONTEMPORANEOUS WITH THE CLOSING.

 

37

--------------------------------------------------------------------------------


 


SECTION 9.3                                      CONDITIONS TO OBLIGATION OF THE
FOX PARTIES.  THE OBLIGATIONS OF THE FOX PARTIES TO EFFECT THE TRANSACTIONS
CONTEMPLATED TO OCCUR AT THE CLOSING ARE ALSO SUBJECT TO THE SATISFACTION OR
WAIVER BY THE FOX PARTIES AT OR PRIOR TO THE CLOSING OF THE FOLLOWING
CONDITIONS:


 


(A)                                  REPRESENTATIONS AND WARRANTIES.  (I) THE
REPRESENTATIONS AND WARRANTIES OF THE RAINBOW PARTIES SET FORTH IN THIS
AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE OF
THIS AGREEMENT AND AS OF THE CLOSING DATE AS THOUGH MADE ON AND AS OF SUCH DATE
AND TIME (EXCEPT TO THE EXTENT SUCH REPRESENTATION AND WARRANTY CONTAINS A
QUALIFICATION OR LIMITATION AS TO “MATERIAL ADVERSE EFFECT”, IN WHICH CASE SUCH
REPRESENTATION AND WARRANTY SHALL BE TRUE AND CORRECT AS OF THE DATE AND AS OF
THE CLOSING DATE AND EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATION AND
WARRANTY EXPRESSLY SPEAKS AS OF AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATION AND WARRANTY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE)
AND THE RAINBOW PARTIES SHALL HAVE RECEIVED THE CERTIFICATE CONTEMPLATED BY
SECTION 3(B)(V).


 


(B)                                 PERFORMANCE OF OBLIGATIONS OF THE RAINBOW
PARTIES.  THE RAINBOW PARTIES SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS ALL
OBLIGATIONS REQUIRED TO BE PERFORMED BY EACH OF THEM UNDER THIS AGREEMENT AT OR
PRIOR TO THE CLOSING, AND THE FOX PARTIES SHALL HAVE RECEIVED THE CERTIFICATE
CONTEMPLATED BY SECTION 3(B)(V).


 


(C)                                  DELIVERIES.  ALL OF THE DOCUMENTS REQUIRED
TO BE DELIVERED OR CAUSED TO BE DELIVERED BY A RAINBOW PARTY PURSUANT TO
SECTIONS 3.1(A) AND 3.1(B) SHALL HAVE BEEN DELIVERED CONTEMPORANEOUS WITH THE
CLOSING.

 


ARTICLE X


 


INDEMNIFICATION


 


SECTION 10.1                                SURVIVAL.  THE REPRESENTATIONS,
WARRANTIES, AGREEMENTS, COVENANTS AND OBLIGATIONS OF THE FOX PARTIES AND THE
RAINBOW PARTIES CONTAINED IN THIS AGREEMENT, THE SCHEDULES AND EXHIBITS HERETO,
AND ANY CERTIFICATE, DOCUMENTS OR STATEMENT DELIVERED TO THE OTHER PARTIES
PURSUANT HERETO, SHALL SURVIVE FOR A PERIOD OF ONE (1) YEAR FOLLOWING THE
CLOSING AND NOT BE AFFECTED IN ANY RESPECT BY THE CLOSING, ANY INVESTIGATIONS
CONDUCTED BY ANY PARTIES OR ANY KNOWLEDGE OF ANY PARTY; PROVIDED, THAT (I) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 5.6 AND 7.1 SHALL SURVIVE
THE CLOSING INDEFINITELY, AND (II) THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN SECTION 7.5 SHALL SURVIVE THE CLOSING FOR THE APPLICABLE STATUTE OF
LIMITATIONS (INCLUDING ANY EXTENSIONS THEREOF).  IF WRITTEN NOTICE OF A CLAIM
HAS BEEN GIVEN PRIOR TO THE EXPIRATION OF THE APPLICABLE REPRESENTATIONS,
WARRANTIES OR COVENANTS, THEN THE RELEVANT REPRESENTATIONS, WARRANTIES OR
COVENANTS SHALL SURVIVE AS TO SUCH CLAIM, UNTIL SUCH CLAIM HAS BEEN FINALLY
RESOLVED.

 

38

--------------------------------------------------------------------------------


 


SECTION 10.2                                INDEMNIFICATION.


 


(A)                                  THE FOX PARTIES (THE “FOX INDEMNIFYING
PARTIES” AND, TOGETHER WITH THE RAINBOW INDEMNIFYING PARTIES, “INDEMNIFYING
PARTIES”) SHALL INDEMNIFY EACH RAINBOW PARTY AND ITS OFFICERS, MEMBERS AND
AFFILIATES (THE “RAINBOW INDEMNIFIED PARTIES” AND, TOGETHER WITH FOX INDEMNIFIED
PARTIES, “INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES,
LIABILITIES, CLAIMS, CHARGES, ACTIONS, PROCEEDINGS, DEMANDS, JUDGMENTS,
DEFICIENCIES, SETTLEMENT COSTS AND EXPENSES OF ANY NATURE WHATSOEVER (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS FEES AND EXPENSES BUT NET OF ANY
INSURANCE PROCEEDS AND TAX BENEFITS RECEIVED IN CONNECTION WITH SUCH
INDEMNIFICATION CLAIM BY SUCH INDEMNIFIED PARTY) (COLLECTIVELY, “LOSSES”)
DIRECTLY OR INDIRECTLY INCURRED BY SUCH INDEMNIFIED PARTY AND RESULTING FROM (I)
THE INACCURACY, IN ANY MATERIAL RESPECT, OF ANY REPRESENTATION OR WARRANTY OF
FOX PARTY, (II) ANY BREACH OF OR FAILURE TO PERFORM BY A FOX PARTY ANY
AGREEMENT, COVENANT OR OBLIGATION CONTAINED IN OR MADE PURSUANT TO THIS
AGREEMENT, AND (III) THE NOTES, AND ALL CLAIMS, CHARGES, ACTIONS OR PROCEEDINGS
INCIDENT TO OR ARISING OUT OF THE FOREGOING (EACH SUCH LOSS, A “RAINBOW
INDEMNIFIED LIABILITY”).  FOR PURPOSES OF SEEKING INDEMNITY PURSUANT TO THIS
SECTION 10.2(A), THE REPRESENTATIONS AND WARRANTIES OF THE FOX PARTIES SHALL BE
INTERPRETED WITHOUT GIVING EFFECT TO ANY QUALIFICATIONS OR LIMITATIONS AS TO
“MATERIAL ADVERSE EFFECT”.  THE OBLIGATION OF THE FOX INDEMNIFYING PARTIES TO
INDEMNIFY THE RAINBOW INDEMNIFIED PARTIES AS PROVIDED IN THIS SECTION 10.2(A)
SHALL BE SUBJECT TO THE FOLLOWING LIMITATIONS: (I) THE FOX INDEMNIFYING PARTIES
SHALL NOT, IN ANY CASE, BE OBLIGATED TO INDEMNIFY AGAINST ANY LOSS FROM RAINBOW
INDEMNIFIED LIABILITIES TO THE EXTENT THE AMOUNT THEREOF DOES NOT EXCEED IN THE
AGGREGATE $5,000,000 (THE “BASKET AMOUNT”) AND SHALL ONLY BE LIABLE FOR AMOUNTS
IN EXCESS OF THE BASKET AMOUNT; (II) THE CLAIMS UNDER CLAUSES (I) AND (II) OF
THIS SECTION 10.2(A) SHALL NOT, IN ANY EVENT, EXCEED $250 MILLION (THE
“LIABILITY LIMIT”) AND THE CLAIMS UNDER CLAUSE (III) OF THIS SECTION 10.2(A)
SHALL NOT, IN ANY EVENT, EXCEED $150 MILLION; (III) AS TO ANY PARTICULAR CLAIM
OR SERIES OF CLAIMS ARISING OUT OF THE SAME OR RELATED FACTS, EVENTS OR
CIRCUMSTANCES, A RAINBOW INDEMNIFIED PARTY SHALL BE ENTITLED TO SEEK INDEMNITY
FOR SUCH CLAIM OR CLAIMS ONLY IF SUCH CLAIM OR CLAIMS EQUALS OR EXCEEDS $50,000
IN WHICH CASE THE RAINBOW INDEMNIFIED PARTY SHALL BE ENTITLED TO SEEK INDEMNITY
FOR THE FULL AMOUNT OF SUCH CLAIM OR CLAIMS, SUBJECT TO THE OTHER LIMITATIONS
HEREIN, AND (IV) THE RAINBOW INDEMNIFIED LIABILITIES SHALL NOT INCLUDE ANY LOSS
THAT ANY RAINBOW INDEMNIFIED PARTY WOULD HAVE SUFFERED HAD THIS AGREEMENT NOT
BEEN EXECUTED AND DELIVERED, INCLUDING AS A DIRECT OR INDIRECT PARTNER IN ANY
PARTNERSHIP.  SUBJECT TO THE IMMEDIATELY PRECEDING SENTENCE, LOSS OR DAMAGE
SUFFERED BY THE RAINBOW INDEMNIFIED PARTIES WITH RESPECT TO ANY LOSS IN A
PARTNERSHIP SHALL BE EQUAL TO, WITHOUT LIMITATION, THE INCREMENTAL INDIRECT
INTEREST IN ANY RAINBOW INDEMNIFIED LIABILITY OBTAINED AS A RESULT OF THE
INCREMENTAL OWNERSHIP INTEREST ACQUIRED HEREUNDER BY THE RAINBOW PARTIES, BUT
SHALL NOT INCLUDE ANY DIMINUTION IN THE VALUE OF ANY ASSET OTHER THAN AS A
RESULT OF THE ASSERTION OF A RAINBOW INDEMNIFIED LIABILITY THAT DIRECTLY REDUCES
THE VALUE OF AN ASSET BY OFFSET OR OTHERWISE.


 


(B)                                 THE RAINBOW PARTIES (THE “RAINBOW
INDEMNIFYING PARTIES”) SHALL INDEMNIFY EACH FOX PARTY AND ITS OFFICERS, MEMBERS
AND AFFILIATES (THE “FOX INDEMNIFIED

 

39

--------------------------------------------------------------------------------


 


PARTIES”) FROM AND AGAINST ANY AND ALL LOSSES DIRECTLY OR INDIRECTLY INCURRED BY
SUCH INDEMNIFIED PARTY AND RESULTING FROM (I) THE INACCURACY, IN ANY MATERIAL
RESPECT, OF ANY REPRESENTATION OR WARRANTY OF A RAINBOW PARTY OR (II) ANY BREACH
OF OR FAILURE TO PERFORM BY A RAINBOW PARTY ANY AGREEMENT, COVENANT OR
OBLIGATION CONTAINED IN OR MADE PURSUANT TO THIS AGREEMENT AND ALL CLAIMS,
CHARGES, ACTIONS OR PROCEEDINGS INCIDENT TO OR ARISING OUT OF THE FOREGOING
(EACH SUCH LOSS, A “FOX INDEMNIFIED LIABILITY”).  FOR PURPOSES OF SEEKING
INDEMNITY PURSUANT TO THIS SECTION 10.2(B), THE REPRESENTATIONS AND WARRANTIES
OF THE RAINBOW PARTIES SHALL BE INTERPRETED WITHOUT GIVING EFFECT TO ANY
QUALIFICATIONS OR LIMITATIONS AS TO “MATERIAL ADVERSE EFFECT”.  THE OBLIGATION
OF THE RAINBOW INDEMNIFYING PARTIES TO INDEMNIFY THE FOX INDEMNIFIED PARTIES AS
PROVIDED IN THIS SECTION 10.2(B) SHALL BE SUBJECT TO THE FOLLOWING LIMITATIONS:
(I) THE RAINBOW INDEMNIFYING PARTIES SHALL NOT, IN ANY CASE, BE OBLIGATED TO
INDEMNIFY AGAINST ANY LOSS FROM FOX INDEMNIFIED LIABILITIES UNTIL THE AMOUNT
THEREOF EXCEEDS THE BASKET AMOUNT AND SHALL THEREAFTER BE LIABLE FOR ALL AMOUNTS
WITHOUT REGARD TO THE BASKET AMOUNT; (II) THE CLAIMS UNDER THIS SECTION 10.2(B)
SHALL NOT, IN ANY EVENT, EXCEED THE LIABILITY LIMIT, EXCEPT THAT THE CLAIMS
UNDER THIS SECTION 10.2(B) FOR A BREACH OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTIONS 5.6 AND 7.1 SHALL NOT, IN ANY EVENT, EXCEED $690 MILLION;
AND (III) AS TO ANY PARTICULAR CLAIM OR SERIES OF CLAIMS ARISING OUT OF THE SAME
OR RELATED FACTS, EVENTS OR CIRCUMSTANCES, A FOX INDEMNIFIED PARTY SHALL BE
ENTITLED TO SEEK INDEMNITY FOR SUCH CLAIM OR CLAIMS ONLY IF SUCH CLAIM OR CLAIMS
EQUALS OR EXCEEDS $50,000 IN WHICH CASE THE FOX INDEMNIFIED PARTY SHALL BE
ENTITLED TO SEEK INDEMNITY FOR THE FULL AMOUNT OF SUCH CLAIM OR CLAIMS (SUBJECT
TO THE OTHER LIMITATIONS HEREIN; AND (IV) THE FOX INDEMNIFIED LIABILITIES SHALL
NOT INCLUDE ANY LOSS THAT ANY FOX INDEMNIFIED PARTY WOULD HAVE SUFFERED HAD THIS
AGREEMENT NOT BEEN EXECUTED AND DELIVERED, INCLUDING AS A DIRECT OR INDIRECT
PARTNER IN ANY PARTNERSHIP.  SUBJECT TO THE IMMEDIATELY PRECEDING SENTENCE, LOSS
OR DAMAGE SUFFERED BY THE FOX INDEMNIFIED PARTIES WITH RESPECT TO ANY LOSS IN A
PARTNERSHIP SHALL BE EQUAL TO, WITHOUT LIMITATION, THE INCREMENTAL INDIRECT
INTEREST IN ANY FOX INDEMNIFIED LIABILITY OBTAINED AS A RESULT OF THE
INCREMENTAL OWNERSHIP INTEREST ACQUIRED HEREUNDER BY THE FOX PARTIES, BUT SHALL
NOT INCLUDE ANY DIMINUTION IN THE VALUE OF ANY ASSET OTHER THAN AS A RESULT OF
THE ASSERTION OF A FOX INDEMNIFIED LIABILITY THAT DIRECTLY REDUCES THE VALUE OF
AN ASSET BY OFFSET OR OTHERWISE.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE LIMITATIONS IN CLAUSES (I), (II) AND (III) OF THIS SECTION 10.2(B)
SHALL NOT APPLY TO ANY CLAIMS UNDER THIS SECTION 10.2(B) FOR A BREACH OF THE
REPRESENTATIONS AND WARRANTIES AND COVENANTS CONTAINED IN SECTION 5.10 AND THE
PROVISO TO SECTION 8.1(A).


 


SECTION 10.3                                INDEMNIFICATION PROCEDURES.  EACH
INDEMNIFIED PARTY SHALL GIVE NOTICE AS PROMPTLY AS REASONABLY PRACTICABLE TO
EACH INDEMNIFYING PARTY FROM WHICH IT IS ENTITLED TO SEEK INDEMNITY UNDER
SECTION 10.2 OF ANY ACTION COMMENCED AGAINST IT IN RESPECT OF WHICH INDEMNITY
MAY BE SOUGHT HEREUNDER, BUT FAILURE TO SO NOTIFY AN INDEMNIFYING PARTY SHALL
NOT RELIEVE SUCH INDEMNIFYING PARTY FROM ANY LIABILITY THAT IT MAY HAVE ON
ACCOUNT OF THIS INDEMNITY AGREEMENT OR OTHERWISE SO LONG AS SUCH FAILURE SHALL
NOT HAVE MATERIALLY PREJUDICED THE POSITION OF THE INDEMNIFYING PARTY.  UPON
SUCH NOTIFICATION, THE INDEMNIFYING PARTY SHALL ASSUME THE DEFENSE OF SUCH
ACTION AND AFTER SUCH ASSUMPTION THE INDEMNIFIED PARTY SHALL NOT BE ENTITLED TO
REIMBURSEMENT OF ANY EXPENSES INCURRED BY IT IN CONNECTION WITH SUCH ACTION
EXCEPT AS DESCRIBED BELOW.  IN ANY

 

40

--------------------------------------------------------------------------------


 


SUCH ACTION, ANY INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN ITS OWN
COUNSEL, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF
SUCH INDEMNIFIED PARTY UNLESS (I) THE APPLICABLE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY SHALL HAVE MUTUALLY AGREED TO THE CONTRARY OR (II) THE NAMED
PARTIES IN ANY SUCH ACTION (INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH THE
APPLICABLE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY AND REPRESENTATION OF
BOTH PARTIES BY THE SAME COUNSEL WOULD BE INAPPROPRIATE DUE TO ACTUAL OR
POTENTIAL DIFFERING INTERESTS BETWEEN THEM.  THE INDEMNIFYING PARTY SHALL NOT BE
LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT
(WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED BY SUCH INDEMNIFYING
PARTY), BUT IF SETTLED WITH SUCH CONSENT OR IF THERE BE FINAL JUDGMENT FOR THE
PLAINTIFF, THE INDEMNIFYING PARTY SHALL INDEMNIFY THE APPLICABLE INDEMNIFIED
PARTY FROM AND AGAINST ANY LOSS, DAMAGE OR LIABILITY BY REASON OF SUCH
SETTLEMENT OR JUDGMENT.


 


SECTION 10.4                                EXCLUSIVE REMEDY.  IF THE CLOSING
OCCURS, THE INDEMNIFICATION PROVIDED FOR IN THIS ARTICLE 10 SHALL BE THE
EXCLUSIVE REMEDY OF ANY PARTY IN RESPECT OF INACCURACY IN ANY REPRESENTATIONS
AND WARRANTIES CONTAINED HEREIN.


 


SECTION 10.5                                SUBROGATION.  IN THE EVENT THAT AN
INDEMNIFYING PARTY SHALL BE OBLIGATED TO INDEMNIFY AN INDEMNIFIED PARTY PURSUANT
TO THIS ARTICLE X, THE INDEMNIFYING PARTY SHALL UPON PAYMENT OF SUCH INDEMNITY
IN FULL, BE SUBROGATED TO ALL RIGHTS OF THE APPLICABLE INDEMNIFIED PARTY WITH
RESPECT TO THE CLAIMS FOR WHICH SUCH INDEMNIFICATION RELATES.


 


SECTION 10.6                                TAX TREATMENT.  ANY PAYMENT UNDER
THIS SECTION 10 SHALL BE TREATED BY THE PARTIES HERETO AS AN ADJUSTMENT TO THE
CONSIDERATION IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.


 


ARTICLE XI


 


MISCELLANEOUS


 


SECTION 11.1                                NOTICES.  ALL NOTICES, REQUESTS,
DEMANDS, CLAIMS, AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND
SHALL BE DELIVERED BY CERTIFIED OR REGISTERED MAIL (FIRST CLASS POSTAGE
PRE-PAID), GUARANTEED OVERNIGHT DELIVERY, OR FACSIMILE TRANSMISSION IF SUCH
TRANSMISSION IS CONFIRMED BY DELIVERY BY CERTIFIED OR REGISTERED MAIL (FIRST
CLASS POSTAGE PRE-PAID) OR GUARANTEED OVERNIGHT DELIVERY, TO THE FOLLOWING
ADDRESSES AND FACSIMILE NUMBERS (OR TO SUCH OTHER ADDRESSES OR FACSIMILE NUMBERS
WHICH SUCH PARTY SHALL DESIGNATE IN WRITING TO THE OTHER PARTY):

 

41

--------------------------------------------------------------------------------


 


(A)                                  IF TO ANY RAINBOW PARTY TO:


 

c/o Rainbow Media Holdings, LLC
1111 Stewart Avenue
Bethpage, New York  11714
Attention:  President
Facsimile:  (516) 803-1006
With a copy to Attention:  Senior Vice President,

Business Affairs and General Counsel

 

cc:                                 Cablevision Systems Corporation

1111 Stewart Avenue
Bethpage, New York  11714
Attention:  Executive Vice President and

General Counsel

Facsimile:  (516) 803-2577

 


(B)                                 IF TO ANY OF THE FOX PARTIES:


 

c/o Fox Cable Networks Group
10201 W. Pico Blvd.
Building 103
Los Angeles, CA  90035
Telephone:  (310) 284-2399
Telecopier:  (310) 229-5656
Attention:  Executive Vice President and

General Counsel

 

With a copy to:

 

News Corporation
1211 Avenue of the Americas
New York, New York  10036
Telephone:  (212) 852-7000
Telecopier:  (212) 768-7896
Attention: Lawrence A. Jacobs, Esq.

 

and:

 

Hogan & Hartson L.L.P.
875 Third Avenue
New York, New York  10022
Telephone:  (212) 918-3000
Telecopier:  (212) 918-3100
Attention:  Ira S. Sheinfeld, Esq.

 

42

--------------------------------------------------------------------------------


 


SECTION 11.2                                ENTIRE AGREEMENT.  THIS AGREEMENT,
INCLUDING THE EXHIBITS AND SCHEDULES ATTACHED HERETO AND OTHER DOCUMENTS
DELIVERED AT THE CLOSING PURSUANT TO THIS AGREEMENT, CONTAIN THE ENTIRE
UNDERSTANDING OF THE PARTIES IN RESPECT OF ITS SUBJECT MATTER AND SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERSTANDING BETWEEN OR AMONG THE PARTIES WITH RESPECT TO
SUCH SUBJECT MATTER.  THE EXHIBITS AND SCHEDULES CONSTITUTE A PART HEREOF AS
THOUGH SET FORTH IN FULL ABOVE.


 


SECTION 11.3                                EXPENSES; TAXES.  THE PARTIES SHALL
PAY THEIR OWN FEES AND EXPENSES, INCLUDING THEIR OWN COUNSEL FEES, INCURRED IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED BY THIS
AGREEMENT.  ANY DEED, TRANSFER OR OTHER TAX ARISING OUT OF THE TRANSFER OF THE
TRANSFERRED INTERESTS AND THE FILING FEES FOR THE FILING UNDER THE
HART-SCOTT-RODINO ACT SHALL BE PAID ONE-HALF EACH BY THE RAINBOW PARTIES AND THE
FOX PARTIES.


 


SECTION 11.4                                AMENDMENT; WAIVER.  THIS AGREEMENT
MAY NOT BE MODIFIED, AMENDED, SUPPLEMENTED, CANCELED OR DISCHARGED, EXCEPT BY
WRITTEN INSTRUMENT EXECUTED BY ALL OF THE PARTIES.  EXCEPT AS EXPRESSLY PROVIDED
HEREIN, NO FAILURE TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT, POWER OR
PRIVILEGE UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER, NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER PRECLUDE THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  NO WAIVER OF ANY BREACH OF ANY
PROVISION SHALL BE DEEMED TO BEEN A WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH
OF THE SAME OR ANY OTHER PROVISION, NOR SHALL ANY WAIVER BE IMPLIED FROM ANY
COURSE OF DEALING BETWEEN OR AMONG THE PARTIES.  NO EXTENSION OF TIME FOR
PERFORMANCE OF ANY OBLIGATIONS OR OTHER ACTS HEREUNDER OR UNDER ANY AGREEMENT
SHALL BE DEEMED TO BE AN EXTENSION OF THE TIME OR PERFORMANCE OF ANY OBLIGATIONS
OR ANY OTHER ACTS.  THE RIGHTS AND REMEDIES OF THE PARTIES UNDER THIS AGREEMENT
ARE IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES, AT LAW OR EQUITY, THAT THEY
MAY HAVE AGAINST EACH OTHER.


 


SECTION 11.5                                BINDING EFFECT; ASSIGNMENT.  THE
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT
OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  THE
RIGHTS AND OBLIGATIONS OF THIS AGREEMENT MAY NOT BE ASSIGNED BY ANY OF THE
PARTIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES.


 


SECTION 11.6                                COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL BUT
ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 11.7                                HEADINGS.  THE HEADINGS CONTAINED IN
THIS AGREEMENT ARE FOR THE CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE GIVEN
ANY LEGAL EFFECT AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS
AGREEMENT.


 


SECTION 11.8                                GOVERNING LAW; INTERPRETATION.  THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED FOR ALL PURPOSES BY
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS TO BE WHOLLY PERFORMED
WITHIN SUCH STATE.  THE RAINBOW PARTIES AND FOX PARTIES HEREBY (I) IRREVOCABLY
SUBMIT TO THE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW
YORK CITY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR

 

43

--------------------------------------------------------------------------------


 


RELATING TO THIS AGREEMENT, (II) WAIVE ANY DEFENSE BASED ON DOCTRINES OF VENUE
OR FORUM NON CONVENIENS, OR SIMILAR RULES OR DOCTRINES, AND (III) IRREVOCABLY
AGREE THAT ALL CLAIMS IN RESPECT OF SUCH AN ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT.  THE RAINBOW PARTIES AND
FOX PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.


 


SECTION 11.9                                SEVERABILITY.  THE PARTIES STIPULATE
THAT THE TERMS AND PROVISIONS OF THIS AGREEMENT ARE FAIR AND REASONABLE AS OF
THE DATE OF THIS AGREEMENT.  HOWEVER, IF ANY PROVISION OF THIS AGREEMENT IS
DETERMINED BY A COURT OF COMPETENT JURISDICTION OR A GOVERNMENTAL AUTHORITY TO
BE INVALID, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED.  IF, MOREOVER,
ANY OF THOSE PROVISIONS SHALL FOR ANY REASON BE DETERMINED BY A COURT OF
COMPETENT JURISDICTION TO BE UNENFORCEABLE BECAUSE EXCESSIVELY BROAD OR VAGUE AS
TO DURATION, GEOGRAPHICAL SCOPE, ACTIVITY OR SUBJECT, IT SHALL BE CONSTRUED BY
LIMITING, REDUCING OR DEFINING IT, SO AS TO BE ENFORCEABLE.


 


SECTION 11.10                          BENEFIT.  EXCEPT WITH RESPECT TO THE
TRANSFERRED EMPLOYEES UNDER SECTION 8.8 AND INDEMNIFIED PARTIES UNDER ARTICLE
10, NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED OR SHALL BE
CONSTRUED TO CONFER UPON OR GIVE TO ANY PERSON, FIRM OR CORPORATION OTHER THAN
THE PARTIES HERETO ANY REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT OR
ANY TERM, COVENANT OR CONDITION HEREOF, ALL OF WHICH SHALL BE FOR THE SOLE AND
EXCLUSIVE BENEFIT OF THE PARTIES HERETO.


 


SECTION 11.11                          NON-RECOURSE.  NOTWITHSTANDING ANYTHING
CONTAINED IN THIS AGREEMENT TO THE CONTRARY, IT IS EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES HERETO THAT NO REPRESENTATION, UNDERTAKING OR AGREEMENT
MADE IN THIS AGREEMENT ON THE PART OF ANY PARTY HERETO WAS MADE OR INTENDED TO
BE MADE AS A PERSONAL OR INDIVIDUAL REPRESENTATION, UNDERTAKING OR AGREEMENT ON
THE PART OF ANY INCORPORATOR, STOCKHOLDER, DIRECTOR, OFFICER, AGENT, MEMBER OR
PARTNER (PAST, PRESENT OR FUTURE), OF ANY PARTY AND NO PERSONAL OR INDIVIDUAL
LIABILITY OR RESPONSIBILITY IS ASSUMED BY, NOR SHALL ANY RECOURSE AT ANY TIME BE
ASSERTED OR ENFORCED AGAINST, ANY SUCH INCORPORATOR, STOCKHOLDER, DIRECTOR,
OFFICER, AGENT, MEMBER OR PARTNER, ALL OF WHICH RECOURSE (WHETHER IN COMMON LAW,
IN EQUITY, BY STATUTE OR OTHERWISE) IS HEREBY FOREVER WAIVED AND RELEASED.


 


SECTION 11.12                          TERMINATION.  THIS AGREEMENT MAY BE
TERMINATED AND THE TRANSACTIONS CONTEMPLATED HEREIN MAY BE ABANDONED, (A) BY
MUTUAL CONSENT OF THE PARTIES HERETO, OR (B) BY ANY PARTY BY NOTICE TO THE OTHER
PARTY IF THE CLOSING DATE SHALL NOT HAVE OCCURRED ON OR BEFORE AUGUST 31, 2005.
IN THE EVENT OF ANY TERMINATION OF THIS AGREEMENT, THIS AGREEMENT SHALL
FORTHWITH BECOME WHOLLY VOID AND OF NO FURTHER FORCE AND EFFECT AND THERE SHALL
BE NO LIABILITY ON THE PART OF ANY OF THE PARTIES HERETO OR THEIR RESPECTIVE
OFFICERS OR DIRECTORS, EXCEPT THAT TERMINATION SHALL NOT PRECLUDE ANY PARTY FROM
BRINGING AN ACTION AGAINST ANOTHER PARTY FOR BREACH OF ANY COVENANT OR AGREEMENT
CONTAINED HEREIN THAT OCCURS PRIOR TO TERMINATION.

 

44

--------------------------------------------------------------------------------


 


SECTION 11.13                          FCS AGREEMENT.  REFERENCE IS MADE TO THAT
CERTAIN AGREEMENT REGARDING FOX SPORTS DIGITAL NETS, DATED AS OF JUNE 1, 2001
(THE “FCS AGREEMENT”), BETWEEN FOX CABLE NETWORK SERVICES, LLC (“FOX CABLE”)
AND, RESPECTIVELY, EACH OF THE ENTITIES SET FORTH ON SCHEDULE A ATTACHED THERETO
(THE “RAINBOW RSNS”).  FOX SPORTS NET, ON BEHALF OF FOX CABLE, AND RMH, ON
BEHALF EACH OF THE RAINBOW RSNS, HEREBY AGREE THAT IF AND WHEN THE CLOSING
OCCURS (I) SECTION 5(B) OF THE FCS AGREEMENT SHALL BE AMENDED TO REDUCE THE
PERCENTAGE OF DIGITAL NET PROFIT (AS DEFINED IN THE FCS AGREEMENT) DUE FROM FOX
CABLE TO RAINBOW NSP PARTNER FROM 35% TO 25%, AND (II) TO WAIVE ANY AND ALL
RIGHTS OF ANY RAINBOW RSN TO TERMINATE THE FCS AGREEMENT PURSUANT TO
SECTION 6(C) OF THE FCS AGREEMENT AS A RESULT OF (A) A CHANGE OF CONTROL OF SUCH
RAINBOW RSN OR (B) IF ANY AFFILIATE OF RAINBOW NSP PARTNER DOES NOT HAVE A
MATERIAL OWNERSHIP INTEREST IN NSP.  AT ALL TIMES AFTER THE CLOSING, RAINBOW RSN
SHALL BE DEEMED NOT TO INCLUDE OHIO PARTNERSHIP AND FLORIDA PARTNERSHIP.

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

RAINBOW MEDIA HOLDINGS, LLC

 

 

 

 

By:

 

 

Name

 

Title:

 

 

 

 

 

RAINBOW REGIONAL HOLDINGS LLC

 

 

 

 

 

 

 

By:

 

 

Name

 

Title:

 

 

 

 

 

RAINBOW NATIONAL SPORTS HOLDINGS
LLC

 

 

 

 

 

 

 

By:

 

 

Name

 

Title:

 

 

 

 

 

RAINBOW ADVERTISING HOLDINGS LLC

 

 

 

 

 

 

 

By:

 

 

Name

 

Title:

 

46

--------------------------------------------------------------------------------


 

 

FOX SPORTS NET, INC.

 

 

 

 

 

 

 

By:

 

 

Name

 

Title:

 

 

 

 

 

FOX SPORTS RPP HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

Name

 

Title:

 

 

 

 

 

FOX SPORTS NET NATIONAL NETWORK
HOLDINGS II, LLC

 

 

 

 

 

 

 

By:

 

 

Name

 

Title:

 

 

 

 

 

FOX SPORTS NET NATIONAL AD SALES
HOLDINGS II, LLC

 

 

 

 

 

 

 

By:

 

 

Name

 

Title:

 

 

 

 

 

FOX SPORTS NET BAY AREA HOLDINGS,
LLC

 

 

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

47

--------------------------------------------------------------------------------


 

 

FOX SPORTS NET CHICAGO HOLDINGS, LLC

 

 

 

 

 

 

By:

 

 

Name

 

Title:

 

48

--------------------------------------------------------------------------------


Exhibit A

 

 

 

GENERAL PARTNERSHIP AGREEMENT

 

OF PACIFIC REGIONAL PROGRAMMING PARTNERS

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

 

 

 

 

 

 

ARTICLE II

 

FORMATION OF GENERAL PARTNERSHIP

 

 

 

 

 

 

 

2.1

 

Formation

 

 

2.2

 

Name

 

 

2.3

 

Compliance with Partnership and Other Laws

 

 

2.4

 

Principal Place of Business

 

 

2.5

 

Purpose

 

 

2.6

 

Term of Partnership

 

 

2.7

 

Qualification in other Jurisdictions

 

 

2.8

 

Ownership of Property

 

 

 

 

 

 

 

ARTICLE III

 

PARTNERSHIP CAPITAL

 

 

 

 

 

 

 

3.1

 

Capital Contributions

 

 

3.2

 

Failure to Make Capital Contributions

 

 

3.3

 

Capital Accounts

 

 

3.4

 

Allocation of Items of Partnership Income, Gain, Loss, Deduction and Credit

 

 

3.5

 

Distributions

 

 

3.6

 

Partnership Funds

 

 

3.7

 

Borrowings

 

 

 

 

 

 

 

ARTICLE IV

 

MANAGEMENT OF THE PARTNERSHIP

 

 

 

 

 

 

 

4.1

 

Management of the Partnership’s Business

 

 

4.2

 

Partners’ Committee

 

 

4.3

 

Budget and Business Plan

 

 

4.4

 

Limitation on Agency

 

 

4.5

 

Managing Partner’s Services and Expenses

 

 

4.6

 

Liability of Partners’ Committee and Managing Partner

 

 

4.7

 

Indemnification

 

 

4.8

 

Approved Agreements

 

 

4.9

 

Unanimous Actions by Partners

 

 

4.10

 

Removal of Managing Partner

 

 

 

 

 

 

 

ARTICLE V

 

BOOKS AND RECORDS; REPORTS TO PARTNERS

 

 

 

 

 

 

 

5.1

 

Books and Records

 

 

5.2

 

Financial Reports

 

 

5.3

 

Tax Returns and Information

 

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

 

PLEDGES, TRANSFERS, ADMISSIONS, WITHDRAWALS

 

 

 

 

 

 

 

6.1

 

Transfer by Partners

 

 

6.2

 

Additional Provisions Relating to Transfer

 

 

6.3

 

Effect of Attempted Transfer; Withdrawals and Admissions Generally

 

 

6.4

 

Tax Allocation Adjustments; Distributions After Transfer

 

 

6.5

 

Certain Affiliate Transferee Transactions Not Deemed Transfers

 

 

6.6

 

Buy-Out Procedure

 

 

6.7

 

Special Party Transfers

 

 

6.8

 

Buy-Sell Procedure

 

 

 

 

 

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

 

 

 

 

 

 

7.1

 

Events of Default

 

 

7.2

 

Remedies of Non-Defaulting Partners

 

 

 

 

 

 

 

ARTICLE VIII

 

DURATION AND TERMINATION OF THE PARTNERSHIP

 

 

 

 

 

 

 

8.1

 

Events of Termination

 

 

8.2

 

Winding-Up

 

 

8.3

 

Purchase Option Upon Bankruptcy of a Partner

 

 

 

 

 

 

 

ARTICLE IX

 

COVENANTS, REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

9.1

 

Compliance with Applicable Law

 

 

9.2

 

No Restrictive Covenants

 

 

9.3

 

Indemnification of Partners; Contribution

 

 

9.4

 

Notice of Change in Control and Indirect Transfer

 

 

 

 

 

 

 

ARTICLE X

 

MISCELLANEOUS

 

 

 

 

 

 

 

10.1

 

Waiver of Partition

 

 

10.2

 

Modification; Waivers

 

 

10.3

 

Entire Agreement

 

 

10.4

 

Severability

 

 

10.5

 

Notices

 

 

10.6

 

Successors and Assigns

 

 

10.7

 

Counterparts

 

 

10.8

 

Headings; Cross-references

 

 

10.9

 

Construction

 

 

10.10

 

Property Rights; Confidentiality

 

 

10.11

 

Non-Recourse

 

 

10.12

 

Further Actions

 

 

10.13

 

Survival

 

 

10.14

 

Governing Law

 

 

10.15

 

No Right of Set-Off

 

 

 

ii

--------------------------------------------------------------------------------


 

10.16

 

Expenses of the Parties

 

 

10.17

 

Unregistered Interests

 

 

 

 

ANNEXES

 

 

 

A

 

Approved Agreements of the Partnership

B

 

Budget and Business Plan

C

 

Form of Subordinated Note

D

 

Allocation Policy for Management Overhead

 

iii

--------------------------------------------------------------------------------


 

THIS GENERAL PARTNERSHIP AGREEMENT (the “Agreement”) of Pacific Regional
Programming Partners, a general partnership organized under the laws of the
State of New York (the “Partnership”), made as of                             ,
2005 is entered into by and between Rainbow Regional Holdings Sub, L.L.C., a
Delaware limited liability company (“Rainbow Partner”), and Fox Sports RPP
Holdings, Inc., a Delaware Corporation (“Fox Partner”).

 

W I T N E S S E T H:

 

WHEREAS, Rainbow Partner and Fox Partner desire to enter into this Agreement in
connection with the formation of the Partnership to, among other things, own
interests in SportsChannel Pacific Associates.

 

WHEREAS, the Partnership is being formed pursuant to the Distribution and
Transfer Agreement, dated as of February 18, 2005, between Rainbow Media
Holdings, LLC, Fox Sports Net, Inc., and the other parties thereto.

 

WHEREAS, Rainbow Partner and Fox Partner wish to set forth their respective
rights and obligations with respect to the formation of the Partnership under
the Partnership Law of the State of New York.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
intending to be legally bound hereby agree as follows:

 

--------------------------------------------------------------------------------


 


ARTICLE I

 


DEFINITIONS


 

As used herein, the following terms have the meanings assigned to them in this
Article (except as otherwise expressly provided) and include the plural as well
as the singular, and all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with GAAP, as in effect from time to
time and any capitalized term used herein and not defined in this Article is
defined in the provision of this Agreement where such term is first used:

 

Adjusted Capital Account Deficit:  With respect to any Partner, the deficit
balance, if any, in such Partner’s Capital Account as of the end of the relevant
taxable period, after giving effect to the following adjustments:  (i) credit to
such Capital Account any amounts that such Partner is obligated to restore or is
deemed to be obligated to restore pursuant to the next-to-last sentences of
Treasury Regulations Section 1.704-2(g)(1) and Treasury Regulations Section
1.704-2(i)(5), and (ii) debit to such Capital Account the items described in
Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

Affiliate:  As to any Person, any other Person that directly or indirectly
through one or more intermediaries is Controlled by, Controls or is under common
Control with, such Person.  Notwithstanding the foregoing, (i) neither the
Partnership nor any Person Controlled by the Partnership shall be deemed to be
an “Affiliate” of any Partner or of any Affiliate of any Partner and (ii) no
Partner or any Affiliate thereof shall be deemed to be an “Affiliate” of any
other Partner or any Affiliate thereof solely by virtue of its Interest in the
Partnership.

 

Affiliate Transferee:  As defined in Section 6.5(a).

 

Agreement:  This General Partnership Agreement, as the same may be amended from
time to time in accordance with the provisions hereof.

 

Allocated Interest Offer Price:  In the case of any proposed sale of an Offered
Interest (as defined in Section 6.1(b)) in conjunction with other property owned
by a Partner or an Affiliate of a Partner, an amount equal to the product of the
aggregate consideration, including, without limitation, the assumption of debt
and any contractual payments to be received for all such property and a
fraction, the numerator of which is equal to the Fair Market Value of the
Offered Interest and the denominator of which is equal to the Fair Market Value
of all such property to be sold.

 

2

--------------------------------------------------------------------------------


 

Appraiser:  An independent investment banking firm appointed in accordance with
the terms of this Agreement that (a) is not (i) an Affiliate, or an officer,
director, employee or holder of any voting securities of the Partnership or any
Partner or (ii) an officer, director, employee or holder of more than 5% of the
voting securities of any Affiliate of any Partner, and (b) is engaged as a
regular part of its business in the valuation of business entities.

 

Approved Agreements:  The agreements listed in Annex A to this Agreement and
following a Special Party Transfer, the agreements referred to in Section 6.7,
in any case as the same may be amended from time to time in accordance with the
provisions hereof and thereof.

 

Arm’s-length basis:  As to any transaction, agreement or other arrangement,
being on terms that would be reached by unrelated parties not under any
compulsion to contract.

 

Bankruptcy:  The “Bankruptcy” of a Partner shall be deemed to have occurred and
a Partner shall be “Bankrupt” for purposes of this Agreement upon the happening
of any of the following:

 

(A)           THE VALID APPOINTMENT OF A RECEIVER OR TRUSTEE TO ADMINISTER ALL
OR A SUBSTANTIAL PORTION OF A PARTNER’S ASSETS OR A PARTNER’S INTEREST IN THE
PARTNERSHIP;

 

(B)           THE FILING BY A PARTNER OF A VOLUNTARY PETITION FOR RELIEF UNDER
THE BANKRUPTCY CODE OR OF A PLEADING IN ANY COURT OF RECORD ADMITTING IN WRITING
ITS INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE;

 

(C)           THE MAKING BY A PARTNER OF A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS;

 

(D)           THE FILING BY A PARTNER OF AN ANSWER ADMITTING THE MATERIAL
ALLEGATIONS OF, OR ITS CONSENTING TO OR DEFAULTING IN ANSWERING, A PETITION FOR
RELIEF FILED AGAINST IT IN ANY PROCEEDING UNDER THE BANKRUPTCY CODE; OR

 

(E)           THE ENTRY OF AN ORDER, JUDGMENT OR DECREE BY ANY COURT OF
COMPETENT JURISDICTION, GRANTING RELIEF AGAINST A PARTNER IN A PROCEEDING UNDER
THE BANKRUPTCY CODE, AND SUCH ORDER, JUDGMENT OR DECREE CONTINUING UNSTAYED AND
IN EFFECT FOR A PERIOD OF THIRTY (30) DAYS AFTER SUCH ENTRY.

 

Bankruptcy Code:  The Bankruptcy Reform Act of 1978, as amended from time to
time, any successor federal statute or any state law for the relief of debtors.

 

Bona Fide Offer:  As defined in Section 6.1(b).

 

3

--------------------------------------------------------------------------------


 

Budget:  At any time, the then-effective annual operating and capital budget for
the Partnership.  The 2005 Budget is annexed hereto as Annex B.

 

Business Day:  Each Monday, Tuesday, Wednesday, Thursday or Friday which is not
a day on which banking institutions in New York City are authorized or obligated
by law to close.

 

Business Plan:  The business plan for the Partnership for the period from
January 1, 2005 through December 31, 2009, a copy of which is annexed hereto as
Annex B, or the then-effective five-year business plan for the Partnership.

 

Business Plan Cash Flow:  The aggregate amount of cash flow for the Partnership
for the four consecutive calendar quarters commencing with the calendar quarter
immediately following the last day of the calendar quarter as to which the
determination is being made as set forth in the then-applicable Business Plan
or, if the then-applicable Business Plan does not include the necessary
quarterly information, the amount shall be obtained by taking the information as
to the applicable year or, if applicable, a pro rata portion of the two relevant
years in the then-applicable Business Plan.

 

Buy-Out Closing Date:  As defined in Section 6.6(d).

 

Buy-Out Commencement Date:  (i) The later of (a) the third anniversary of the
Effective Date or (b) the date on which a Buy-Out Trigger occurs and (ii) the
date on which Fox Partner gives a notice to remove the Managing Partner pursuant
to Section 4.10.

 

Buy-Out Price:  As defined in Section 6.6(b).

 

Buy-Out Procedure:  As defined in Section 6.6(a).

 

Buy-Out Trigger:  The date on which Fox Partner shall have voted against a
second separate matter submitted by Rainbow Partner to either the Partners’
Committee pursuant to Section 4.2 or to all Partners for unanimous consent
pursuant to Section 4.9.  Rainbow Partner agrees that it shall not submit any
matter to the Partners’ Committee pursuant to Section 4.2 or all Partners for
unanimous consent pursuant to Section 4.9 with knowledge that no reasonable
Partner would approve such matter.

 

Buy-Sell Closing Date:  As defined in Section 6.8(d).

 

Buy-Sell Procedure:  As defined in Section 6.8(a).

 

Buy-Sell Trigger Date:  As defined in Section 6.8(a).

 

Capital Account:  As defined in Section 3.3(a).

 

4

--------------------------------------------------------------------------------


 

Change in Control:  As to any Partner, a change, shift or transfer of Control
with respect to such Partner (including any change in the Control of any entity
Controlling such Partner).  Notwithstanding the foregoing, no Change in Control
shall be deemed to have occurred with respect to (i) Rainbow Partner as a result
of a change, shift or transfer of Control with respect to RMH or any Person
Controlling RMH or as the result of the consummation of a transaction with a
Special Party; or (ii) Fox Partner as a result of a change, shift or transfer of
Control with respect to Fox or any Person Controlling Fox.

 

Code:  The United States Internal Revenue Code of 1986, as amended from time to
time, or any successor statute or statutes to the Internal Revenue Code of 1986.

 

Complying Partner:  As defined in Section 3.2(a).

 

Contributing Partner:  As defined in Section 3.2(a).

 

Contribution Date:  As defined in Section 3.1(a).

 

Consumer Price Index:  The Consumer Price Index (All Items) published in the
Monthly Labor Review by the U.S. Bureau of Labor Statistics or, if such index
shall no longer be published, any comparable measure of changes in consumer
prices on a national basis that is prepared and published periodically by an
agency of the United States Government.

 

Control:  As to any Person, the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities or partnership interests, by
contract or otherwise.

 

Damages:  As defined in Section 7.2.

 

Defaulting Partner:  As defined in Section 7.1.

 

Delinquent Partner:  As defined in Section 3.2(c).

 

Designee:  An Affiliate of an Offeree designated by the Offeree to purchase an
Interest.

 

Distributable Cash:  The amount of cash held by the Partnership as of the close
of business on the last day of the preceding calendar quarter, minus (i) if
negative, the amount of the Business Plan Cash Flow as reflected in the
then-applicable Business Plan and (ii) the greater of (A) 20% of the amount of
cash held by the Partnership as of the close of business on the last day of the
preceding calendar quarter or (B) $10 million.

 

5

--------------------------------------------------------------------------------


 

Distribution and Transfer Agreement:  The Distribution and Transfer Agreement,
dated as of February 18, 2005, by and among RMH, Fox Partner and the other
parties thereto.

 

Effective Date:                          , 2005.

 

Event of Default:  As defined in Section 7.1.

 

Event of Termination:  As defined in Section 8.1.

 

Excess Contribution:  As defined in Section 3.2(a).

 

Fair Market Value:  As to any property, the price at which a willing seller
would sell and a willing buyer would buy such property having full knowledge of
the facts, and assuming each party acts on an Arm’s-length basis with the
expectation of concluding the purchase or sale within a reasonable time.  Except
as provided herein, in any case where there is a dispute as to the Fair Market
Value of any property, such dispute shall be determined by an Appraiser selected
jointly by the applicable Partners or, if the applicable Partners are not able
to agree on an Appraiser, each applicable Partner shall select an Appraiser and
the Appraisers so selected shall select another Appraiser, which shall determine
the Fair Market Value of the property in question.

 

Fiscal Year:  As defined in Section 5.1(c).

 

Forfeited Partner:  As defined in Section 3.2(c).

 

Fox:  Fox Entertainment Group, Inc., a Delaware corporation, and any entity
succeeding to all or substantially all of the assets of Fox Entertainment Group,
Inc.

 

Fox Partner:  Fox Sports RPP Holdings, Inc., a Delaware corporation.

 

GAAP:  Generally accepted accounting principles as in effect in the United
States from time to time and consistently applied.

 

Indirect Transfer:  With respect to an Interest, a transfer of Control of the
Partner directly owning such Interest or of any Affiliate of a Partner more than
50% of the Fair Market Value of which is attributable, directly or indirectly,
to such Interest; provided that any transaction which is not a Change in Control
by virtue of the second sentence of the definition of “Change in Control” shall
similarly not be an Indirect Transfer.

 

Initial Capital Account Balance:  The Initial Capital Account Balance of (i) the
Rainbow Partner shall equal 60% of the aggregate of the capital account interest
of RPP Pacific Partner I and RPP Pacific Partner II in Prior Partnership
immediately preceding the distribution of the interests in the Partnership
pursuant

 

6

--------------------------------------------------------------------------------


 

to the Distribution and Transfer Agreement, and (ii) the Fox Partner shall equal
40% of the aggregate of the capital account interest of RPP Pacific Partner I
and RPP Pacific Partner II in Prior Partnership immediately preceding the
distribution of the interests in the Partnership pursuant to the Distribution
and Transfer Agreement.

 

Initiating Partner:  As defined in Section 6.8(a).

 

Interest:  As to each Partner, such Partner’s rights to participate in the
income, gains, losses, deductions and credits of the Partnership, together with
all other rights and obligations of such Partner under this Agreement.

 

Losses:  As defined in Section 3.4(a).

 

Make-up Amount:  As defined in Section 3.2(c).

 

Make-up Contribution:  As defined in Section 3.2(c).

 

Management Overhead:  Expenses of Related Persons with respect to the Managing
Partner, a portion of which are allocated to the Partnership and any Related
Persons with respect to the Managing Partner pursuant to Section 4.5.

 

Managing Partner:  The Managing Partner of the Partnership shall be Rainbow
Partner, unless and until changed in accordance with the provisions of this
Agreement.

 

Material Asset:  (i) any interest in SportsChannel Pacific Associates, (ii) any
asset of the Partnership designated as a “Material Asset” by the Partners’
Committee, or (iii) any asset with a Fair Market Value in excess of $20 million.

 

Minimum Gain Attributable to Partner Nonrecourse Debt:  That amount determined
in accordance with the principles of Treasury Regulations Section 1.704-2(i)(3).

 

Minimum Interest:  As to any Person, (i) 50% of the voting securities or
(ii) 50% of each of (a) all of the general partnership or membership interests
in such Person and (b) all of the partnership or membership interests in such
Person.

 

Nonbankrupt Partner:  As defined in Section 8.3.

 

Non-Defaulting Partner:  As defined in Section 7.2.

 

Nonrecourse Deductions:  Any and all items of loss or deduction or expenditure,
including those described in Section 705(a)(2)(B) of the Code that in accordance
with the principles of Treasury Regulations Section 1.704-2(b)(1) are
attributable to a Nonrecourse Liability.

 

7

--------------------------------------------------------------------------------


 

Nonrecourse Liability:  Has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(3).

 

Offered Interest:  As defined in Section 6.1(b).

 

Offeree:  As defined in Section 6.1(b).

 

Offer Notice:  As defined in Section 6.1(b).

 

Partner:  Rainbow Partner, Fox Partner or any other Person hereafter admitted to
the Partnership in accordance with the terms hereof, but excluding any Person
that ceases to be a Partner in accordance with the terms hereof.

 

Partner Nonrecourse Debt:  Has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(4).

 

Partner Nonrecourse Deductions:  Any and all items of loss or deduction or
expenditure, including those described in Section 705(a)(2)(B) of the Code that
in accordance with the principles of Treasury Regulations Section 1.704-2(i)(2),
are attributable to Partner Nonrecourse Debt.

 

Partners’ Committee:  As defined in Section 4.2.

 

Partner’s Loan:  A loan by a Partner or a Related Person of a Partner to the
Partnership in respect of which repayment of principal and interest shall be
subordinated to the repayment of the principal of, and interest on, the
indebtedness of the Partnership to third party lenders.  All Partner’s Loans
shall bear interest, payable quarterly, at the Prime Rate and shall be unsecured
and recourse thereunder shall be limited to the assets of the Partnership, and,
except as otherwise provided in Section 6.2(b), the note evidencing the same
shall be non-negotiable and non-transferable (except to a Permitted Transferee
of an Interest) and shall be in substantially the form annexed hereto as
Annex C.

 

Partnership:  As defined in the Recitals.

 

Partnership Minimum Gain:  That amount determined in accordance with the
principles of Treasury Regulations Section 1.704-2(d).

 

Partnership Property:  As defined in Section 2.8.

 

Permitted Investment:  An investment of any of the following types:  (a) United
States Treasury bills and notes; (b) securities guaranteed by the United States
or an agency of the United States and backed by the full faith and credit of the
United States; (c) certificates of deposit, banker’s acceptances or time
deposits issued by any commercial bank or branch thereof chartered by the United
States or any State thereof or by the District of Columbia and having its
long-term debt obligations rated A- or better by Standard & Poor’s Ratings Group
(“Standard &

 

8

--------------------------------------------------------------------------------


 

Poor’s”); (d) commercial paper rated A-3 or better by Standard & Poor’s;
(e) repurchase agreements with financial institutions the long-term debt
obligations of which are rated A- or better by Standard & Poor’s; (f) Eurodollar
deposits with direct subsidiaries of any commercial bank chartered by the United
States or any State thereof or by the District of Columbia and having its
long-term debt obligations rated A- or better by Standard & Poor’s; or (g) other
instruments and investments approved by the Partners’ Committee.

 

Person:  An individual or a corporation, partnership, limited liability company,
trust, unincorporated association or other entity.

 

Prime Rate:  A rate of interest equal to the rate per annum announced from time
to time by JPMorgan Chase Bank, N.A. at its principal office as its prime rate
(which rate shall change when and as such announced prime rate changes) but in
no event more than the maximum rate of interest permitted to be collected from
time to time under applicable usury laws.

 

Prior Partnership means SportsChannel Pacific Associates, a New York general
partnership.

 

Profits:  As defined in Section 3.4(a).

 

Purchasing Partner:  As defined in Section 6.8(d).

 

Rainbow Partner:  Rainbow Regional Holdings Sub, L.L.C., a Delaware limited
liability company.

 

Refusing Partner:  As defined in Section 3.2(a).

 

Related Party Transaction:  As defined in Section 4.9(a).

 

Related Person:  As to each Partner, (i) such Partner, (ii) each Affiliate of
such Partner, (iii) each director, officer or general partner of, or any
stockholder or limited partner known to the Partner to own an equity interest
greater than 10% in, such Partner or any Affiliate of such Partner, or (iv) each
Person other than the Partnership in which such Partner or, to the knowledge of
such Partner, any Affiliate of such Partner has an equity interest greater than
10%, excluding any business in which the Partnership has an interest, directly
or indirectly.

 

Responding Partner:  As defined in Section 6.8(a).

 

Restricted Person:  Each Person listed on a writing executed by the parties
hereto on the date of the Distribution and Transfer Agreement.

 

Restrictive Covenants:  As defined in Section 9.2.

 

9

--------------------------------------------------------------------------------


 

RMH:  Rainbow Media Holdings, LLC, a Delaware limited liability company, and any
entity succeeding to all or substantially all of its assets.

 

RPP Pacific Partner I means Regional Pacific Holdings, L.L.C., a Delaware
limited liability company.

 

RPP Pacific Partner II means Regional Pacific Holdings, L.L.C., a Delaware
limited liability company.

 

Selling Partner:  As defined in Section 6.1(b)

 

Senior Credit Agreement:  Any instrument creating or otherwise evidencing
indebtedness of the Partnership to a third party lender that is (x) approved by
the Partners’ Committee or (y) incurred for one or more of the purpose described
in Section 4.9(a)(ix).

 

Sharing Percentage:  Subject to adjustment pursuant to Section 3.2 hereof the
Sharing Percentage of each Partner in the Partnership shall be as follows:

 

Rainbow Partner:

 

60

%

Fox Partner:

 

40

%

 

Special Party:  Any of the parties identified as such in a writing delivered by
the parties hereto prior to the execution of this Agreement.

 

Special Party Counterpart:  The Counterpart of this Agreement identified in a
writing delivered by the parties hereto prior to the execution of this
Agreement.

 

Special Party Transfer:  A Transfer by Rainbow Partner of all of its Interest to
a Special Party.

 

Stated Value:  As defined in Section 6.8(a).

 

Tax Matters Partner:  As defined in Section 5.3(a).

 

Term:  As defined in Section 2.6.

 

Timely Partner:  As defined in Section 3.2(c).

 

Transfer:  To sell, assign, transfer, pledge or otherwise dispose of, or
encumber (voluntarily, involuntarily or by operation of law); provided that a
“Transfer” shall not include any bona fide assignment, hypothecation, pledge or
encumbrance to any unaffiliated third party lender in a financing transaction.

 

Transferring Partner:  As defined in Section 6.8(d).

 

10

--------------------------------------------------------------------------------


 


ARTICLE II

 

FORMATION OF GENERAL PARTNERSHIP


 


2.1           FORMATION


 


(A)           PURSUANT TO THE TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT,
RAINBOW PARTNER IS HEREBY ADMITTED TO THE PARTNERSHIP AS A PARTNER OWNING A 60%
SHARING PERCENTAGE AND FOX PARTNER IS HEREBY ADMITTED TO THE PARTNERSHIP AS A
PARTNER OWNING A 40% SHARING PERCENTAGE.


 


(B)           THE NAME AND MAILING ADDRESS OF EACH PARTNER AND THE AMOUNT
CREDITED TO EACH PARTNER’S CAPITAL ACCOUNT SHALL BE LISTED ON SCHEDULE A
ATTACHED HERETO.  THE MANAGING PARTNER SHALL UPDATE AND DISTRIBUTE TO THE OTHER
PARTNERS SCHEDULE A FROM TIME TO TIME AS NECESSARY TO ACCURATELY REFLECT THE
INFORMATION THEREIN.  ANY AMENDMENT OR REVISION TO SCHEDULE A MADE IN ACCORDANCE
WITH THIS AGREEMENT SHALL NOT BE DEEMED AN AMENDMENT TO THIS AGREEMENT THAT
REQUIRES THE CONSENT OF THE PARTNERS.  ANY REFERENCE IN THIS AGREEMENT TO
SCHEDULE A SHALL BE DEEMED TO BE A REFERENCE TO SCHEDULE A AS AMENDED AND IN
EFFECT FROM TIME TO TIME.


 


2.2           NAME.  THE NAME OF THE PARTNERSHIP SHALL BE PACIFIC REGIONAL
PROGRAMMING PARTNERS OR ANY OTHER NAME DESIGNATED BY THE PARTNERS’ COMMITTEE
UPON COMPLIANCE WITH ALL APPLICABLE LAWS.


 


2.3           COMPLIANCE WITH PARTNERSHIP AND OTHER LAWS.  THE PARTNERS WILL USE
THEIR REASONABLE BEST EFFORTS TO TAKE THE ACTIONS REQUIRED TO CAUSE THE
PARTNERSHIP TO COMPLY WITH ALL APPLICABLE PARTNERSHIP LAWS, ASSUMED NAME ACTS,
FICTITIOUS NAME ACTS, AND SIMILAR STATUTES IN EFFECT IN EACH JURISDICTION OR
POLITICAL SUBDIVISION IN WHICH THE PARTNERSHIP DOES BUSINESS FROM TIME TO TIME,
AND THE PARTNERS AGREE TO EXECUTE

 

11

--------------------------------------------------------------------------------


 


APPROPRIATE DOCUMENTS REQUESTED BY THE MANAGING PARTNER WITH THE ADVICE OF
COUNSEL TO COMPLY WITH SUCH LAWS.  ALL ACTIONS TO BE TAKEN PURSUANT TO THIS
SECTION 2.3 BY THE PARTNERSHIP AND BY THE PARTNERS SHALL BE AT PARTNERSHIP
EXPENSE.


 


2.4           PRINCIPAL PLACE OF BUSINESS.  THE PRINCIPAL PLACE OF BUSINESS OF
THE PARTNERSHIP SHALL BE A PLACE IN THE UNITED STATES DESIGNATED BY THE MANAGING
PARTNER FROM TIME TO TIME.


 


2.5           PURPOSE.  THE PARTNERSHIP IS FORMED FOR THE OBJECT AND PURPOSE OF,
AND THE NATURE OF THE BUSINESS TO BE CONDUCTED AND PROMOTED BY THE PARTNERSHIP
IS, ENGAGING IN ANY LAWFUL ACT OR ACTIVITY FOR WHICH PARTNERSHIPS MAY BE FORMED
UNDER THE LAWS OF THE STATE OF NEW YORK AND ENGAGING IN ANY AND ALL ACTIVITIES
NECESSARY, CONVENIENT, DESIRABLE OR INCIDENTAL TO THE FOREGOING, INCLUDING,
WITHOUT LIMITATION, ACQUIRING, HOLDING, MANAGING, OPERATING AND DISPOSING OF
REAL AND PERSONAL PROPERTY.


 


2.6           TERM OF PARTNERSHIP.  THE TERM OF THE PARTNERSHIP (THE “TERM”)
SHALL CONTINUE FOR NINETY-NINE (99) YEARS FROM THE EFFECTIVE DATE, UNLESS THE
PARTNERSHIP IS SOONER DISSOLVED AND TERMINATED AS PROVIDED IN ARTICLE VIII.


 


2.7           QUALIFICATION IN OTHER JURISDICTIONS.  THE PARTNERS SHALL CAUSE
THE PARTNERSHIP TO BE QUALIFIED, FORMED OR REGISTERED UNDER ASSUMED OR
FICTITIOUS NAME STATUTES OR SIMILAR LAWS IN ANY JURISDICTION IN WHICH THE
PARTNERSHIP TRANSACTS BUSINESS.  THE MANAGING PARTNER SHALL EXECUTE, DELIVER AND
FILE ANY CERTIFICATES (AND ANY AMENDMENTS AND/OR RESTATEMENTS THEREOF) NECESSARY
FOR THE PARTNERSHIP TO QUALIFY TO DO BUSINESS IN A JURISDICTION IN WHICH THE
PARTNERSHIP WISHES TO CONDUCT BUSINESS.


 


2.8           OWNERSHIP OF PROPERTY.  EXCEPT TO THE EXTENT THE MANAGING PARTNER
DEEMS IT TO BE IN THE BEST INTERESTS OF THE PARTNERSHIP TO USE NOMINEES FROM
TIME TO TIME,

 

12

--------------------------------------------------------------------------------


 


LEGAL TITLE TO ALL ASSETS, RIGHTS AND PROPERTY, WHETHER REAL, PERSONAL OR MIXED,
OWNED BY THE PARTNERSHIP (COLLECTIVELY, THE “PARTNERSHIP PROPERTY”) SHALL BE
ACQUIRED, HELD AND CONVEYED ONLY IN THE NAME OF THE PARTNERSHIP.


 


ARTICLE III

 


PARTNERSHIP CAPITAL


 


3.1           CAPITAL CONTRIBUTIONS.


 


(A)           UNLESS OTHERWISE AGREED BY ALL PARTNERS, ALL CAPITAL CONTRIBUTIONS
(OTHER THAN ANY INITIAL CAPITAL CONTRIBUTION) SHALL BE IN CASH.  EXCEPT AS
PROVIDED IN SECTIONS 4.9 AND 6.6(C), THE MANAGING PARTNER SHALL FROM TIME TO
TIME DURING THE TERM GIVE NOTICE TO EACH PARTNER OF ANY CAPITAL CONTRIBUTION DUE
IN ACCORDANCE WITH (X) THE BUDGET OR (Y) SECTION 3.1(C) NOT LESS THAN 30 NOR
MORE THAN 90 DAYS PRIOR TO THE DATE ON WHICH SUCH CAPITAL CONTRIBUTION IS DUE. 
SUCH NOTICE SHALL SET FORTH THE AMOUNT TO BE CONTRIBUTED BY EACH PARTNER, THE
DATE (THE “CONTRIBUTION DATE”) ON WHICH THE CONTRIBUTION IS TO BE MADE, AND THE
ACCOUNT OF THE PARTNERSHIP TO WHICH SUCH FUNDS ARE TO BE TRANSMITTED.  THERE
SHALL BE NO MORE THAN ONE CAPITAL CALL UNDER THIS SECTION 3.1(A) IN ANY CALENDAR
MONTH.


 


(B)           ALL CAPITAL CONTRIBUTIONS UNDER SECTION 3.1(A) TO BE MADE BY THE
PARTNERS SHALL BE IN PROPORTION TO THEIR RESPECTIVE SHARING PERCENTAGES
(DETERMINED, IN EACH CASE, AT THE TIME THE NOTICE CONTEMPLATED BY SECTION 3.1(A)
IS GIVEN).


 


(C)           IF THE MANAGING PARTNER DETERMINES THAT IT IS NECESSARY OR
DESIRABLE TO REQUIRE THE PARTNERS TO RECONTRIBUTE TO THE PARTNERSHIP AS CAPITAL
CONTRIBUTIONS SOME OR ALL OF THE DISTRIBUTIONS MADE TO EACH SUCH PARTNER (OR ITS
PREDECESSOR IN INTEREST) PURSUANT TO SECTION 3.5 WITHIN 36 MONTHS OF SUCH
DETERMINATION IN ORDER TO PERMIT THE PARTNERSHIP


 


13

--------------------------------------------------------------------------------


 


TO MAKE, WITHIN 30 DAYS OF THE DUE DATE FOR SUCH CAPITAL CONTRIBUTIONS, “UP
FRONT” OR OTHER PAYMENTS UNDER RIGHTS AGREEMENTS (BUT ONLY IF SUCH PAYMENTS ARE
REQUIRED UNDER THE TERMS OF THE RELEVANT AGREEMENT INCLUDING AS THE SAME IS
PROPOSED TO BE ENTERED INTO OR AMENDED IN CONNECTION WITH THE PAYMENT), THE
MANAGING PARTNER SHALL PROVIDE THE NOTICE REQUIRED BY SECTION 3.1(A).  THE
AMOUNT TO BE RECONTRIBUTED SHALL BE BASED UPON THE PARTNER’S PRO RATA SHARE OF
ALL PRIOR DISTRIBUTIONS UNDER SECTION 3.5, ADJUSTED TO REFLECT ANY PRIOR CAPITAL
CONTRIBUTION UNDER THIS SECTION 3.1(C).


 


3.2           FAILURE TO MAKE CAPITAL CONTRIBUTIONS.


 


(A)           UPON THE FAILURE OF ANY PARTNER (THE “REFUSING PARTNER”) TO MAKE
ALL OR A PORTION OF A CAPITAL CONTRIBUTION REQUIRED OF IT PURSUANT TO THIS
AGREEMENT ON OR BEFORE ANY CONTRIBUTION DATE, ANY OTHER PARTNER (EACH, A
“COMPLYING PARTNER”) MAY, AT ITS OPTION EXERCISED BY GIVING NOTICE TO THE OTHER
PARTNERS, MAKE UP THE DEFAULTED CAPITAL CONTRIBUTION OR ANY PORTION THEREOF BY
MAKING A CAPITAL CONTRIBUTION TO THE PARTNERSHIP IN AN AMOUNT NOT EXCEEDING THE
AMOUNT OF THE REQUIRED CAPITAL CONTRIBUTION WHICH THE REFUSING PARTNER FAILED TO
MAKE.  IF MORE THAN ONE COMPLYING PARTNER WISHES TO CONTRIBUTE ALL OR ANY
PORTION OF THE UNPAID AMOUNT OF THE REFUSING PARTNER’S REQUIRED CAPITAL
CONTRIBUTION, AND THE AGGREGATE AMOUNT WHICH SUCH COMPLYING PARTNERS WISH TO
CONTRIBUTE EXCEEDS THE UNPAID AMOUNT OF THE REFUSING PARTNER’S REQUIRED CAPITAL
CONTRIBUTION, THEN THE COMPLYING PARTNERS SHALL DETERMINE AMONG THEMSELVES THE
AMOUNT THAT EACH SUCH COMPLYING PARTNER SHALL CONTRIBUTE TO THE PARTNERSHIP, OR,
IN THE EVENT THE COMPLYING PARTNERS CANNOT AGREE, EACH COMPLYING PARTNER SHALL
CONTRIBUTE TO THE PARTNERSHIP AN AMOUNT EQUAL TO ITS PRO RATA SHARE (BASED ON
THE PROPORTION THAT EACH COMPLYING PARTNER’S SHARING PERCENTAGE BEARS TO THE
AGGREGATE SHARING PERCENTAGES ON

 

14

--------------------------------------------------------------------------------


 


THE RELEVANT CONTRIBUTION DATE OF ALL THE COMPLYING PARTNERS THAT WISH TO
CONTRIBUTE) OF THE REFUSING PARTNER’S REQUIRED ADDITIONAL CAPITAL CONTRIBUTION. 
EACH COMPLYING PARTNER THAT MAKES A CAPITAL CONTRIBUTION PURSUANT TO THIS
SECTION 3.2 SHALL BE REFERRED TO HEREIN AS A “CONTRIBUTING PARTNER.”  ANY
CONTRIBUTION BY A CONTRIBUTING PARTNER OF SUCH ADDITIONAL AMOUNT AS A CAPITAL
CONTRIBUTION PURSUANT TO THIS SECTION 3.2(A) SHALL BE DEEMED AN ADDITIONAL
CAPITAL CONTRIBUTION OF SUCH CONTRIBUTING PARTNER (AN “EXCESS CONTRIBUTION”).


 


(B)           WHENEVER PURSUANT TO THIS SECTION 3.2 WITH RESPECT TO ANY CAPITAL
CALL, A REFUSING PARTNER HAS NOT, WITHIN 15 DAYS AFTER THE RELATED CONTRIBUTION
DATE, MADE CAPITAL CONTRIBUTIONS IN AN AMOUNT EQUAL TO THE FULL CAPITAL CALL OF
SUCH REFUSING PARTNER, THEN THE SHARING PERCENTAGE OF SUCH REFUSING PARTNER IN
THE PARTNERSHIP SHALL BE REDUCED, WITH EFFECT FROM THE RELATED CONTRIBUTION
DATE, SO THAT SUCH SHARING PERCENTAGE EQUALS THE QUOTIENT (EXPRESSED AS A
PERCENTAGE) OF (X) THE SUM OF (I) THE INITIAL CAPITAL ACCOUNT BALANCE OF SUCH
REFUSING PARTNER AND (II) ALL CAPITAL CONTRIBUTIONS MADE BY SUCH REFUSING
PARTNER LESS ALL DISTRIBUTIONS OF CAPITAL TO THE REFUSING PARTNER FOLLOWING THE
EFFECTIVE DATE AND PRIOR TO THE RELATED CONTRIBUTION DATE DIVIDED BY (Y) THE SUM
OF (A) THE INITIAL CAPITAL ACCOUNT BALANCES OF ALL PARTNERS AND (B) ALL THE
CAPITAL CONTRIBUTIONS OF ALL PARTNERS LESS ALL DISTRIBUTIONS OF CAPITAL TO ALL
PARTNERS FOLLOWING THE EFFECTIVE DATE AND PRIOR TO THE RELATED CONTRIBUTION DATE
(INCLUDING ANY CAPITAL CONTRIBUTIONS MADE IN RESPECT OF SUCH CAPITAL CALL
PURSUANT TO SECTION 3.2(A), REGARDLESS OF WHEN MADE); AND THE SHARING PERCENTAGE
OF EACH COMPLYING PARTNER SHALL BE INCREASED, WITH EFFECT FROM THE RELATED
CONTRIBUTION DATE, BY AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE AMOUNT BY WHICH
THE SHARING PERCENTAGE OF SUCH REFUSING PARTNER HAS BEEN REDUCED PURSUANT TO
THIS SENTENCE AND (II) THE QUOTIENT OF (A) THE SUM OF (X) THE INITIAL CAPITAL
ACCOUNT BALANCE OF SUCH

 

15

--------------------------------------------------------------------------------


 


COMPLYING PARTNER AND (Y) ALL CAPITAL CONTRIBUTIONS MADE BY SUCH COMPLYING
PARTNER LESS ALL DISTRIBUTIONS OF CAPITAL TO SUCH COMPLYING PARTNER FOLLOWING
THE EFFECTIVE DATE AND PRIOR TO THE RELATED CONTRIBUTION DATE (INCLUDING ANY
ADDITIONAL CAPITAL CONTRIBUTION MADE BY SUCH COMPLYING PARTNER PURSUANT TO
SECTION 3.2(A), REGARDLESS OF WHEN MADE) DIVIDED BY (B) THE SUM OF (AA) THE
INITIAL CAPITAL ACCOUNT BALANCES OF ALL OF THE COMPLYING PARTNERS AND (BB) ALL
THE CAPITAL CONTRIBUTIONS OF ALL COMPLYING PARTNERS LESS ALL DISTRIBUTIONS OF
CAPITAL TO ALL COMPLYING PARTNERS FOLLOWING THE EFFECTIVE DATE AND PRIOR TO THE
RELATED CONTRIBUTION DATE (INCLUDING ANY ADDITIONAL CAPITAL CONTRIBUTIONS MADE
IN RESPECT OF SUCH CAPITAL CALL PURSUANT TO SECTION 3.2(A), REGARDLESS OF WHEN
MADE).


 


(C)           IF AT ANY TIME (I) ANY PARTNER’S SHARING PERCENTAGE IS LESS THAN
TWO-FIFTHS OF SUCH PARTNER’S SHARING PERCENTAGE AS OF THE EFFECTIVE DATE
(APPROPRIATELY ADJUSTED TO REFLECT ANY ADMISSIONS OF ADDITIONAL PARTNERS) OR
(II) ANY PARTNER HAS FAILED TO MAKE IN FULL A CAPITAL CONTRIBUTION REQUIRED
UNDER SECTION 3.1(C) WITHIN THE TIME PERIOD CONTEMPLATED BY SECTION 3.1(A), SUCH
PARTNER SHALL FORFEIT (I) ALL VOTING RIGHTS (INCLUDING THE VOTING RIGHTS, IF
ANY, OF ITS REPRESENTATIVES ON THE PARTNERS’ COMMITTEE), EXCEPT AS OTHERWISE
REQUIRED BY LAW AND EXCEPT AS PROVIDED IN SECTION 4.9(B) AND (II) SUCH PARTNER’S
RIGHT TO CONSENT (OR WITHHOLD CONSENT) TO TRANSFERS UNDER (AND AS DEFINED IN)
SECTION 6.1(A) AND SUCH PARTNER’S RIGHT OF FIRST REFUSAL PURSUANT TO
SECTION 6.1(B) HEREOF.  A PARTNER THAT HAS FORFEITED ITS VOTING AND OTHER RIGHTS
UNDER THIS PARAGRAPH IS REFERRED TO AS A “FORFEITED PARTNER” FOR AND DURING THE
PERIOD SUCH RIGHTS ARE SO FORFEITED.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
IN THIS SECTION 3.2(C), A FORFEITED PARTNER SHALL CONTINUE TO BE A PARTNER IN
ALL OTHER RESPECTS AND SHALL NOT, BY VIRTUE OF BECOMING A FORFEITED PARTNER, BE
RELEASED FROM ANY OF ITS OBLIGATIONS AS A GENERAL PARTNER IN THE PARTNERSHIP OR
UNDER THIS

 

16

--------------------------------------------------------------------------------



 


AGREEMENT (INCLUDING ITS OBLIGATIONS WITH RESPECT TO REQUIRED ADDITIONAL CAPITAL
CONTRIBUTIONS).  THE FORFEITURE BY ANY PARTNER OF CERTAIN OF ITS RIGHTS PURSUANT
TO THIS SECTION 3.2(C) SHALL NOT PREJUDICE THE RIGHT OF SUCH PARTNER TO ANY
CLAIM THAT SUCH PARTNER MAY HAVE AT LAW AGAINST THE MANAGING PARTNER IN THE CASE
OF A BREACH BY THE MANAGING PARTNER OF ANY PROVISION OF THIS AGREEMENT OR OF THE
DUTIES OF CARE AND OF LOYALTY OWED BY THE MANAGING PARTNER TO THE PARTNERSHIP.


 

In the event that any Partner (the “Delinquent Partner”) fails to make a capital
contribution on or before the Contribution Date specified in the notice of the
Managing Partner, but does make its contribution within 15 days after such
Contribution Date, each Partner (each, a “Timely Partner”) that made its capital
contribution on or before the Contribution Date shall be entitled to receive
interest at a rate per annum equal to the Prime Rate (calculated on the basis of
a year of 360 days) from the Delinquent Partner (and not from the Partnership)
from the date of payment of its capital contribution to the date the Delinquent
Partner made its capital contribution.

 

Notwithstanding the foregoing provisions of this Section 3.2, if the Sharing
Percentage of any Partner other than the Managing Partner has been reduced
pursuant to Section 3.2(b) for failure to make a capital contribution such
Partner may, at any time prior to the date that is 270 days after such capital
contribution was due, make a capital contribution to the Partnership or a
payment to each Contributing Partner, as provided below (each, a “Make-up
Contribution”), in an amount equal to the Make-up Amount (as hereinafter
defined).  Upon the making of a Make-up Contribution by such Partner in the full
amount of the Make-up Amount, the Sharing Percentages of the Partners shall be
adjusted to give effect to such Make-up Contribution so as to restore to

 

17

--------------------------------------------------------------------------------


 

such Refusing Partner and the Complying Partners the respective Sharing
Percentages they would have had but for and solely based on the default of the
Refusing Partner.

 

The “Make-up Amount” shall be the amount of the defaulted capital contribution
of the Refusing Partner, plus interest thereon at a rate per annum equal to the
Prime Rate plus 1% calculated on the basis of a year of 360 days from the
Contribution Date until the date of payment of the Make-up Contribution.  In the
event that no Complying Partner has made up any portion of the defaulted capital
contribution of such Refusing Partner pursuant to Section 3.2(a), and the
Refusing Partner elects to make a Make-up Contribution, the full Make-up Amount
shall be paid by the Refusing Partner to the Partnership.  In the event that a
Contributing Partner has, pursuant to Section 3.2(a), made up all or a portion
of the defaulted capital contribution of such Refusing Partner through
additional capital contributions, and the Refusing Partner elects to make a
Make-up Contribution, such Refusing Partner shall pay directly to each
Contributing Partner an amount equal to the Make-up Amount multiplied by the
quotient of (x) the portion of all Excess Contributions paid by such
Contributing Partner, divided by (y) the total amount of the relevant defaulted
capital contribution, and after such payment the Refusing Partner shall
contribute the remainder (if any) of the Make-up Amount to the Partnership.

 


3.3           CAPITAL ACCOUNTS.


 


(A)           A SEPARATE CAPITAL ACCOUNT (EACH, A “CAPITAL ACCOUNT”) SHALL BE
MAINTAINED FOR EACH PARTNER.  THE INITIAL CAPITAL ACCOUNT BALANCE OF EACH
PARTNER SHALL BE AS SPECIFIED IN ARTICLE I.  SUBJECT TO THE PROVISIONS OF
PARAGRAPHS (B), (C) AND (D) OF THIS SECTION 3.3, THE CAPITAL ACCOUNT OF EACH
PARTNER SHALL BE (I) INCREASED BY (A) THE AMOUNT OF CASH AND THE FAIR MARKET
VALUE OF OTHER PROPERTY CONTRIBUTED TO THE PARTNERSHIP BY

 

18

--------------------------------------------------------------------------------


 


SUCH PARTNER AS A CAPITAL CONTRIBUTION (NET OF LIABILITIES OF SUCH PARTNER
ASSUMED BY THE PARTNERSHIP AND LIABILITIES TO WHICH SUCH CONTRIBUTED PROPERTY IS
SUBJECT) (INCLUDING ANY EXCESS CONTRIBUTIONS MADE BY SUCH PARTNER WHETHER OR NOT
THE PARTNER WAS REIMBURSED BY A REFUSING PARTNER) AND (B) PROFITS AND ANY OTHER
ITEMS OF INCOME ALLOCATED TO SUCH PARTNER PURSUANT TO SECTION 3.4 AND
(II) DECREASED BY (A) THE AMOUNT OF CASH AND THE FAIR MARKET VALUE OF ANY
PROPERTY DISTRIBUTED TO SUCH PARTNER (NET OF LIABILITIES OF THE PARTNERSHIP
ASSUMED BY SUCH PARTNER AND LIABILITIES TO WHICH SUCH DISTRIBUTED PROPERTY IS
SUBJECT), (B) ANY EXCESS CONTRIBUTIONS FOR WHICH SUCH PARTNER HAS BEEN
REIMBURSED BY A REFUSING PARTNER, AND (C) ITEMS OF LOSS AND ANY OTHER DEDUCTIONS
ALLOCATED TO SUCH PARTNER PURSUANT TO SECTION 3.4.  CAPITAL ACCOUNTS OTHERWISE
SHALL BE MAINTAINED IN ACCORDANCE WITH TREASURY REGULATIONS IN ORDER FOR THE
ALLOCATION OF PROFITS AND LOSSES PURSUANT TO SECTION 3.4 HEREOF TO HAVE
SUBSTANTIAL ECONOMIC EFFECT WITHIN THE MEANING OF SECTION 704(B) OF THE CODE.


 


(B)           IMMEDIATELY PRIOR TO THE DISTRIBUTION OF ANY PROPERTY (OTHER THAN
CASH) TO A PARTNER, THE CAPITAL ACCOUNT OF EACH PARTNER SHALL BE INCREASED OR
DECREASED, AS THE CASE MAY BE, IN ACCORDANCE WITH TREASURY REGULATIONS
SECTION 1.704-1(B)(2)(IV)(E), TO REFLECT THE MANNER IN WHICH THE UNREALIZED
INCOME, GAIN, LOSS AND DEDUCTION INHERENT IN SUCH PROPERTY THAT HAS NOT
PREVIOUSLY BEEN REFLECTED IN THE CAPITAL ACCOUNTS WOULD BE ALLOCATED AMONG THE
PARTNERS IF THERE WERE A TAXABLE DISPOSITION OF SUCH PROPERTY FOR ITS FAIR
MARKET VALUE ON THE DATE OF THE DISTRIBUTION.


 


(C)           IMMEDIATELY PRIOR TO:


 

(I)            A CONTRIBUTION OF MONEY OR OTHER PROPERTY TO THE PARTNERSHIP BY A
NEW OR EXISTING PARTNER AS CONSIDERATION FOR AN INTEREST, OR

 

19

--------------------------------------------------------------------------------


 

(II)           A DISTRIBUTION OF MONEY OR OTHER PROPERTY BY THE PARTNERSHIP TO A
RETIRING OR CONTINUING PARTNER AS CONSIDERATION FOR AN INTEREST,

 

the Capital Account of each Partner shall be increased or decreased, as the case
may be, to reflect the Fair Market Value of all the Partnership Property.  Such
adjustment shall reflect the manner in which the unrealized income, gain, loss
or deduction inherent in such property that has not previously been reflected in
the Capital Accounts would be allocated among the Partners if there were a
taxable disposition of such property for its Fair Market Value on the date of
the contribution or distribution and shall otherwise be made in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(f).

 


(D)           EXCEPT AS SET FORTH IN SECTION 3.2, NO PARTNER SHALL BE ENTITLED
TO INTEREST ON ITS CAPITAL CONTRIBUTIONS OR ON THE POSITIVE BALANCE IN ITS
CAPITAL ACCOUNT AND NO SUCH INTEREST SHALL ACCRUE.


 


3.4           ALLOCATION OF ITEMS OF PARTNERSHIP INCOME, GAIN, LOSS, DEDUCTION
AND CREDIT.


 


(A)           FOR PURPOSES OF THIS AGREEMENT, THE TERMS “PROFITS” AND “LOSSES”
SHALL MEAN, RESPECTIVELY, THE NET PROFITS AND NET LOSSES OF THE PARTNERSHIP
DETERMINED ON AN ANNUAL BASIS IN ACCORDANCE WITH THE METHOD OF ACCOUNTING USED
BY THE PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES, EXCEPT THAT (I) THE ITEMS
INCLUDED IN THE CALCULATION OF PROFITS AND LOSSES SHALL NOT INCLUDE ANY ITEMS
SPECIALLY ALLOCATED UNDER SECTION 3.4(C), (II) WHERE PROPERTY IS REFLECTED IN
THE CAPITAL ACCOUNTS AT A BOOK BASIS DIFFERENT FROM THE BASIS OF SUCH PROPERTY
FOR FEDERAL INCOME TAX PURPOSES, ALL GAIN, LOSS, DEPRECIATION AND AMORTIZATION
ON SUCH PROPERTY SHALL BE DETERMINED FOR PURPOSES OF ADJUSTING CAPITAL ACCOUNTS
BASED ON THE BOOK BASIS OF SUCH PROPERTY IN ACCORDANCE WITH TREASURY

 

20

--------------------------------------------------------------------------------


 


REGULATIONS SECTION 1.704-1(B)(2)(IV)(G), (III) INCOME RECEIVED BY THE
PARTNERSHIP WHICH IS EXEMPT FOR FEDERAL INCOME TAX PURPOSES SHALL BE INCLUDED,
AND (IV) EXPENSES OF THE PARTNERSHIP WHICH ARE NOT CAPITALIZABLE AND NOT
DEDUCTIBLE OR DEEMED NOT CAPITALIZABLE AND NOT DEDUCTIBLE FOR FEDERAL INCOME TAX
PURPOSES (I.E., SECTION 705(A)(2)(B) EXPENDITURES) SHALL BE TAKEN INTO ACCOUNT.


 


(B)           (I)   EXCEPT AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION 3.4,
CLAUSE (II) OF THIS PARAGRAPH (B), AND SECTION 5.3(D), AND AFTER GIVING EFFECT
TO THE SPECIAL ALLOCATIONS REQUIRED BY PARAGRAPH (C) OF THIS SECTION 3.4, ALL
PARTNERSHIP PROFITS AND LOSSES AND OTHER ITEMS OF INCOME, GAIN, LOSS, DEDUCTION
AND CREDIT SHALL BE ALLOCATED TO THE PARTNERS IN ACCORDANCE WITH THEIR SHARING
PERCENTAGES, TAKING INTO ACCOUNT BOTH THE AMOUNT OR AMOUNTS OF SUCH SHARING
PERCENTAGES AND THE PORTIONS OF THE YEAR DURING WHICH SUCH SHARING PERCENTAGES
WERE HELD.


 

(II)           IF, AT THE END OF ANY TAXABLE PERIOD, ANY PARTNER’S CAPITAL
ACCOUNT WOULD HAVE AN ADJUSTED CAPITAL ACCOUNT DEFICIT (DETERMINED AFTER TAKING
INTO ACCOUNT ALL OTHER ALLOCATIONS AND DISTRIBUTIONS WITH RESPECT TO SUCH
PERIOD), THEN THERE SHALL BE ALLOCATED TO SUCH PARTNER FOR SUCH TAXABLE PERIOD
ITEMS OF GROSS INCOME IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH ADJUSTED CAPITAL
ACCOUNT DEFICIT.

 


(C)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 3.4, THE
FOLLOWING SPECIAL ALLOCATIONS SHALL BE MADE FOR EACH TAXABLE PERIOD IN
DESCENDING ORDER OF PRIORITY:


 

(I)            IF THERE IS A NET DECREASE IN PARTNERSHIP MINIMUM GAIN DURING ANY
PARTNERSHIP TAXABLE PERIOD, EACH PARTNER SHALL BE SPECIALLY ALLOCATED ITEMS OF
INCOME AND GAIN OF THE PARTNERSHIP FOR SUCH PERIOD (AND, IF NECESSARY,
SUBSEQUENT PERIODS) IN AN AMOUNT EQUAL TO SUCH PARTNER’S SHARE OF THE NET
DECREASE IN PARTNERSHIP MINIMUM GAIN, DETERMINED IN ACCORDANCE WITH TREASURY
REGULATIONS

 

21

--------------------------------------------------------------------------------


 

SECTIONS 1.704-2(F) AND 1.704-2(G)(2).  ALLOCATIONS PURSUANT TO THE PREVIOUS
SENTENCE SHALL BE MADE IN PROPORTION TO THE RESPECTIVE AMOUNTS REQUIRED TO BE
ALLOCATED TO EACH PARTNER PURSUANT THERETO.  THE ITEMS TO BE SO ALLOCATED SHALL
BE DETERMINED IN ACCORDANCE WITH TREASURY REGULATIONS SECTIONS 1.704-2(F)(6) AND
1.704-2(J)(2).  THE PARTNERSHIP MAY, HOWEVER, (I) WAIVE THE CHARGEBACK OF ITEMS
OF INCOME AND GAIN REQUIRED BY THIS SECTION 3.4(C)(I) AND (II) APPLY TO THE
COMMISSIONER OF THE INTERNAL REVENUE SERVICE FOR APPROVAL OF SUCH WAIVER IN THE
EVENT THAT (X) THE PARTNERS HAVE MADE CAPITAL CONTRIBUTIONS OR RECEIVED INCOME
ALLOCATIONS THAT HAVE RESTORED ANY PREVIOUS NONRECOURSE DEDUCTIONS CLAIMED OR
ANY DISTRIBUTIONS ATTRIBUTABLE TO THE PROCEEDS OF A NONRECOURSE LIABILITY, AND
(Y) THE MINIMUM GAIN CHARGEBACK REQUIREMENT WOULD DISTORT THE PARTNERS’ ECONOMIC
ARRANGEMENT AS REFLECTED IN THIS AGREEMENT AND AS EVIDENCED OVER THE TERM OF THE
PARTNERSHIP BY THE PARTNERSHIP’S ALLOCATIONS AND DISTRIBUTIONS AND THE PARTNERS’
CAPITAL CONTRIBUTIONS AND IT IS NOT EXPECTED THAT THE PARTNERSHIP WILL HAVE
SUFFICIENT OTHER INCOME TO CORRECT THAT DISTORTION.  THIS SECTION 3.4(C)(I) IS
INTENDED TO COMPLY WITH THE CHARGEBACK OF ITEMS OF INCOME AND GAIN REQUIREMENT
IN TREASURY REGULATIONS SECTION 1.704-2(F) AND SHALL BE INTERPRETED CONSISTENTLY
THEREWITH;

 

(II)           IF THERE IS A NET DECREASE IN MINIMUM GAIN ATTRIBUTABLE TO
PARTNER NONRECOURSE DEBT DURING ANY PARTNERSHIP TAXABLE PERIOD, ANY PARTNER WITH
A SHARE OF MINIMUM GAIN ATTRIBUTABLE TO PARTNER NONRECOURSE DEBT AT THE
BEGINNING OF SUCH TAXABLE PERIOD (DETERMINED IN ACCORDANCE WITH TREASURY
REGULATIONS SECTION 1.704-2(I)(5)) SHALL BE ALLOCATED ITEMS OF THE PARTNERSHIP
INCOME AND GAIN FOR SUCH PERIOD (AND, IF NECESSARY, SUBSEQUENT PERIODS) IN AN
AMOUNT EQUAL TO SUCH PARTNER’S SHARE OF THE NET DECREASE IN THE MINIMUM GAIN
ATTRIBUTABLE TO PARTNER NONRECOURSE DEBT, DETERMINED IN ACCORDANCE WITH TREASURY
REGULATIONS SECTIONS 1.704-2(G)(2) AND 1.704-2(I)(4).  ALLOCATIONS PURSUANT TO
THE PREVIOUS SENTENCE SHALL BE MADE IN PROPORTION TO THE RESPECTIVE AMOUNTS
REQUIRED TO BE ALLOCATED TO EACH PARTNER PURSUANT THERETO.  THE ITEMS TO BE SO
ALLOCATED SHALL BE DETERMINED IN ACCORDANCE WITH TREASURY REGULATIONS SECTIONS
1.704-2(F)(5), 1.704-2(I)(4) AND 1.704-2(J)(2)(II) AND (III).  THIS SECTION
3.4(C)(II) IS INTENDED TO COMPLY WITH THE CHARGEBACK OF ITEMS OF INCOME AND GAIN
REQUIREMENT IN TREASURY REGULATIONS SECTION 1.704-2(I)(4) AND SHALL BE
INTERPRETED CONSISTENTLY THEREWITH.  IN ADDITION, RULES CONSISTENT WITH THE
PROVISIONS OF TREASURY REGULATIONS SECTIONS 1.704-2(F)(2), (3), (4) AND (5) WILL
APPLY TO THE SPECIAL ALLOCATION REQUIRED BY THIS SECTION 3.4(C)(II);

 

(III)          IN THE EVENT THAT ANY PARTNER UNEXPECTEDLY RECEIVES ANY
ADJUSTMENTS, ALLOCATIONS, OR DISTRIBUTIONS DESCRIBED IN TREASURY REGULATIONS
SECTION 1.704-1(B)(2)(II)(D)(4), (5) OR (6), ITEMS OF PARTNERSHIP INCOME AND
GAIN SHALL BE SPECIALLY ALLOCATED TO SUCH PARTNER (IN RESPECT OF ITS CAPITAL
ACCOUNT) IN AN AMOUNT AND MANNER SUFFICIENT TO ELIMINATE, TO THE EXTENT REQUIRED
BY THE TREASURY REGULATIONS, THE ADJUSTED CAPITAL ACCOUNT DEFICIT OF SUCH
PARTNER AS QUICKLY AS POSSIBLE, PROVIDED THAT AN ALLOCATION PURSUANT TO THIS
SECTION 3.4(C)(III) SHALL BE MADE ONLY IF AND TO THE EXTENT THAT SUCH PARTNER
WOULD HAVE AN ADJUSTED

 

22

--------------------------------------------------------------------------------


 

CAPITAL ACCOUNT DEFICIT AFTER ALL OTHER ALLOCATIONS PROVIDED FOR IN THIS ARTICLE
III HAVE BEEN TENTATIVELY MADE AS IF THIS SECTION 3.4(C)(III) WERE NOT IN THE
AGREEMENT;

 

(IV)          NONRECOURSE DEDUCTIONS FOR ANY TAXABLE PERIOD SHALL BE SPECIALLY
ALLOCATED AMONG THE PARTNERS IN ACCORDANCE WITH THEIR SHARING PERCENTAGES;

 

(V)           PARTNER NONRECOURSE DEDUCTIONS FOR ANY TAXABLE PERIOD SHALL BE
SPECIALLY ALLOCATED TO THE PARTNER THAT BEARS THE ECONOMIC RISK OF LOSS WITH
RESPECT TO THE PARTNER NONRECOURSE DEBT TO WHICH SUCH PARTNER NONRECOURSE
DEDUCTIONS ARE ATTRIBUTABLE IN ACCORDANCE WITH TREASURY REGULATIONS SECTION
1.704-2(I).  IF MORE THAN ONE PARTNER BEARS THE ECONOMIC RISK OF LOSS WITH
RESPECT TO A PARTNER NONRECOURSE DEBT, SUCH PARTNER NONRECOURSE DEDUCTIONS
ATTRIBUTABLE THERETO SHALL BE ALLOCATED BETWEEN OR AMONG SUCH PARTNERS IN
ACCORDANCE WITH THE RATIOS IN WHICH THEY SHARE SUCH ECONOMIC RISK OF LOSS; AND

 

(VI)          TO THE EXTENT THAT ANY ALLOCATION IS MADE IN ANY TAXABLE PERIOD TO
ANY PARTNER PURSUANT TO THE PROVISIONS OF CLAUSES (I) THROUGH (V) OF THIS
SECTION 3.4(C), SUCH PARTNER SHALL THEREAFTER BE SPECIALLY ALLOCATED ITEMS OF
PARTNERSHIP GROSS INCOME OR DEDUCTION IN ORDER TO NEGATE THE ABOVE-DESCRIBED
ALLOCATIONS IN THE SAME TAXABLE PERIOD IF SUFFICIENT ITEMS OF GROSS INCOME OR
DEDUCTION ARE AVAILABLE AND, IF NOT AVAILABLE, IN EACH SUCCEEDING TAXABLE PERIOD
UNTIL THE AGGREGATE AMOUNT OF THE ABOVE-DESCRIBED ALLOCATIONS ARE FULLY NEGATED.

 


(D)           ALL ITEMS OF INCOME, GAIN, LOSS OR DEDUCTION ATTRIBUTABLE TO
PROPERTY CONTRIBUTED TO THE PARTNERSHIP SHALL BE ALLOCATED FOR FEDERAL INCOME
TAX PURPOSES AMONG THE PARTNERS IN A MANNER THAT TAKES INTO ACCOUNT ANY
DIFFERENCE BETWEEN THE FAIR MARKET VALUE OF SUCH PROPERTY AT THE TIME OF ITS
CONTRIBUTION (CALCULATED FOR THIS PURPOSE WITHOUT REGARD TO ANY OUTSTANDING
INDEBTEDNESS SECURED BY OR RELATING TO SUCH PROPERTY) AND ITS ADJUSTED BASIS FOR
FEDERAL INCOME TAX PURPOSES AT THAT TIME, IN ACCORDANCE WITH SECTION 704(C) OF
THE CODE AND THE TREASURY REGULATIONS THEREUNDER; PROVIDED, HOWEVER, THAT WITH
RESPECT TO ANY REMAINING BOOK-TAX DISPARITY DETERMINED UNDER CODE SECTION 704(C)
THAT EXISTED IN PRIOR PARTNERSHIP IMMEDIATELY PRIOR TO THE DISTRIBUTION OF THE
INTERESTS IN THE PARTNERSHIP TO THE PARTNERS, SUCH AMOUNT SHALL BE SPECIFICALLY
ALLOCATED TO THE RAINBOW PARTNER.  EACH PARTNER THAT CONTRIBUTES PROPERTY TO THE
PARTNERSHIP SHALL AT

 

23

--------------------------------------------------------------------------------


 


THE TIME OF SUCH CONTRIBUTION NOTIFY THE PARTNERSHIP OF ITS ADJUSTED BASIS IN
THE CONTRIBUTED PROPERTY AT SUCH TIME.  FOR PURPOSES OF ALLOCATIONS HEREUNDER,
THE PARTNERSHIP SHALL ELECT TO USE THE TRADITIONAL METHOD WITH CURATIVE
ALLOCATIONS AS SET FORTH IN TREASURY REGULATIONS SECTION 1.704-3(C).


 


3.5           DISTRIBUTIONS.


 


(A)           EXCEPT AS PROVIDED IN SECTION 6.6, NO PARTNER SHALL HAVE THE RIGHT
TO WITHDRAW ANY AMOUNT FROM ITS CAPITAL ACCOUNT.  NO PARTNER SHALL HAVE THE
RIGHT, EXCEPT AS OTHERWISE PROVIDED IN SECTION 3.5(B), TO DEMAND OR RECEIVE ANY
DISTRIBUTION, WITHOUT THE APPROVAL OF THE MANAGING PARTNER.  EXCEPT AS OTHERWISE
PROVIDED IN ARTICLE VIII, NO PARTNER SHALL HAVE THE RIGHT TO RECEIVE A
DISTRIBUTION OF PROPERTY OTHER THAN CASH FROM THE PARTNERSHIP, UNLESS OTHERWISE
AGREED BY ALL THE PARTNERS.


 


(B)           THE PARTNERSHIP SHALL, SUBJECT TO ANY RESTRICTIONS CONTAINED IN
SENIOR CREDIT AGREEMENTS, MAKE QUARTERLY DISTRIBUTIONS OF CASH TO THE PARTNERS
IN AMOUNTS EQUAL TO THE DISTRIBUTABLE CASH OF THE PARTNERSHIP.  SUCH
DISTRIBUTIONS SHALL BE MADE WITHIN 30 DAYS FOLLOWING THE END OF EACH CALENDAR
QUARTER TOGETHER WITH A STATEMENT SHOWING THE CALCULATION OF DISTRIBUTABLE
CASH.  ANY SUCH DISTRIBUTIONS SHALL BE MADE IN ACCORDANCE WITH THE PARTNERS’
SHARING PERCENTAGES.  THE PARTNERSHIP SHALL REPAY PRINCIPAL AND ACCRUED INTEREST
ON PARTNER’S LOANS (IN THE ORDER OF PAYMENT CONTEMPLATED BY SUBPARAGRAPH
(C)(III) OF SECTION 8.2 HEREOF) PRIOR TO MAKING ANY CASH DISTRIBUTIONS TO THE
PARTNERS.


 


(C)           FOR PURPOSES OF SECTIONS 3.2(B) AND 6.6(B), DISTRIBUTIONS SHALL BE
DEEMED MADE FIRST FROM PROFITS AND THEN FROM CAPITAL.

 

24

--------------------------------------------------------------------------------


 


(D)           ALL DISTRIBUTIONS UNDER THIS SECTION 3.5 ARE SUBJECT TO THE
POSSIBLE REQUIREMENT OF BEING RECONTRIBUTED WITHIN 36 MONTHS OF SUCH
DISTRIBUTION AS A CAPITAL CONTRIBUTION PURSUANT TO SECTION 3.1(C).


 


3.6           PARTNERSHIP FUNDS.  THE FUNDS OF THE PARTNERSHIP SHALL BE
DEPOSITED IN SUCH BANK ACCOUNTS OR INVESTED IN SUCH PERMITTED INVESTMENTS AS
SHALL BE DETERMINED BY THE MANAGING PARTNER, OR IF THERE IS NO MANAGING PARTNER
THE PARTNERS’ COMMITTEE.  THE PARTNERSHIP’S FUNDS SHALL NOT BE COMMINGLED WITH
FUNDS NOT BELONGING TO THE PARTNERSHIP, EXCEPT TO THE EXTENT THE PARTNERSHIP’S
CASH MANAGEMENT PLAN PERMITS SUCH COMMINGLING, AND SHALL BE USED ONLY FOR THE
AFFAIRS OR BUSINESS OF THE PARTNERSHIP.  THE MANAGING PARTNER SHALL ESTABLISH A
CASH MANAGEMENT PLAN PURSUANT TO WHICH THE FUNDS OF THE PARTNERSHIP WILL BE
MANAGED.


 


3.7           BORROWINGS.  SUBJECT TO ANY APPLICABLE APPROVAL REQUIRED BY
SECTION 4.9 HEREOF, IF THE PARTNERSHIP USES REASONABLE EFFORTS TO OBTAIN
THIRD-PARTY FINANCING BUT IS UNABLE TO DO SO, (I) THE PARTNERSHIP MAY BORROW
FUNDS FROM ANY PERSON THAT IS NOT A RELATED PERSON WITH RESPECT TO ANY PARTNER
AND MAY PLEDGE ON A NON-RECOURSE BASIS ONLY THE PARTNERSHIP PROPERTIES OR THE
INCOME THEREFROM TO SECURE THE REPAYMENT OF SUCH LOANS AND (II) THE PARTNERSHIP
MAY BORROW FUNDS IN THE FORM OF PARTNER’S LOANS FROM ANY PARTNER OR ANY RELATED
PERSON WITH RESPECT TO A PARTNER.


 


ARTICLE IV

 


MANAGEMENT OF THE PARTNERSHIP


 


4.1           MANAGEMENT OF THE PARTNERSHIP’S BUSINESS.  EXCEPT FOR ACTIONS AND
DETERMINATIONS WHICH PURSUANT TO THIS AGREEMENT OR APPLICABLE LAW CAN BE TAKEN
OR MADE ONLY WITH THE CONSENT OF ALL OF THE PARTNERS OR THE PARTNERS’ COMMITTEE,
THE BUSINESS AND

 

25

--------------------------------------------------------------------------------


 


AFFAIRS OF THE PARTNERSHIP SHALL BE DIRECTED AND CONTROLLED BY THE MANAGING
PARTNER.  THE MANAGING PARTNER SHALL MANAGE THE BUSINESS OF THE PARTNERSHIP SO
AS TO MAXIMIZE THE PARTNERSHIP’S PROFITABILITY OR ASSET VALUE IN A MANNER
CONSISTENT WITH THE DEVELOPMENT PLANS AND POLICY DECISIONS REFLECTED IN THE
THEN-APPLICABLE BUSINESS PLAN AND THE THEN-APPLICABLE BUDGET.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE MANAGING PARTNER, AT THE PARTNERSHIP’S
EXPENSE, CONSISTENT WITH THE BUDGET, SHALL CAUSE THE PARTNERSHIP TO OBTAIN AND
MAINTAIN IN EFFECT DURING THE TERM COMPREHENSIVE INSURANCE INSURING THE
PARTNERSHIP AGAINST ALL RISKS AND PERILS CUSTOMARILY INSURED AGAINST IN THE
BUSINESSES CONDUCTED BY THE PARTNERSHIP.  NOTHING CONTAINED IN THIS ARTICLE IV
SHALL IMPOSE ANY OBLIGATION ON ANY PERSON DOING BUSINESS OR DEALING WITH THE
PARTNERSHIP TO INQUIRE AS TO WHETHER THE MANAGING PARTNER HAS EXCEEDED ITS
AUTHORITY IN EXECUTING ANY CONTRACT OR OTHER INSTRUMENT ON BEHALF OF THE
PARTNERSHIP, AND ANY SUCH PERSON SHALL BE FULLY PROTECTED IN RELYING UPON THE
AUTHORITY OF THE MANAGING PARTNER.  THE MANAGING PARTNER SHALL KEEP THE
PARTNERS’ COMMITTEE INFORMED WITH RESPECT TO ALL MATTERS OF MATERIAL INTEREST TO
THE PARTNERS AND SHALL IN ANY EVENT REPORT TO THE PARTNERS’ COMMITTEE NOT LESS
FREQUENTLY THAN ONCE EACH QUARTER WITH RESPECT TO THE BUSINESS AND AFFAIRS OF
THE PARTNERSHIP.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 4.5, THE MANAGING
PARTNER SHALL SERVE WITHOUT COMPENSATION FOR ITS SERVICES.  THE MANAGING PARTNER
MAY DELEGATE SUCH OF ITS POWERS AND AUTHORITY TO MANAGERS, EMPLOYEES AND AGENTS
OF THE PARTNERSHIP AS THE MANAGING PARTNER SHALL DEEM NECESSARY OR APPROPRIATE
FOR THE CONDUCT OF THE PARTNERSHIP’S BUSINESS.  EXCEPT INSOFAR AS SUCH
ARRANGEMENTS ARE EMBODIED IN APPROVED AGREEMENTS OR ARE OTHERWISE APPROVED
PURSUANT TO THE PROVISIONS OF SECTION 4.9, ALL ARRANGEMENTS FOR THE EMPLOYMENT
OF MANAGERS, EMPLOYEES OR AGENTS ON BEHALF OF THE

 

26

--------------------------------------------------------------------------------


 


PARTNERSHIP THAT ARE RELATED PERSONS WITH RESPECT TO ANY PARTNER SHALL BE ON AN
ARM’S-LENGTH BASIS.


 

Nothing in this Agreement shall prevent the Managing Partner (so long as Rainbow
Partner is the Managing Partner) from determining the manner in which the
programming services held directly or indirectly by the Partnership shall be
offered, including, without limitation, whether they are offered on basic,
premium, tier, pay-per-view, exclusive or other licensing terms; provided that
the Partnership receives reasonable value in connection with any service that
exhibits solely sports programming offered on an exclusive basis.

 


4.2           PARTNERS’ COMMITTEE.  RAINBOW PARTNER SHALL DESIGNATE TWO
INDIVIDUALS AND FOX PARTNER SHALL DESIGNATE ONE INDIVIDUAL TO SERVE ON A
COMMITTEE (THE “PARTNERS’ COMMITTEE”) WHICH SHALL BE RESPONSIBLE FOR TAKING ALL
ACTION REQUIRED UNDER THIS AGREEMENT TO BE TAKEN BY THE PARTNERS’ COMMITTEE. 
IRRESPECTIVE OF THE NUMBER OF REPRESENTATIVES ATTENDING ANY MEETING OF THE
PARTNERS’ COMMITTEE, EACH OF FOX PARTNER AND RAINBOW PARTNER SHALL HAVE THE
RIGHT TO ONE VOTE AT SUCH MEETINGS (EXCEPT AS OTHERWISE PROVIDED BELOW AND IN
SECTION 3.2 HEREOF WITH RESPECT TO A FORFEITED PARTNER), SUCH VOTE TO BE
EXERCISED IN SUCH MANNER AS SUCH PARTNER SHALL DIRECT.  THE PARTNERS’ COMMITTEE
SHALL MEET BY TELEPHONE OR, AT THE REQUEST OF ANY PARTNER, IN PERSON, NOT LESS
FREQUENTLY THAN (I) QUARTERLY TO RECEIVE THE REPORT OF THE MANAGING PARTNER
CONTEMPLATED BY SECTION 4.1 AND TO REVIEW DEVELOPMENT PLANS, THE FINANCIAL
POSITION OF THE PARTNERSHIP, THE STATUS OF NEGOTIATIONS FOR THE PURCHASE AND
SALE OF PROGRAMMING RIGHTS, FINANCIAL PROJECTIONS, AND ANY OTHER MATERIAL
MATTERS RELATING TO THE BUSINESS OF THE PARTNERSHIP, (II) ANNUALLY TO REVIEW THE
ANNUAL BUDGET AND THE BUSINESS PLAN, AND (III) AS OFTEN AS SHALL

 

27

--------------------------------------------------------------------------------


 


BE NECESSARY TO TAKE ANY OTHER ACTION REQUIRED TO BE TAKEN OR APPROVED BY THE
PARTNERS’ COMMITTEE.  ANY ACTION THAT MAY BE TAKEN AT A MEETING OF THE PARTNERS’
COMMITTEE MAY BE TAKEN WITHOUT A MEETING BY WRITTEN CONSENT OF THE NUMBER OF
PARTNERS NEEDED TO AUTHORIZE THE ACTION; PROVIDED THAT ALL PARTNERS, REGARDLESS
OF WHETHER ALL PARTNERS ARE ENTITLED TO VOTE, ARE GIVEN NOTICE OF SUCH WRITTEN
CONSENT AT LEAST 15 BUSINESS DAYS PRIOR TO ITS EFFECTIVE DATE.


 

Except as otherwise provided herein, any action required or permitted to be
taken by the Partners’ Committee must be by the approving vote of Partners
entitled to vote and having Sharing Percentages aggregating at least 66 2/3% of
the Sharing Percentages of all Partners entitled to vote; provided, that, if the
Managing Partner has been removed pursuant to Section 4.10, until a new Managing
Partner shall have been appointed in accordance with Section 4.10, any action
required or permitted to be taken by the Partners’ Committee must be by the
approving vote of each Partner entitled to vote.

 

Any member of the Partners’ Committee may be removed without cause and replaced
at any time by the Partner who designated such member.  If at any time a Partner
removes one of its representatives on the Partners’ Committee or any
representative of such Partner resigns from the Partners’ Committee or dies,
such Partner shall give notice to the other Partners of such removal,
resignation or death and of a successor representative.  In the absence of
notice to the contrary, either representative of any Partner shall be
conclusively presumed to have the authority to take action by written consent or
vote in the name and on behalf of such Partner.  Members of the Partners’
Committee shall serve as such without compensation.

 

28

--------------------------------------------------------------------------------


 


4.3           BUDGET AND BUSINESS PLAN.  THE MANAGING PARTNER SHALL SUBMIT
ANNUALLY TO THE PARTNERS’ COMMITTEE AT LEAST 30 DAYS PRIOR TO THE START OF EACH
FISCAL YEAR, BEGINNING WITH THE FISCAL YEAR COMMENCING JANUARY 1, 2006, (I) A
BUDGET (A “BUDGET”) FOR THE FORTHCOMING FISCAL YEAR INCLUDING AN INCOME
STATEMENT PREPARED ON AN ACCRUAL BASIS WHICH SHALL SHOW IN REASONABLE DETAIL THE
PROJECTED REVENUES AND EXPENSES AND A CASH FLOW STATEMENT AND DETAILED SCHEDULE
OF PROPOSED CAPITAL EXPENDITURES WHICH SHALL SHOW IN REASONABLE DETAIL THE
PROJECTED RECEIPTS AND DISBURSEMENTS AND THE AMOUNT OF ANY EXPECTED CASH
DEFICIENCY OR SURPLUS, ANY REQUIRED CAPITAL CONTRIBUTIONS, A SUMMARY OF THE
SERVICES INCLUDED IN MANAGEMENT OVERHEAD ALLOCATED TO THE PARTNERSHIP IN THE
BUDGET AND ANY CONTEMPLATED BORROWINGS OF THE PARTNERSHIP, AND (II) A REVISED
FIVE-YEAR BUSINESS PLAN (A “BUSINESS PLAN”) FOR THE FISCAL YEAR COVERED BY THE
BUDGET AND THE SUCCEEDING FOUR FISCAL YEARS CONTAINING SUBSTANTIALLY THE SAME
CATEGORIES OF INFORMATION IN SUBSTANTIALLY THE SAME DETAIL AS THE BUSINESS PLAN
ATTACHED HERETO AS ANNEX B.  SUCH BUDGET AND BUSINESS PLAN SHALL BE PREPARED ON
A BASIS CONSISTENT WITH THE PARTNERSHIP’S AUDITED FINANCIAL STATEMENTS AND GAAP
AND MAY BE AMENDED DURING A FISCAL YEAR BY SUBMITTING TO THE PARTNERS’ COMMITTEE
A REVISED BUDGET AND BUSINESS PLAN IN ACCORDANCE WITH THIS SECTION 4.3.  PRIOR
TO OR SIMULTANEOUSLY WITH THE SUBMISSION OF SUCH BUDGET AND BUSINESS PLAN, THE
MANAGING PARTNER SHALL DISCLOSE TO THE PARTNERS’ COMMITTEE ANY ADDITIONAL
INFORMATION (INCLUDING FINANCIAL PROJECTIONS FOR YEARS AFTER THE NEXT FISCAL
YEAR) IN ITS POSSESSION OR REASONABLY AVAILABLE TO IT (WITH OR WITHOUT COST TO
THE PARTNERSHIP) WHICH COULD ASSIST THE PARTNERS’ COMMITTEE IN EVALUATING SUCH
BUDGET AND BUSINESS PLAN, SUBJECT TO ANY CONFIDENTIALITY AND FIDUCIARY
RESTRICTIONS TO WHICH SUCH ADDITIONAL INFORMATION MAY BE SUBJECT.  IN ADDITION,
THE MANAGING PARTNER SHALL MEET WITH

 

29

--------------------------------------------------------------------------------


 


THE PARTNERS’ COMMITTEE TO DISCUSS SUCH BUDGET AND BUSINESS PLAN.  BUDGETS AND
BUSINESS PLANS SUBMITTED TO THE PARTNERS’ COMMITTEE SHALL SUPERSEDE ANY PREVIOUS
BUDGET OR BUSINESS PLAN, AS THE CASE MAY BE.


 


4.4           LIMITATION ON AGENCY.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE
MANAGING PARTNER SHALL HAVE EXCLUSIVE AUTHORITY TO ACT FOR THE PARTNERSHIP.  NO
OTHER PARTNER SHALL HAVE ANY AUTHORITY TO ACT FOR, OR TO ASSUME ANY OBLIGATION
OR RESPONSIBILITY ON BEHALF OF, ANOTHER PARTNER OR THE PARTNERSHIP (OR TO
AUTHORIZE ANY OTHER PERSON TO DO SO) EXCEPT (I) AS OTHERWISE EXPRESSLY PROVIDED
HEREIN OR AS EXPRESSLY APPROVED BY WRITTEN CONSENT OF ALL PARTNERS, (II) IF THE
MANAGING PARTNER IS A DEFAULTING PARTNER, TO THE EXTENT NECESSARY TO PERMIT THE
NON-DEFAULTING PARTNERS TO EXERCISE ON BEHALF OF THE PARTNERSHIP ANY REMEDIES
AVAILABLE TO THE PARTNERSHIP AGAINST THE MANAGING PARTNER, OR (III) IF THE
MANAGING PARTNER FAILS TO PERFORM ITS MANAGEMENT DUTIES HEREUNDER (INCLUDING ITS
DUTY TO GIVE THE NOTICES CONTEMPLATED BY SECTION 3.1(A) HEREOF), TO THE EXTENT
NECESSARY TO PERMIT THE NON-DEFAULTING PARTNERS TO CONTINUE THE BUSINESS OF THE
PARTNERSHIP.  IN ADDITION TO THE OTHER REMEDIES SPECIFIED IN THIS AGREEMENT,
EACH PARTNER AGREES TO INDEMNIFY AND HOLD EACH OTHER PARTNER HARMLESS FROM AND
AGAINST ANY CLAIM, DEMAND, LOSS, DAMAGE, LIABILITY OR EXPENSE (INCLUDING,
WITHOUT LIMITATION, AMOUNTS PAID IN SETTLEMENT, REASONABLE COSTS OF
INVESTIGATION AND REASONABLE LEGAL EXPENSES) INCURRED BY OR MADE AGAINST SUCH
OTHER PARTNER AND ARISING OUT OF OR RESULTING FROM ANY ACTION TAKEN BY THE
INDEMNIFYING PARTNER IN VIOLATION OF THIS SECTION 4.5.


 


4.5           MANAGING PARTNER’S SERVICES AND EXPENSES.  THE MANAGING PARTNER
SHALL PROVIDE OR CAUSE TO BE PROVIDED TO THE PARTNERSHIP SUCH MANAGEMENT AND
OTHER SERVICES AS MAY BE NECESSARY OR APPROPRIATE TO THE CONDUCT OF THE BUSINESS
OF THE

 

30

--------------------------------------------------------------------------------


 


PARTNERSHIP FROM TIME TO TIME AS CONTEMPLATED BY THE BUSINESS PLAN AND THE
BUDGET.  ALL REASONABLE AND NECESSARY DIRECT AND INDIRECT EXPENSES (INCLUDING,
BUT NOT LIMITED TO, HUMAN RESOURCE EXPENSES, OUT-OF-POCKET EXPENSES, OVERHEAD,
SALARY, RENT, UTILITY COSTS AND SIMILAR EXPENSES) INCURRED BY THE MANAGING
PARTNER AND BY AND FROM ITS RELATED PERSONS IN FURTHERANCE OF THE BUSINESSES OF
THE PARTNERSHIP SHALL BE PAID OR REIMBURSED (BUT NOT IN AMOUNTS EXCEEDING THE
AMOUNTS PROVIDED IN THE BUSINESS PLAN AND BUDGET) BY THE PARTNERSHIP; PROVIDED
THAT ALL INDIRECT EXPENSES INCURRED BY THE MANAGING PARTNER AND BY AND FROM ITS
RELATED PERSONS IN THE MANAGEMENT OF THE PARTNERSHIP SHALL BE ALLOCATED PURSUANT
TO THE ALLOCATION POLICY FOR MANAGEMENT OVERHEAD SET FORTH IN ANNEX D HERETO.


 


4.6           LIABILITY OF PARTNERS’ COMMITTEE AND MANAGING PARTNER.  NEITHER
THE INDIVIDUALS CONSTITUTING THE PARTNERS’ COMMITTEE NOR THE MANAGING PARTNER
SHALL BE LIABLE, IN DAMAGES OR OTHERWISE, TO THE PARTNERSHIP OR ANY PARTNER FOR
ANY ACT OR FAILURE TO ACT ON BEHALF OF THE PARTNERSHIP BY SUCH INDIVIDUALS OR
MANAGING PARTNER, WHICH ACT WAS WITHIN THE SCOPE OF THE AUTHORITY CONFERRED ON
THE MANAGING PARTNER OR THE INDIVIDUALS CONSTITUTING THE PARTNERS’ COMMITTEE, AS
THE CASE MAY BE, BY THIS AGREEMENT, UNLESS SUCH ACT OR OMISSION CONSTITUTED
FRAUDULENT OR WILLFUL MISCONDUCT, WAS PERFORMED OR OMITTED IN BAD FAITH OR
CONSTITUTED GROSS NEGLIGENCE OR A VIOLATION OF LAW.  THE INDIVIDUALS COMPRISING
THE PARTNERS’ COMMITTEE AND THE MANAGING PARTNER SHALL BE INDEMNIFIED BY THE
PARTNERSHIP AGAINST LIABILITY FOR ANY CLAIM, DEMAND, LOSS, DAMAGE, LIABILITY OR
EXPENSE (INCLUDING, WITHOUT LIMITATION, AMOUNTS PAID IN SETTLEMENT, REASONABLE
COSTS OF INVESTIGATION AND REASONABLE LEGAL EXPENSES) RESULTING FROM ANY
THREATENED, PENDING OR COMPLETED ACTION, SUIT OR PROCEEDING NAMING ANY OF THEM
AS A DEFENDANT BY REASON OF ACTS OR OMISSIONS BY THEM WITHIN THE SCOPE OF THEIR
AUTHORITY AS SET FORTH IN THIS AGREEMENT,

 

31

--------------------------------------------------------------------------------


 


PROVIDED THEIR ACTIONS WERE IN GOOD FAITH AND DID NOT CONSTITUTE GROSS
NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT OR A VIOLATION OF LAW.


 


4.7           INDEMNIFICATION.  ANY PERSON ASSERTING A RIGHT TO INDEMNIFICATION
UNDER SECTION 4.4, SECTION 4.6 OR SECTION 9.3 SHALL GIVE NOTICE TO THE
PARTNERSHIP OR THE INDEMNIFYING PARTNER(S).  IF THE FACTS GIVING RISE TO SUCH
INDEMNIFICATION INVOLVE ANY ACTUAL OR THREATENED CLAIM OR DEMAND BY OR AGAINST A
THIRD PARTY, THE INDEMNIFYING PERSON SHALL BE ENTITLED TO CONTROL THE DEFENSE OR
PROSECUTION OF SUCH CLAIM OR DEMAND IN THE NAME OF THE INDEMNIFIED PERSON, WITH
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PERSON, IF THE INDEMNIFYING
PERSON NOTIFIES THE INDEMNIFIED PERSON IN WRITING OF ITS INTENTION TO DO SO
WITHIN TWENTY (20) DAYS AFTER THE RECEIPT OF SUCH NOTICE BY THE INDEMNIFYING
PERSON, WITHOUT PREJUDICE, HOWEVER, TO THE RIGHT OF THE INDEMNIFIED PERSON TO
PARTICIPATE THEREIN THROUGH COUNSEL OF THE INDEMNIFIED PERSON’S OWN CHOOSING,
WHICH PARTICIPATION SHALL BE AT THE INDEMNIFIED PERSON’S SOLE EXPENSE UNLESS
(I) THE INDEMNIFIED PERSON SHALL HAVE BEEN ADVISED BY ITS COUNSEL THAT USE OF
THE SAME COUNSEL TO REPRESENT BOTH THE INDEMNIFYING PERSON AND THE INDEMNIFIED
PERSON WOULD PRESENT A CONFLICT OF INTEREST (WHICH SHALL BE DEEMED TO INCLUDE
ANY CASE WHERE THERE MAY BE A LEGAL DEFENSE OR CLAIM AVAILABLE TO THE
INDEMNIFIED PERSON WHICH IS DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO
THE INDEMNIFYING PERSON), IN WHICH CASE THE INDEMNIFYING PERSON SHALL NOT HAVE
THE RIGHT TO DIRECT THE DEFENSE OF SUCH ACTION ON BEHALF OF THE INDEMNIFIED
PERSON, OR (II) THE INDEMNIFYING PERSON SHALL FAIL DILIGENTLY TO DEFEND OR
PROSECUTE SUCH CLAIM OR DEMAND WITHIN A REASONABLE TIME.  WHETHER OR NOT THE
INDEMNIFYING PERSON CHOOSES TO DEFEND OR PROSECUTE SUCH CLAIM, THE PARTIES
HERETO SHALL COOPERATE IN THE PROSECUTION OR DEFENSE OF SUCH CLAIM AND SHALL
FURNISH SUCH RECORDS, INFORMATION AND TESTIMONY AND

 

32

--------------------------------------------------------------------------------


 


ATTEND SUCH CONFERENCES, DISCOVERY PROCEEDINGS, HEARINGS, TRIALS AND APPEALS AS
MAY REASONABLY BE REQUESTED IN CONNECTION THEREWITH.  THE INDEMNIFYING PERSON
SHALL NOT SETTLE OR PERMIT THE SETTLEMENT OF ANY SUCH THIRD PARTY CLAIM OR
ACTION WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PERSON, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


 


4.8           APPROVED AGREEMENTS.  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, NO ACTION BY THE PARTNERS’ COMMITTEE OR ANY PARTNER
SHALL BE REQUIRED IN ORDER TO AUTHORIZE THE PARTNERSHIP TO ENTER INTO AND
PERFORM ANY OF THE APPROVED AGREEMENTS OR TO RENEW ANY APPROVED AGREEMENT
PURSUANT TO AN AUTOMATIC RENEWAL PROVISION OF SUCH APPROVED AGREEMENT OR ON
TERMS NO LESS FAVORABLE TO THE PARTNERSHIP THAN THOSE PREVAILING PRIOR TO SUCH
RENEWAL.  EACH APPROVED AGREEMENT SHALL, FOR PURPOSES OF THIS AGREEMENT, BE
DEEMED TO BE ON AN ARM’S-LENGTH BASIS.


 


4.9           UNANIMOUS ACTIONS BY PARTNERS.  (A)  THE PARTNERS’ COMMITTEE OR
THE MANAGING PARTNER MAY MAKE A RECOMMENDATION, BUT SHALL HAVE NO POWER, WITHOUT
THE PRIOR WRITTEN CONSENT OF ALL PARTNERS (OTHER THAN A FORFEITED PARTNER):


 

(I)            TO AMEND THIS AGREEMENT EXCEPT TO REFLECT THE ADMISSION OF A
PERSON AS A PARTNER (A) AS A RESULT OF A TRANSFER PERMITTED BY THIS AGREEMENT OR
(B) IN CONNECTION WITH THE SALE OF A DIRECT OR INDIRECT INTEREST IN
SPORTSCHANNEL PACIFIC ASSOCIATES OR THE PARTNERSHIP IN CONNECTION WITH THE
ACQUISITION OF MAJOR PROFESSIONAL SPORTS PROGRAMMING RIGHTS;

 

(II)           TO ADMIT ANY PERSON AS A PARTNER IN THE PARTNERSHIP EXCEPT (A) AS
A RESULT OF A TRANSFER PERMITTED BY THIS AGREEMENT OR (B) IN CONNECTION WITH THE
SALE OF A DIRECT OR INDIRECT INTEREST IN SPORTSCHANNEL PACIFIC ASSOCIATES OR THE
PARTNERSHIP IN CONNECTION WITH THE ACQUISITION OF MAJOR PROFESSIONAL SPORTS
PROGRAMMING RIGHTS;

 

(III)          TO MERGE OR CONSOLIDATE THE PARTNERSHIP WITH ANY OTHER PERSON;

 

(IV)          TO DISSOLVE AND WIND UP THE PARTNERSHIP EXCEPT AS OTHERWISE
PROVIDED IN SECTIONS 8.1 AND 8.2;

 

33

--------------------------------------------------------------------------------


 

(V)           TO TRANSFER ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
PARTNERSHIP;

 

(VI)          TO MAKE ANY CAPITAL CALLS OTHER THAN IN ACCORDANCE WITH (X) THE
BUDGET OR (Y) SECTION 3.1(C);

 

(VII)         TO PURCHASE OR SELL ANY MATERIAL ASSET OF THE PARTNERSHIP OTHER
THAN TRANSACTIONS RELATED TO THE SALE OF A DIRECT OR INDIRECT INTEREST IN
SPORTSCHANNEL PACIFIC ASSOCIATES IN CONNECTION WITH THE ACQUISITION OF MAJOR
PROFESSIONAL SPORTS PROGRAMMING RIGHTS;

 

(VIII)        TO DIRECTLY ACQUIRE ANY SUBSTANTIAL INTEREST OR PARTICIPATION IN
ANY OTHER PERSON OTHER THAN IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THE DISTRIBUTION AND TRANSFER AGREEMENT;

 

(IX)           TO INCUR INDEBTEDNESS OTHER THAN INDEBTEDNESS FOR BORROWED MONEY
OF THE PARTNERSHIP RELATING TO (A) THE DIRECT OR INDIRECT ACQUISITION OF
PROGRAMMING RIGHTS RELATING TO PROFESSIONAL SPORTS OR (B) A PARTNER’S LOAN.

 


EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT AND EXCEPT FOR APPROVED
AGREEMENTS AND ANY RENEWALS OR EXTENSIONS THEREOF, THE PARTNERSHIP SHALL NOT BE
PERMITTED TO ENTER INTO A MATERIAL TRANSACTION WITH A RELATED PERSON OF ANY
PARTNER (A “RELATED PARTY TRANSACTION”) UNLESS (1) SUCH RELATED PARTY
TRANSACTION IS APPROVED BY EACH PARTNER (SUCH APPROVAL NOT TO BE UNREASONABLY
WITHHELD OR DELAYED); PROVIDED, THAT A PARTNER’S REFUSAL TO APPROVE A RELATED
PARTY TRANSACTION SHALL NOT BE DEEMED TO BE UNREASONABLE IF SUCH RELATED PARTY
TRANSACTION IS NOT ON AN ARM’S-LENGTH BASIS OR (2) SO LONG AS RAINBOW PARTNER IS
A PARTNER, SUCH RELATED PARTY TRANSACTION IS ON AN ARM’S-LENGTH BASIS.  THE
MANAGING PARTNER SHALL NOTIFY EACH OTHER PARTNER AT LEAST 10 BUSINESS DAYS PRIOR
TO THE PARTNERSHIP ENTERING INTO A RELATED PARTY TRANSACTION AND SHALL PROVIDE
THEREWITH A REASONABLE SUMMARY OF SUCH RELATED PARTY TRANSACTION.  IF ANY
PARTNER NOTIFIES THE MANAGING PARTNER WITHIN FIVE BUSINESS DAYS OF RECEIVING
SUCH NOTICE THAT SUCH PARTNER REASONABLY DETERMINES THAT A RELATED PARTY
TRANSACTION IS NOT ON AN ARM’S-LENGTH BASIS WHEN COMPARED TO SIMILAR TYPES OF
TRANSACTIONS (FURNISHING THE MANAGING

 

34

--------------------------------------------------------------------------------


 


PARTNER WITH THE REASONS FOR MAKING ITS DETERMINATION THAT SUCH TRANSACTION IS
NOT AN ARM’S-LENGTH BASIS WHEN COMPARED TO SIMILAR TYPES OF TRANSACTIONS) AND
SUCH PARTNER DOES NOT APPROVE SUCH RELATED PARTY TRANSACTION, THE MANAGING
PARTNER SHALL BE PERMITTED TO RESTRUCTURE SUCH RELATED PARTY TRANSACTION ON AN
ARM’S-LENGTH BASIS.


 

So long as Rainbow Partner is a Partner, the Partnership shall not enter into an
affiliation agreement with a Special Party or an amendment to an existing
affiliation agreement with a Special Party unless such agreement or amendment is
on an Arm’s-length basis.

 


(B)           IN ADDITION TO THE APPROVALS REQUIRED UNDER SECTION 4.9(A), THE
PRIOR WRITTEN APPROVAL OF ANY FORFEITED PARTNER SHALL BE REQUIRED BEFORE ANY OF
THE ACTIONS REFERRED TO IN SECTION 4.9(A)(I) OR 4.9(A)(VI).


 


4.10         REMOVAL OF MANAGING PARTNER.  IF ANY RESTRICTED PERSON SHALL
CONTROL RMH, RAINBOW PARTNER MAY BE REMOVED AS MANAGING PARTNER AT THE REQUEST
OF FOX PARTNER (UNLESS FOX PARTNER IS A DEFAULTING PARTNER) BY WRITTEN NOTICE BY
FOX PARTNER TO THE MANAGING PARTNER WITHIN 60 DAYS OF SUCH CHANGE IN CONTROL;
PROVIDED THAT THERE SHALL BE NO SUCH RIGHT OF REMOVAL OF RAINBOW PARTNER AS THE
MANAGING PARTNER IF RAINBOW PARTNER HAS INITIATED THE BUY-OUT PROCEDURE WITHIN
30 DAYS OF THE RECEIPT OF THE REQUEST REFERRED TO IN THIS SECTION 4.10, UNLESS
THE BUY-OUT PROCEDURE IS ABANDONED BY MUTUAL AGREEMENT OF THE PARTIES.


 

Upon the removal of the Managing Partner, a new Managing Partner shall be
appointed by the unanimous vote of the Partners excluding any Partner that is a
Forfeited Partner at the time of such decision.  Until a successor Managing
Partner has

 

35

--------------------------------------------------------------------------------


 

been appointed, the Partnership shall be managed by the Partners’ Committee in
accordance with Section 4.2.

 

The removal of the Managing Partner shall not, of itself, affect the Managing
Partner’s Interest or Sharing Percentage in the Partnership or the right of its
representatives to vote (except as provided in the preceding paragraph) on the
Partners’ Committee or its rights under Section 4.9.

 


ARTICLE V

 


BOOKS AND RECORDS; REPORTS TO PARTNERS


 


5.1           BOOKS AND RECORDS.


 


(A)           AT ALL TIMES DURING THE TERM, THE MANAGING PARTNER, OR IN THE
EVENT THERE IS NO MANAGING PARTNER THE PARTNERS’ COMMITTEE, SHALL KEEP OR CAUSE
TO BE KEPT FULL AND COMPLETE BOOKS OF ACCOUNT AND BUSINESS RECORDS IN WHICH
SHALL BE ENTERED FULLY AND ACCURATELY EACH TRANSACTION OF THE PARTNERSHIP.


 


(B)           ALL SUCH BOOKS OF ACCOUNT AND BUSINESS RECORDS SHALL AT ALL TIMES
BE MAINTAINED AT THE PRINCIPAL OFFICE OF THE PARTNERSHIP OR SUCH OTHER PLACE THE
PARTNERS’ COMMITTEE MAY DETERMINE.  EACH PARTNER OR ITS DULY AUTHORIZED
REPRESENTATIVES SHALL HAVE THE RIGHT, UPON REASONABLE NOTICE, AT ITS OWN
EXPENSE, TO EXAMINE, INSPECT AND COPY, DURING NORMAL BUSINESS HOURS AND FOR ANY
LAWFUL PURPOSE RELATED TO THE AFFAIRS OF THE PARTNERSHIP OR THE INVESTMENT IN
THE PARTNERSHIP BY SUCH PARTNER, ANY OF THE BOOKS OF ACCOUNT, BUSINESS RECORDS,
PROPERTIES AND OPERATIONS OF THE PARTNERSHIP.  SUCH EXAMINATION, INSPECTION AND
COPYING MAY BE CONDUCTED BY THE PARTNER’S EMPLOYEES, ITS INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS, OR ITS OTHER AGENTS.  ANY INFORMATION OBTAINED BY ANY
PARTNER DURING SUCH AN INSPECTION SHALL BE TREATED AS CONFIDENTIAL TO THE EXTENT


 


36

--------------------------------------------------------------------------------



 


REQUIRED BY SECTION 10.10 HEREOF.  THE PARTNERSHIP’S BOOKS OF ACCOUNT AND
BUSINESS RECORDS SHALL BE PRESERVED FOR A PERIOD OF AT LEAST FIVE YEARS OR SUCH
LONGER PERIOD AS IS REQUIRED BY LAW.


 


(C)           THE PARTNERSHIP’S BOOKS OF ACCOUNT SHALL BE KEPT ON AN ACCRUAL
BASIS IN ACCORDANCE WITH GAAP.  THE FISCAL YEAR (THE “FISCAL YEAR”) OF THE
PARTNERSHIP SHALL END ON DECEMBER 31, OR ON SUCH OTHER DATE AS SHALL BE
DETERMINED BY THE PARTNERS’ COMMITTEE.


 


5.2           FINANCIAL REPORTS.  THE MANAGING PARTNER, OR IN THE EVENT THERE IS
NO MANAGING PARTNER THE PARTNERS’ COMMITTEE, SHALL DELIVER TO EACH PARTNER, NO
LATER THAN 30 DAYS AFTER THE END OF EACH CALENDAR MONTH, A STATEMENT OF INCOME
(LOSS), BALANCE SHEET, STATEMENT OF CAPITAL EXPENDITURES AND SUBSCRIBER DATA FOR
THE PARTNERSHIP FOR SUCH MONTH PREPARED, IN THE CASE OF FINANCIAL INFORMATION,
IN ACCORDANCE WITH GAAP.  THE MANAGING PARTNER, OR IN THE EVENT THERE IS NO
MANAGING PARTNER THE PARTNERS’ COMMITTEE, SHALL DELIVER TO EACH PARTNER, NO
LATER THAN 45 DAYS AFTER THE CLOSE OF EACH OF THE FIRST THREE QUARTERS OF THE
PARTNERSHIP’S FISCAL YEAR, AND 75 DAYS AFTER THE END OF EACH SUCH FISCAL YEAR, A
FINANCIAL REPORT OF THE BUSINESS AND OPERATIONS OF THE PARTNERSHIP PREPARED IN
ACCORDANCE WITH GAAP (AND, IF REQUIRED BY ANY PARTNER FOR PURPOSES OF REPORTING
UNDER THE SECURITIES EXCHANGE ACT OF 1934, IN ACCORDANCE WITH REGULATION S-X OR
ANY SUCCESSOR REGULATION), RELATING TO SUCH PERIOD, WHICH REPORT SHALL INCLUDE A
BALANCE SHEET AS OF THE END OF SUCH PERIOD, A STATEMENT OF INCOME (LOSS) AND
PARTNERS’ CAPITAL (DEFICIENCY) AND CASH FLOWS (INCLUDING SOURCES AND USES OF
FUNDS) FOR THE PERIOD THEN ENDED, AND IN EACH CASE A COMPARISON OF THE PERIOD
THEN ENDED WITH THE CORRESPONDING PERIOD IN THE FISCAL YEAR IMMEDIATELY
PRECEDING SUCH PERIOD, WHICH, IN THE CASE OF THE

 

37

--------------------------------------------------------------------------------


 


REPORT FURNISHED AFTER THE CLOSE OF THE FISCAL YEAR, SHALL BE AUDITED BY THE
PARTNERSHIP’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS.  THE MONTHLY AND
QUARTERLY FINANCIAL STATEMENTS SHALL BE ACCOMPANIED BY AN ANALYSIS, IN
REASONABLE DETAIL, OF THE VARIANCE BETWEEN THE PARTNERSHIP’S OPERATING RESULTS
AND THE CORRESPONDING AMOUNTS IN THE THEN-CURRENT BUDGET.  THE MONTHLY AND
QUARTERLY FINANCIAL REPORTS MAY IN EACH CASE BE SUBJECT TO NORMAL YEAR-END
ADJUSTMENTS. IN ADDITION TO THE FOREGOING FINANCIAL STATEMENTS, THE FINANCIAL
REPORT FURNISHED AFTER THE CLOSE OF EACH FISCAL YEAR SHALL ALSO INCLUDE A
STATEMENT OF CASH FLOWS, AND ALLOCATIONS TO THE PARTNERS OF THE PARTNERSHIP’S
TAXABLE INCOME, GAINS, LOSSES, DEDUCTIONS AND CREDITS.  THE FINANCIAL REPORT
REQUIRED TO BE FURNISHED AFTER THE CLOSE OF THE FISCAL YEAR MAY BE DELIVERED IN
PRELIMINARY FORM, WITHOUT FOOTNOTES; PROVIDED THAT THE FINAL FORM OF THE
REQUIRED FINANCIAL STATEMENTS, AUDITED BY THE PARTNERSHIP’S INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS, MUST BE DELIVERED WITHIN 90 DAYS AFTER SUCH
YEAR-END.  ADDITIONALLY, THE PARTNERSHIP SHALL PROVIDE AN ESTIMATE OF ANNUAL NET
INCOME (LOSS) TO EACH PARTNER NO LATER THAN 21 DAYS AFTER THE CLOSE OF EACH
FISCAL YEAR AND SHALL PROVIDE ANY OTHER AVAILABLE FINANCIAL INFORMATION WHICH
ANY PARTNER REASONABLY REQUESTS; PROVIDED THAT NO PARTNER OTHER THAN THE
MANAGING PARTNER SHALL HAVE ANY RIGHT TO RECEIVE ANY FINANCIAL INFORMATION THAT
IS SUBJECT TO A CONFIDENTIALITY OR FIDUCIARY OBLIGATION.  THE PARTNERSHIP WILL
INITIALLY ENGAGE KPMG LLP AS ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS.  THE
PARTNERSHIP SHALL BEAR THE COST OF EACH ANNUAL AUDIT AND, EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.5, THE COST OF ANY OTHER SERVICES FURNISHED TO THE
PARTNERSHIP BY ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS AS PROVIDED HEREIN.

 

38

--------------------------------------------------------------------------------


 


5.3           TAX RETURNS AND INFORMATION.


 


(A)           UNTIL FURTHER ACTION BY THE PARTNERS’ COMMITTEE, THE MANAGING
PARTNER IS DESIGNATED AS TAX MATTERS PARTNER UNDER § 6231(A)(7) OF THE CODE. 
THE TAX MATTERS PARTNER WILL TAKE NO ACTION WHICH IS REASONABLY EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT ON ONE OR MORE OF THE PARTNERS UNLESS SUCH ACTION IS
APPROVED BY EACH SUCH PARTNER.  THE TAX MATTERS PARTNER SHALL HAVE THE RIGHTS
AND OBLIGATIONS SET FORTH UNDER THE CODE AND REGULATIONS THEREUNDER; PROVIDED
THAT IN NO EVENT SHALL THE TAX MATTERS PARTNER EXTEND THE STATUTE OF LIMITATIONS
WITH RESPECT TO ANY PARTNER PURSUANT TO SECTION 6229(B) OF THE CODE WITHOUT THE
PRIOR WRITTEN CONSENT OF SUCH PARTNER OR LITIGATE ANY ADJUSTMENT TO ANY
PARTNERSHIP TAX ITEM IN ANY FORUM OTHER THAN THE UNITED STATES TAX COURT WITHOUT
THE PRIOR WRITTEN APPROVAL OF ALL PARTNERS; AND PROVIDED FURTHER, THAT THE TAX
MATTERS PARTNER IS NOT AUTHORIZED TO TAKE ANY ACTION THAT IS LEFT TO THE
DETERMINATION OF AN INDIVIDUAL PARTNER UNDER CODE SECTIONS 6222 THROUGH 6231. 
THE TAX MATTERS PARTNER WILL BE RESPONSIBLE FOR NOTIFYING ALL PARTNERS OF
ONGOING PROCEEDINGS, BOTH ADMINISTRATIVE AND JUDICIAL, AND WILL REPRESENT THE
PARTNERSHIP THROUGHOUT ANY SUCH PROCEEDING.  THE PARTNERS WILL FURNISH THE TAX
MATTERS PARTNER WITH SUCH INFORMATION AS IT MAY REASONABLY REQUEST TO PROVIDE
THE INTERNAL REVENUE SERVICE WITH SUFFICIENT INFORMATION TO ALLOW PROPER NOTICE
TO THE PARTNERS.  ANY SETTLEMENT AGREEMENT WITH THE INTERNAL REVENUE SERVICE
WILL BE BINDING UPON THE PARTNERS ONLY AS PROVIDED IN THE CODE.  EACH PARTNER
WILL HAVE THE RIGHT TO PARTICIPATE IN ANY AUDIT OR ADMINISTRATIVE OR JUDICIAL
PROCEEDING RELATING TO THE PARTNERSHIP.  THE TAX MATTERS PARTNER WILL NOT BIND
ANY OTHER PARTNER TO ANY EXTENSION OF THE STATUTE OF LIMITATIONS OR TO A
SETTLEMENT AGREEMENT WITHOUT SUCH PARTNER’S WRITTEN CONSENT.  ANY PARTNER WHO
ENTERS INTO A SETTLEMENT AGREEMENT WITH RESPECT TO ANY

 

39

--------------------------------------------------------------------------------


 


PARTNERSHIP ITEM WILL GIVE NOTICE TO THE OTHER PARTNERS OF SUCH SETTLEMENT
AGREEMENT AND ITS TERMS WITHIN 30 DAYS AFTER THE DATE OF SETTLEMENT.  THE TAX
MATTERS PARTNER SHALL NOT TAKE ANY OF THE FOLLOWING ACTIONS WITHOUT THE APPROVAL
OF THE OTHER PARTNERS:  (I) FILE A REQUEST FOR ADMINISTRATIVE ADJUSTMENT
(INCLUDING A REQUEST FOR SUBSTITUTED RETURN TREATMENT) UNDER CODE SECTION 6227;
(II) FILE A PETITION FOR JUDICIAL REVIEW, OR ANY APPEAL WITH RESPECT TO ANY
JUDICIAL DETERMINATION, UNDER CODE SECTION 6226 OR CODE SECTION 6228; (III)
CONSENT TO BE BOUND BY A SETTLEMENT REFLECTED IN A DECISION OF A COURT; OR (IV)
ENTER INTO A SETTLEMENT AFFECTING THE PARTNERSHIP.


 


(B)           THE TAX MATTERS PARTNER SHALL CAUSE INCOME AND OTHER REQUIRED
FEDERAL, STATE AND LOCAL TAX RETURNS FOR THE PARTNERSHIP TO BE PREPARED AND SENT
(TOGETHER WITH RELATED WORK PAPERS) TO EACH PARTNER FOR REVIEW AT LEAST 15
BUSINESS DAYS PRIOR TO FILING, AND WILL CAUSE SUCH RETURNS TO BE TIMELY FILED
WITH THE APPROPRIATE AUTHORITIES.  THE TAX MATTERS PARTNER SHALL MAKE OR
MAINTAIN IN EFFECT AN ELECTION UNDER SECTION 754 OF THE CODE TO ADJUST THE BASIS
OF THE PARTNERSHIP PROPERTY UNDER SECTIONS 734 AND 743 OF THE CODE FOR TAXABLE
YEARS AFTER THE EFFECTIVE DATE WITH THE CONSENT OF ALL THE PARTNERS.  SUBJECT TO
SECTION 4.3, THE TAX MATTERS PARTNER SHALL MAKE SUCH OTHER ELECTIONS AS IT SHALL
DEEM TO BE IN THE BEST INTERESTS OF THE PARTNERSHIP AND THE PARTNERS.  THE COST
OF PREPARATION OF SUCH RETURNS BY OUTSIDE PREPARERS, IF ANY, SHALL BE BORNE BY
THE PARTNERSHIP.


 


(C)           THE TAX MATTERS PARTNER SHALL CAUSE TO BE PROVIDED TO EACH PARTNER
NO LATER THAN JULY 1 OF EACH YEAR INFORMATION CONCERNING THE PARTNERSHIP’S
PROJECTED TAXABLE INCOME OR LOSS AND EACH CLASS OF INCOME, GAIN, LOSS, DEDUCTION
OR CREDIT WHICH IS RELEVANT TO REPORTING A PARTNER’S SHARE OF THE PARTNERSHIP
INCOME, GAIN, LOSS, DEDUCTION OR CREDIT FOR PURPOSES OF FEDERAL OR STATE INCOME
TAX.  INFORMATION REQUIRED FOR THE

 

40

--------------------------------------------------------------------------------


 


PREPARATION OF A PARTNER’S INCOME TAX RETURNS SHALL BE FURNISHED TO THE PARTNERS
AS SOON AS POSSIBLE AFTER THE CLOSE OF THE PARTNERSHIP’S FISCAL YEAR.


 


(D)           FOR FEDERAL INCOME TAX PURPOSES, ALL GAIN, LOSS, DEPRECIATION OR
AMORTIZATION WITH RESPECT TO PROPERTY WHICH IS REFLECTED IN THE CAPITAL ACCOUNTS
OF THE PARTNERS AT A BASIS DIFFERENT FROM THE TAX BASIS OF SUCH PROPERTY SHALL
BE ALLOCATED PURSUANT TO THE PRINCIPLES OF SECTION 704(C) OF THE CODE AND THE
TREASURY REGULATIONS PROMULGATED THEREUNDER.  ALL OTHER ITEMS OF INCOME OR
DEDUCTION SHALL BE ALLOCATED FOR FEDERAL INCOME TAX PURPOSES IN THE SAME WAY
SUCH ITEMS ARE ALLOCATED TO THE CAPITAL ACCOUNTS OF THE PARTNERS.  ALL TAX
CREDITS SHALL BE ALLOCATED TO THE PARTNERS BASED UPON THE SHARING PERCENTAGE OF
THE PARTNERS AS OF THE TIME THE EXPENDITURE GIVING RISE TO THE CREDIT WAS
INCURRED.


 


(E)           THE TAX MATTERS PARTNER SHALL FROM TIME TO TIME UPON REQUEST OF
ANY OTHER PARTNER CAUSE THE PARTNERSHIP’S ATTORNEYS AND ACCOUNTANTS TO CONFER
WITH ATTORNEYS AND ACCOUNTANTS FOR SUCH OTHER PARTNER ON ANY MATTERS RELATING TO
ANY PARTNERSHIP TAX RETURN OR TAX ELECTION.


 


ARTICLE VI

 


PLEDGES, TRANSFERS, ADMISSIONS, WITHDRAWALS


 


6.1           TRANSFER BY PARTNERS.


 


(A)           EXCEPT FOR TRANSFERS MADE PURSUANT TO SECTION 6.1(B), 6.5, 6.6,
6.7, 6.8 OR 8.3, WITHOUT THE PRIOR WRITTEN CONSENT OF ALL OF THE PARTNERS (OTHER
THAN A FORFEITED PARTNER), NO PARTNER SHALL HAVE THE RIGHT TO TRANSFER ALL OR
ANY PART OF ITS INTEREST, OR TO SUFFER TO OCCUR A CHANGE IN CONTROL OR AN
INDIRECT TRANSFER AS TO SUCH PARTNER, AND ANY SUCH TRANSFER SHALL BE VOID AND OF
NO FORCE OR EFFECT.

 

41

--------------------------------------------------------------------------------


 


(B)           OTHER THAN IN CONNECTION WITH TRANSFERS PURSUANT TO SECTION 6.5,
6.6, 6.7, 6.8 AND 8.3, NO PARTNER (A “SELLING PARTNER”) SHALL HAVE THE RIGHT TO
TRANSFER ALL OR ANY PART OF ITS INTEREST OR TO SUFFER TO OCCUR A CHANGE IN
CONTROL OR AN INDIRECT TRANSFER OF SUCH PARTNER WITHOUT FIRST OFFERING TO THE
REMAINING PARTNERS (OTHER THAN A FORFEITED PARTNER) (EACH, AN “OFFEREE” AND
COLLECTIVELY, THE “OFFEREES”) A RIGHT OF FIRST REFUSAL TO PURCHASE THE PORTION
OF SUCH PARTNER’S INTEREST THAT IS PROPOSED TO BE SO TRANSFERRED OR, IN THE CASE
OF A CHANGE IN CONTROL OR AN INDIRECT TRANSFER, ALL OF SUCH PARTNER’S INTEREST
(THE “OFFERED INTEREST”), ALL ON THE TERMS HEREINAFTER SET FORTH.  THE OFFERED
INTEREST MUST BE OFFERED BY MEANS OF A NOTICE (AN “OFFER NOTICE”) GIVEN BY THE
SELLING PARTNER TO EACH OFFEREE AT A PRICE AND UPON TERMS NO LESS FAVORABLE TO
THE OFFEREES THAN THOSE WHICH THE SELLING PARTNER IS WILLING TO ACCEPT FROM A
BONA FIDE THIRD PARTY PURCHASER PURSUANT TO AN OFFER FROM SUCH THIRD PARTY
PURCHASER (OR, IN THE CASE OF A CHANGE IN CONTROL OR AN INDIRECT TRANSFER, THE
VALUE OF THE OFFERED INTEREST, AS DETERMINED BY MULTIPLYING THE FAIR MARKET
VALUE OF THE PARTNERSHIP BY THE SHARING PERCENTAGE REPRESENTED BY THE OFFERED
INTEREST) (A “BONA FIDE OFFER”); PROVIDED THAT, REGARDLESS OF THE TERMS OF THE
BONA FIDE OFFER, THE OFFERED INTEREST SHALL BE OFFERED TO THE OFFEREES ON TERMS
THAT PERMIT THE OFFEREES 90 DAYS WITHIN WHICH TO COMPLETE THE PURCHASE.  THE
OFFER NOTICE SHALL STATE THE IDENTITY OF, AND THE PRICE AND OTHER TERMS OFFERED
BY, SUCH THIRD PARTY FOR THE PURCHASE OF THE OFFERED INTEREST (OR, IN THE CASE
OF A CHANGE IN CONTROL OR AN INDIRECT TRANSFER, THE IDENTITY OF THE PERSON THAT
WILL ACQUIRE CONTROL OF THE PARTNER OR THE INTEREST AS A RESULT OF THE PROPOSED
TRANSACTION).  IN ANY CASE WHERE A BONA FIDE OFFER HAS BEEN MADE IN RESPECT OF
AN OFFERED INTEREST IN CONJUNCTION WITH OTHER PROPERTY, THE PRICE IN RESPECT OF
THE OFFERED INTEREST SHALL BE THE ALLOCATED INTEREST OFFER PRICE.  WITHIN 15
DAYS AFTER RECEIPT OF SUCH

 

42

--------------------------------------------------------------------------------


 


OFFER NOTICE, EACH OFFEREE SHALL ACCEPT, IN WHOLE OR IN PART, OR REJECT SUCH
OFFER FOR THE OFFERED INTEREST BY DELIVERING A NOTICE TO EACH OF THE OTHER
PARTNERS AND, IF ANY PARTNER REJECTS SUCH OFFER, IT SHALL STATE IN WRITING
WHETHER IT CONSENTS TO THE PROPOSED TRANSFER UNDER SECTION 6.1(A).  IF PURSUANT
TO THIS SECTION 6.1(B), THE PARTNERS HAVE AGREED TO PURCHASE, IN THE AGGREGATE,
THE ENTIRE OFFERED INTEREST, THEN THE ENTIRE OFFERED INTEREST SHALL BE PURCHASED
BY THE PARTNERS THAT ACCEPTED ALL OR A PORTION OF THE OFFERED INTEREST IN
ACCORDANCE WITH THE TERMS OFFERED BY THE SELLING PARTNER AND NO CONSENT TO SUCH
TRANSFER SHALL BE REQUIRED UNDER SECTION 6.1(A).  IF RAINBOW PARTNER IS THE
OFFEREE PURCHASING AN OFFERED INTEREST PURSUANT TO THIS SECTION 6.1(B), THE
PURCHASE PRICE SHALL BE PAYABLE AT THE OPTION OF RAINBOW PARTNER EITHER (I) BY
WIRE TRANSFER OF FUNDS OR BY CERTIFIED OR CASHIER’S CHECK DRAWN TO THE ORDER OF
FOX PARTNER OR (II) IN THE FORM OF A PROMISSORY NOTE OF RAINBOW PARTNER SECURED,
PURSUANT TO A PLEDGE OR COLLATERAL ASSIGNMENT AGREEMENT IN FORM REASONABLY
ACCEPTABLE TO FOX PARTNER, BY THE INTEREST PURCHASED, MATURING ON THE THIRD
ANNIVERSARY OF THE DATE OF THE CLOSING OF THE PURCHASE OF THE OFFERED INTEREST
AND BEARING INTEREST, PAYABLE SEMI-ANNUALLY, AT A RATE PER ANNUM EQUAL TO THE
PRIME RATE PLUS ONE-HALF OF ONE PERCENT (½%).  IF ALL OF THE OFFERED INTEREST
HAS NOT BEEN ACCEPTED AND NO PARTNER HAS DELIVERED A WRITING IN WHICH IT REFUSED
TO CONSENT TO THE PROPOSED TRANSFER, THEN THE SELLING PARTNER MAY, WITHIN
90 DAYS AFTER THE OFFER NOTICE IS GIVEN, TRANSFER THE ENTIRE OFFERED INTEREST
BUT NOT A PORTION THEREOF TO SUCH THIRD PARTY AT A PRICE NOT LESS THAN THE PRICE
AT WHICH, AND ON OTHER TERMS NO MORE FAVORABLE TO THE THIRD PARTY THAN THOSE
CONTAINED IN THE BONA FIDE OFFER (OR, IN THE CASE OF A CHANGE IN CONTROL OR AN
INDIRECT TRANSFER, SUFFER THE COMPLETION OF SUCH CHANGE IN CONTROL OR INDIRECT
TRANSFER).  IF THE OFFERED INTEREST IS NOT SO DISPOSED OF WITHIN SUCH 90-DAY
PERIOD, THEN THE SELLING PARTNER


 


43

--------------------------------------------------------------------------------



 


SHALL, BEFORE TRANSFERRING ALL OR ANY PORTION OF ITS INTEREST (OR SUFFERING THE
COMPLETION OF A SUBSEQUENT CHANGE IN CONTROL OR INDIRECT TRANSFER), AGAIN BE
OBLIGATED TO OFFER THE RIGHT OF FIRST REFUSAL CONTAINED IN THIS SECTION 6.1(B)
TO THE OTHER PARTNERS.  THE SALE OF AN INTEREST PURSUANT TO A BONA FIDE OFFER IN
ACCORDANCE WITH THIS SECTION 6.1(B) SHALL NOT BE EFFECTIVE WITHOUT THE PRIOR
WRITTEN CONSENT (WHICH SHALL NOT BE UNREASONABLY WITHHELD) OF THE PARTNERS
(OTHER THAN A FORFEITED PARTNER) AND ANY SUCH PURPORTED SALE WITHOUT SUCH
CONSENT SHALL BE VOID AND OF NO FORCE OR EFFECT.


 


(C)           AFTER ANY TRANSFER OF AN INTEREST PERMITTED HEREBY, THE TRANSFEREE
SHALL BE ADMITTED AS A PARTNER, WITH APPROPRIATE AMENDMENTS BEING MADE TO THIS
AGREEMENT, THE TRANSFERRED INTEREST SHALL CONTINUE TO BE SUBJECT TO ALL THE
PROVISIONS OF THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, THE PROVISIONS OF
THIS ARTICLE VI.


 


(D)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 6.5, A TRANSFER WILL BE
DEEMED TO OCCUR FOR THE PURPOSE OF THIS ARTICLE VI IN RESPECT OF THE INTEREST OF
A PARTNER IN THE EVENT OF A CHANGE IN CONTROL OF SUCH PARTNER OR AN INDIRECT
TRANSFER WITH RESPECT TO SUCH PARTNER.  IN THE EVENT OF ANY SUCH DEEMED TRANSFER
OF AN INTEREST, (I) IF SUCH TRANSFER IS MADE IN COMPLIANCE WITH SECTION 6.1(A),
THE INTEREST DEEMED TRANSFERRED SHALL CONTINUE TO BE SUBJECT TO ALL THE
PROVISIONS OF THIS AGREEMENT AND, UPON REQUEST BY ANY OTHER PARTNER, THE DEEMED
TRANSFERRING PARTNER SHALL CAUSE EACH DEEMED TRANSFEREE TO ASSUME AND AGREE TO
PERFORM IN WRITING ALL OF SUCH DEEMED TRANSFERRING PARTNER’S DUTIES AND
OBLIGATIONS AS A PARTNER UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
THE OBLIGATIONS IMPOSED BY THIS ARTICLE VI; AND (II) IF SUCH DEEMED TRANSFER IS
NOT MADE IN COMPLIANCE WITH SECTION 6.1(A), THEN THE OTHER PARTNERS SHALL BE
ENTITLED TO MAKE THE ELECTIONS AND EXERCISE THE REMEDIES AVAILABLE TO
NON-DEFAULTING PARTNERS UNDER

 

44

--------------------------------------------------------------------------------


 


SECTION 7.2 OF THIS AGREEMENT AGAINST THE DEEMED TRANSFERRING PARTNER AND ITS
DEEMED TRANSFEREE.


 


6.2           ADDITIONAL PROVISIONS RELATING TO TRANSFER.


 


(A)           IN THE CASE OF ANY TRANSFER UNDER SECTION 6.1, 6.5, 6.6, 6.7 OR
8.3:


 

(I)            EXCEPT AS PROVIDED THEREIN, THE TRANSFER OF AN INTEREST SHALL NOT
AFFECT THE APPROVED AGREEMENTS; PROVIDED, HOWEVER, THAT, IF THE TRANSFERRING
PARTNER IS THE MANAGING PARTNER, THEN, WITH RESPECT TO ANY AGREEMENTS BETWEEN
THE PARTNERSHIP AND THE TRANSFERRING MANAGING PARTNER OR ANY RELATED PERSON WITH
RESPECT TO THE TRANSFERRING MANAGING PARTNER FOR THE PROVISION OF MANAGEMENT AND
OTHER SERVICES OF THE TYPE DESCRIBED IN ANNEX D TO THIS AGREEMENT (WHETHER OR
NOT SUCH AGREEMENTS ARE APPROVED AGREEMENTS), THE OTHER PARTNERS (ACTING BY A
MAJORITY OF SUCH PARTNERS’ SHARING PERCENTAGES) SHALL HAVE THE OPTION, BY GIVING
30 DAYS’ NOTICE TO THE TRANSFERRING MANAGING PARTNER OR SUCH RELATED PERSON, AS
THE CASE MAY BE, TO (A) ELECT TO TERMINATE ANY OR ALL OF SUCH AGREEMENTS IF THE
TRANSFER IS NOT A SPECIAL PARTY TRANSFER OR (B) ELECT TO CAUSE ANY OR ALL OF
SUCH AGREEMENTS TO BE ASSIGNED TO THE TRANSFEREE OR ITS DESIGNEE OR, IF THERE IS
MORE THAN ONE TRANSFEREE, TO ANY PERSON JOINTLY DESIGNATED BY SUCH TRANSFEREES. 
IF THE TRANSFER IS NOT A SPECIAL PARTY TRANSFER, THEN UPON THE WRITTEN REQUEST
OF THE NON-TRANSFERRING PARTNERS, THE MANAGING PARTNER AND ITS AFFILIATES SHALL
CONTINUE TO PROVIDE TO THE PARTNERSHIP FOR A PERIOD OF 90 DAYS FOLLOWING THE
DATE OF TRANSFER ANY MANAGEMENT AND OTHER SERVICES OF THE TYPE DESCRIBED IN
ANNEX D THAT WERE BEING PROVIDED BY THEM IMMEDIATELY PRIOR TO THE TRANSFER, AND
THE MANAGING PARTNER AND ITS AFFILIATES SHALL CONTINUE TO BE COMPENSATED FOR
SUCH SERVICES AND REIMBURSED FOR THEIR COSTS IN ACCORDANCE WITH THE PROVISIONS
OF SECTIONS 4.1 AND 4.5 HEREOF, OR IN ACCORDANCE WITH THE PROVISIONS OF ANY
APPLICABLE AGREEMENT, AS THE CASE MAY BE.  UPON ANY SUCH TERMINATION, THE
TRANSFERRING MANAGING PARTNER SHALL COOPERATE AND SHALL CAUSE ITS AFFILIATES TO
COOPERATE WITH THE TRANSFEREE OR TRANSFEREES, AS THE CASE MAY BE, IN ORDER TO
EFFECT AN ORDERLY TRANSITION OF MANAGEMENT SERVICES; AND

 

(II)           THE TRANSFEREE OR TRANSFEREES OF AN INTEREST, AS THE CASE MAY BE,
SHALL BE REQUIRED TO PAY ANY AND ALL FILING AND RECORDING FEES, FEES OF COUNSEL
AND ACCOUNTANTS AND OTHER COSTS AND EXPENSES REASONABLY INCURRED BY THE
PARTNERSHIP AS A RESULT OF SUCH TRANSFER.

 


(B)           IN CONNECTION WITH THE TRANSFER OF ANY INTEREST PURSUANT TO
SECTION 6.1, 6.6, 6.7, 6.8 OR 8.3, THE TRANSFEROR AND ITS AFFILIATES WILL BE
OBLIGATED TO SELL TO THE TRANSFEREE, AND THE TRANSFEREE WILL BE OBLIGATED TO BUY
FROM THE TRANSFEROR AND ITS AFFILIATES, ALL (OR IN THE CASE OF A PARTIAL
TRANSFER, AN APPROPRIATE PORTION OF) EVIDENCES OF

 

45

--------------------------------------------------------------------------------


 


INDEBTEDNESS (INCLUDING PARTNER’S LOANS) OF THE PARTNERSHIP HELD DIRECTLY OR
INDIRECTLY BY THE TRANSFEROR AND ITS AFFILIATES FOR AN AMOUNT, PAYABLE IN CASH,
EQUAL TO THE OUTSTANDING PRINCIPAL AMOUNT THEREOF AT THE TIME OF TRANSFER PLUS
INTEREST THEREON THEN ACCRUED AND UNPAID; PROVIDED THAT, IN CONNECTION WITH A
TRANSFER PURSUANT TO A BONA FIDE OFFER, THE TERMS OF THE BONA FIDE OFFER WILL
GOVERN THE DISPOSITION OF SUCH EVIDENCES OF INDEBTEDNESS.


 


(C)           THE TRANSFEREE OF AN INTEREST HEREUNDER SHALL ASSUME IN WRITING IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE NON-TRANSFERRING PARTNERS THE
OBLIGATIONS OF THE TRANSFERRING PARTNER UNDER THIS AGREEMENT ARISING FROM AND
AFTER THE EFFECTIVE DATE OF THE TRANSFER IN RESPECT OF THE TRANSFERRED INTEREST
AND THE TRANSFERRING PARTNER SHALL BE RELEASED THEREFROM EXCEPT FOR THOSE
OBLIGATIONS OR LIABILITIES OF THE TRANSFERRING PARTNER BASED ON EVENTS
OCCURRING, ARISING OR MATURING PRIOR TO THE DATE OF TRANSFER AND EXCEPT THOSE
OBLIGATIONS ARISING OUT OF A BREACH OF THIS AGREEMENT BY THE TRANSFERRING
PARTNER OR PURSUANT TO SECTION 4.4, 4.6 OR 9.3.  IN THE CASE OF A TRANSFER UNDER
SECTION 6.7, THE SPECIAL PARTY COUNTERPART SHALL BE DEEMED TO BE SATISFACTORY TO
THE NON-TRANSFERRING PARTNERS.


 


(D)           IF REQUIRED BY ANY NON-TRANSFERRING PARTNER, THE TRANSFEREE SHALL
DELIVER TO THE PARTNERSHIP AN OPINION, SATISFACTORY IN FORM AND SUBSTANCE TO THE
NON-TRANSFERRING PARTNERS, OF COUNSEL REASONABLY SATISFACTORY TO SUCH
NON-TRANSFERRING PARTNERS TO THE EFFECT THAT THE TRANSFER OF THE INTEREST IN
QUESTION IS IN COMPLIANCE WITH APPLICABLE STATE AND FEDERAL SECURITIES LAWS.


 


(E)           NO TRANSFER SHALL BE RECOGNIZED FOR ANY PURPOSE AS BETWEEN A
TRANSFERRING PARTNER AND THE PARTNERSHIP OR AS BETWEEN A TRANSFERRING PARTNER
AND THE

 

46

--------------------------------------------------------------------------------


 


OTHER PARTNERS UNTIL THE TRANSFEREE SHALL HAVE EXECUTED WRITTEN INSTRUMENTS
SATISFACTORY TO THE PARTNERS’ COMMITTEE TO BECOME A PARTY TO THIS AGREEMENT AND
ASSUME THE RIGHTS AND OBLIGATIONS OF THE TRANSFERRING PARTNER HEREUNDER;
PROVIDED, THAT, SECTION 6.7 AND NOT THIS SECTION 6.2(E) SHALL APPLY TO SPECIAL
PARTY TRANSFERS.


 


(F)            UPON COMPLETION OF ANY TRANSFER PURSUANT TO SECTION 6.1, 6.6, 6.7
OR 8.3 OR A CHANGE OF OWNERSHIP IN COMPLIANCE WITH SECTION 6.5(A), THE
TRANSFEREE OF AN INTEREST (IF NOT ALREADY A PARTNER) SHALL BE ADMITTED AS A
PARTNER WITHOUT ANY FURTHER ACTION UPON COMPLIANCE WITH THE PROVISIONS OF THIS
SECTION 6.2.


 


6.3           EFFECT OF ATTEMPTED TRANSFER; WITHDRAWALS AND ADMISSIONS
GENERALLY.  AN ATTEMPTED TRANSFER OF ANY INTEREST OR ANY PORTION THEREOF IN
VIOLATION OF ANY PROVISION OF THIS AGREEMENT SHALL BE VOID.  NO PARTNER SHALL
WITHDRAW FROM THE PARTNERSHIP, EXCEPT BY A TRANSFER OF AN INTEREST PERMITTED BY
THIS AGREEMENT OR WITH THE WRITTEN CONSENT OF THE OTHER PARTNERS.


 


6.4           TAX ALLOCATION ADJUSTMENTS; DISTRIBUTIONS AFTER TRANSFER.  IN THE
EVENT OF A TRANSFER OF ANY INTEREST, REGARDLESS OF WHETHER THE TRANSFEREE
BECOMES A SUBSTITUTE PARTNER, ALL ITEMS OF INCOME, GAIN, LOSS, DEDUCTION AND
CREDIT FOR THE FISCAL PERIOD IN WHICH THE TRANSFER OCCURS SHALL BE ALLOCATED FOR
FEDERAL INCOME TAX PURPOSES BETWEEN THE TRANSFEROR AND THE TRANSFEREE ON THE
BASIS OF THE OWNERSHIP OF THE INTEREST AT THE TIME THE PARTICULAR ITEM IS TAKEN
INTO ACCOUNT BY THE PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES, EXCEPT TO THE
EXTENT OTHERWISE REQUIRED BY SECTION 706(D) OF THE CODE.  DISTRIBUTIONS MADE ON
OR AFTER THE EFFECTIVE DATE OF TRANSFER SHALL BE MADE TO THE TRANSFEREE,
REGARDLESS OF WHEN SUCH DISTRIBUTIONS ACCRUED ON THE BOOKS OF THE PARTNERSHIP.

 

47

--------------------------------------------------------------------------------


 


6.5           CERTAIN AFFILIATE TRANSFEREE TRANSACTIONS NOT DEEMED TRANSFERS. 
(A)  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, A TRANSACTION
SHALL NOT BE DEEMED TO CONSTITUTE A DIRECT OR INDIRECT TRANSFER OF AN INTEREST,
A CHANGE IN CONTROL OR AN INDIRECT TRANSFER, IF THE TRANSFEREE AND THE
TRANSFEROR ARE AFFILIATE TRANSFEREES.  A TRANSFEROR AND A TRANSFEREE SHALL BE
DEEMED TO BE “AFFILIATE TRANSFEREES” IF THE SAME PERSON DIRECTLY OR INDIRECTLY
OWNS MORE THAN A MINIMUM INTEREST IN BOTH THE TRANSFEROR AND THE TRANSFEREE
IMMEDIATELY PRIOR TO THE TRANSACTION IN QUESTION.


 


(B)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NONE
OF THE FOLLOWING TRANSACTIONS SHALL BE DEEMED TO CONSTITUTE A DIRECT OR INDIRECT
TRANSFER OF AN INTEREST, A CHANGE IN CONTROL OR AN INDIRECT TRANSFER:  (I) A
CHANGE, SHIFT OR TRANSFER OF CONTROL THAT SHALL BE DEEMED NOT TO BE A CHANGE IN
CONTROL PURSUANT TO THE SECOND SENTENCE OF THE DEFINITION THEREOF; OR (II) THE
TRANSFER DIRECTLY OR INDIRECTLY OF ALL OR ANY PORTION OF THE EQUITY INTERESTS
IN, OR ASSETS OF, RAINBOW PARTNER TO THE MEMBERS OF RMH AS A CLASS (IT BEING
UNDERSTOOD THAT SUCH TRANSFER MAY INCLUDE THE TRANSFER TO DIFFERENT CLASSES OF
MEMBERS OF RMH OF DIFFERENT CLASSES OF EQUITY INTERESTS REFLECTING THE SAME
RELATIVE RIGHTS AND PRIVILEGES AS THE DIFFERENT CLASSES OF MEMBERSHIP INTERESTS
OF RMH) OR TO ANY GROUP OF PUBLIC EQUITY HOLDERS (INCLUDING, WITHOUT LIMITATION,
A TRANSFER BY MEANS OF A REGISTERED PUBLIC OFFERING).


 


6.6           BUY-OUT PROCEDURE.


 


(A)           THE PROCEDURE SET FORTH IN THIS SECTION 6.6 (THE “BUY-OUT
PROCEDURE”) MAY BE INITIATED BY RAINBOW PARTNER FROM AND AFTER THE BUY-OUT
COMMENCEMENT DATE AT THE BUY-OUT PRICE.  THE BUY-OUT PROCEDURE SHALL BE
INITIATED BY NOTICE FROM RAINBOW PARTNER TO FOX PARTNER.

 

48

--------------------------------------------------------------------------------


 


(B)           FOR 45 DAYS AFTER RECEIPT OF THE NOTICE OF RAINBOW PARTNER GIVEN
PURSUANT TO SECTION 6.6(A), RAINBOW PARTNER, ON THE ONE HAND, AND FOX PARTNER,
ON THE OTHER HAND, SHALL NEGOTIATE IN GOOD FAITH TO DETERMINE THE FAIR MARKET
VALUE OF ALL OF THE INTERESTS.  IF SUCH PARTNERS ARE NOT ABLE TO AGREE ON THE
FAIR MARKET VALUE PRIOR TO SUCH 45TH DAY, EACH SHALL SELECT AN APPRAISER. 
WITHIN 15 DAYS AFTER THE SELECTION OF THE APPRAISERS, THE APPRAISERS SO SELECTED
SHALL JOINTLY SELECT A THIRD APPRAISER.  WITHIN 30 DAYS AFTER ITS SELECTION, THE
THIRD APPRAISER SHALL DETERMINE THE VALUE OF THE INTERESTS HELD BY FOX PARTNER
BY DETERMINING THE FAIR MARKET VALUE OF ALL OF THE INTERESTS AND MULTIPLYING
SUCH FAIR MARKET VALUE BY THE SHARING PERCENTAGE OF FOX PARTNER.  WITHIN 60 DAYS
OF THE DETERMINATION OF THE FAIR MARKET VALUE OF ALL OF THE INTERESTS, RAINBOW
PARTNER SHALL BE OBLIGATED TO PURCHASE, AND FOX PARTNER SHALL BE OBLIGATED TO
SELL, ALL OF THE INTERESTS IN THE PARTNERSHIP OWNED BY FOX PARTNER FOR A
PURCHASE PRICE (THE “BUY-OUT PRICE”) EQUAL TO THE FAIR MARKET VALUE OF SUCH
INTERESTS (AS CALCULATED IN ACCORDANCE WITH THE PRECEDING SENTENCE).


 


(C)           RAINBOW PARTNER MAY ELECT TO HAVE ITS PURCHASE EFFECTED BY A
DESIGNEE AND, IF FOX PARTNER SO ELECTS, RAINBOW PARTNER SHALL GUARANTEE THE
PERFORMANCE OF ITS DESIGNEE.  THE BUSINESS AFFAIRS OF THE PARTNERSHIP SHALL
CONTINUE TO BE CONDUCTED IN THE ORDINARY COURSE AS PROVIDED IN THIS AGREEMENT
DURING THE PENDENCY OF AND UNAFFECTED BY THE BUY-OUT PROCEDURE; PROVIDED THAT NO
CALLS FOR CAPITAL CONTRIBUTIONS SHALL BE MADE AFTER THE RECEIPT BY FOX PARTNER
OF A NOTICE FROM RAINBOW PARTNER PURSUANT TO SECTION 6.6(A) AND PRIOR TO THE
BUY-OUT CLOSING DATE WHETHER OR NOT SUCH CAPITAL CONTRIBUTION WOULD OTHERWISE BE
REQUIRED PURSUANT TO ANY PROVISION HEREOF, INCLUDING SECTION 3.1.  IF, AT ANY
TIME FOLLOWING THE RECEIPT OF RAINBOW PARTNER’S NOTICE PURSUANT TO

 

49

--------------------------------------------------------------------------------


 


SECTION 6.6(A), THE MANAGING PARTNER OR THE PARTNERS’ COMMITTEE DETERMINES IN
ITS REASONABLE DISCRETION THAT, BUT FOR THE PROVISIONS OF THE IMMEDIATELY
PRECEDING SENTENCE, A CAPITAL CONTRIBUTION WOULD BE REQUIRED TO BE MADE PURSUANT
TO ANY PROVISION HEREOF INCLUDING SECTION 3.1, THE MANAGING PARTNER MAY REQUIRE
RAINBOW PARTNER TO GRANT TO THE PARTNERSHIP A PARTNER’S LOAN HAVING A PRINCIPAL
AMOUNT EQUAL TO THE AMOUNT OF RAINBOW PARTNER’S PRO RATA SHARE OF THE CAPITAL
CONTRIBUTION THAT WOULD OTHERWISE BE REQUIRED AND BEARING INTEREST AT THE PRIME
RATE PLUS 1%.  THE PURCHASE PRICE TO BE PAID BY RAINBOW PARTNER SHALL NOT BE
REDUCED BY THE AMOUNT OF SUCH PARTNER’S LOAN.


 


(D)           THE CLOSING OF ANY PURCHASE AND SALE OF AN INTEREST UNDER THIS
SECTION 6.6 SHALL BE HELD AT A MUTUALLY ACCEPTABLE PLACE ON A MUTUALLY
ACCEPTABLE DATE (THE “BUY- OUT CLOSING DATE”) NOT MORE THAN 60 DAYS AFTER THE
DATE OF DETERMINATION OF THE FAIR MARKET VALUE OF FOX PARTNER’S INTEREST;
PROVIDED THAT, IF ANY GOVERNMENTAL APPROVALS ARE REQUIRED TO CONSUMMATE SUCH
PURCHASE AND SALE, THE BUY-OUT CLOSING DATE SHALL BE THE DATE ON WHICH THE LAST
SUCH APPROVAL IS OBTAINED BUT IN ANY EVENT NOT MORE THAN 180 DAYS AFTER THE
ELECTION OR DEEMED ELECTION PURSUANT TO SECTION 6.6(A).  AT SUCH CLOSING, FOX
PARTNER SHALL ASSIGN TO RAINBOW PARTNER THE INTERESTS TO BE SOLD, FREE AND CLEAR
OF ALL LIENS, CLAIMS AND ENCUMBRANCES, AND SHALL EXECUTE SUCH DOCUMENTS AS MAY
BE NECESSARY TO EFFECTUATE THE SALE.  THE PURCHASE PRICE SHALL BE PAYABLE AT THE
OPTION OF RAINBOW PARTNER BY (I) WIRE TRANSFER OF FUNDS OR BY CERTIFIED OR
CASHIER’S CHECK DRAWN TO THE ORDER OF FOX PARTNER OR (II) DELIVERY OF A
PROMISSORY NOTE OF RAINBOW PARTNER SECURED PURSUANT TO A PLEDGE OR COLLATERAL
ASSIGNMENT AGREEMENT IN FORM REASONABLY ACCEPTABLE TO FOX PARTNER, BY THE
INTEREST TO BE PURCHASED, WITH A MATURITY DATE THREE (3) YEARS

 

50

--------------------------------------------------------------------------------


 


FOLLOWING THE BUY-OUT CLOSING DATE AND BEARING INTEREST, PAYABLE SEMI-ANNUALLY,
AT A RATE PER ANNUM EQUAL TO THE PRIME RATE PLUS ONE-HALF PERCENT (1/2 %).


 


6.7           SPECIAL PARTY TRANSFERS.  NOTHING IN THIS ARTICLE VI SHALL (A)
LIMIT OR RESTRICT THE RIGHT OR ABILITY OF RAINBOW PARTNER TO AFFECT A SPECIAL
PARTY TRANSFER OR (B) REQUIRE THE CONSENT OF ANY OTHER PARTNER TO A SPECIAL
PARTY TRANSFER.  THE SPECIAL PARTY THAT IS A PARTY TO THE SPECIAL PARTY TRANSFER
SHALL BE ADMITTED AS A PARTNER UPON THE EXECUTION BY SUCH SPECIAL PARTY OF A
SPECIAL PARTY COUNTERPART.  EACH AFFILIATION AND OTHER AGREEMENT BETWEEN THE
SPECIAL PARTY AND ITS AFFILIATES, ON THE ONE HAND, AND THE PARTNERSHIP, ON THE
OTHER HAND, AS IN EFFECT ON THE DATE OF ADMISSION OF THE SPECIAL PARTY AS A
PARTNER SHALL BECOME APPROVED AGREEMENTS.  FROM AND AFTER THE DATE OF THE
TRANSFER TO THE SPECIAL PARTY, THE ALLOCATION POLICY FOR MANAGEMENT OVERHEAD AS
IN EFFECT PRIOR TO THE TRANSFER SHALL BE REPLACED BY THE FOLLOWING:  “THE
OVERHEAD AND INDIRECT EXPENSES OF THE MANAGING PARTNER SHALL BE ALLOCATED TO THE
PARTNERSHIP ON A FAIR AND REASONABLE BASIS CONSISTENT WITH HOW THE PARENT OF THE
MANAGING PARTNER ALLOCATES SUCH OVERHEAD AND INDIRECT EXPENSES TO OTHER
BUSINESSES THAT IT OPERATES OR MANAGES AND THE ANNUAL AMOUNT OF SUCH ALLOCATION
SHALL NOT EXCEED THE AMOUNT ALLOCATED TO THE PARTNERSHIP BY RAINBOW PARTNER IN
ACCORDANCE WITH ANNEX D DURING RAINBOW PARTNER’S LAST FULL YEAR AS MANAGING
PARTNER, INCREASED EACH YEAR BY THE CONSUMER PRIOR INDEX.”


 


6.8           BUY-SELL PROCEDURE.


 


(A)           THE PROCEDURE SET FORTH IN THIS SECTION 6.8 (THE “BUY-SELL
PROCEDURE”) MAY BE INITIATED BY EITHER PARTNER AFTER THE FOURTH ANNIVERSARY OF
THE EFFECTIVE DATE AFTER AND EACH SUCCEEDING FOUR YEAR ANNIVERSARY THEREOF
(EACH, A “BUY-SELL TRIGGER DATE”).

 

51

--------------------------------------------------------------------------------


 

In such event, the notice of the Partner that initiates the Buy-Sell Procedure
(the “Initiating Partner”) shall include an estimate (the “Stated Value”) by the
Initiating Partner of the Fair Market Value as of such date of the Interest of
the Initiating Partner and of the Interest of the other Partner (the “Responding
Partner”).  In establishing Stated Value for purposes of this Buy-Sell
Procedure, the Initiating Partner shall first estimate the Fair Market Value of
the Partnership.  The Fair Market Value of the Partnership shall be multiplied
by the Sharing Percentage of each Partner in order to determine the Fair Market
Value of the Interest of each Partner.  Such notice may be delivered by the
Initiating Partner at any time within the 30 day period following a Buy-Sell
Trigger Date.

 


(B)           WITHIN 45 DAYS AFTER RECEIPT OF THE NOTICE OF THE INITIATING
PARTNER GIVEN PURSUANT TO PARAGRAPH (A) OF THIS SECTION 6.8, THE RESPONDING
PARTNER SHALL GIVE WRITTEN NOTICE TO THE INITIATING PARTNER OF THE RESPONDING
PARTNER’S ELECTION TO EITHER PURCHASE THE INITIATING PARTNER’S INTEREST OR SELL
TO THE INITIATING PARTNER THE RESPONDING PARTNER’S INTEREST, IN EITHER CASE AT
100% OF THE STATED VALUE OF SUCH INTEREST.


 

Upon receipt by the Initiating Partner of the notice of the Responding Partner
given pursuant to this paragraph (b), each Partner shall be obligated to
consummate the transactions elected by the Responding Partner, all in accordance
with the terms hereof.  The purchasing Partner shall also be required to
purchase from the selling Partner all evidences of indebtedness (including
Partners’ Loans) of the Partnership held directly or indirectly by the selling
Partner.  The failure of the Responding Partner to notify the Initiating Partner
of its election to buy or sell shall be

 

52

--------------------------------------------------------------------------------


 

deemed to be an election by the Responding Partner to sell its Interest to the
Initiating Partner.

 


(C)           DURING THE PENDENCY OF THE BUY-SELL PROCEDURE, THE BUSINESS AND
AFFAIRS OF THE PARTNERSHIP SHALL BE CONDUCTED IN THE ORDINARY COURSE AS PROVIDED
IN THIS AGREEMENT, UNAFFECTED BY THE PENDENCY OF THE BUY-SELL PROCEDURE;
PROVIDED, HOWEVER, THAT NO ADDITIONAL CAPITAL CONTRIBUTIONS SHALL BE REQUIRED OR
RECEIVED AFTER THE RECEIPT BY THE INITIATING PARTNER OF THE NOTICE OF THE
RESPONDING PARTNER PURSUANT TO PARAGRAPH (B) OF THIS SECTION 6.8 AND PRIOR TO
THE BUY-SELL CLOSING DATE (AS HEREINAFTER DEFINED), WHETHER OR NOT SUCH CAPITAL
CONTRIBUTION WOULD OTHERWISE BE REQUIRED PURSUANT TO SECTION 3.1 HEREOF.  WITH
RESPECT TO ANY CAPITAL CALL MADE PURSUANT TO SECTION 3.1 DURING THE PERIOD
FOLLOWING THE RECEIPT BY THE RESPONDING PARTNER OF THE NOTICE OF THE INITIATING
PARTNER GIVEN PURSUANT TO PARAGRAPH (A) OF THIS SECTION 6.8 AND PRIOR TO THE
RECEIPT BY THE INITIATING PARTNER OF THE NOTICE OF THE RESPONDING PARTNER GIVEN
PURSUANT TO PARAGRAPH (B) OF THIS SECTION 6.2, THE PARTNERS SHALL MAKE THE
CAPITAL CONTRIBUTIONS REQUIRED PURSUANT TO SECTION 3.1 AND THE PURCHASE PRICE TO
BE PAID BY THE PURCHASING PARTNER FOR THE INTEREST OF THE SELLING PARTNER SHALL
BE INCREASED BY THE AMOUNT OF SUCH CAPITAL CONTRIBUTION MADE BY THE SELLING
PARTNER TOGETHER WITH INTEREST ON THE AMOUNT OF SUCH CAPITAL CONTRIBUTION AT THE
PRIME RATE FROM THE DATE SUCH CONTRIBUTION WAS MADE TO THE BUY-SELL CLOSING
DATE.  IF, AT ANY TIME FOLLOWING THE RECEIPT BY THE INITIATING PARTNER OF THE
NOTICE OF THE RESPONDING PARTNER PURSUANT TO PARAGRAPH (B) OF THIS SECTION 6.8,
THE MANAGING PARTNER DETERMINES IN ITS REASONABLE DISCRETION THAT, BUT FOR THE
FOREGOING PROVISO, A CAPITAL CONTRIBUTION WOULD BE REQUIRED TO BE MADE PURSUANT
TO SECTION 3.1, THE MANAGING PARTNER MAY REQUIRE THE PURCHASING PARTNER (AS
HEREINAFTER DEFINED) TO GRANT TO THE PARTNERSHIP A PARTNER’S LOAN

 

53

--------------------------------------------------------------------------------


 

having a principal amount equal to the amount of the capital contribution that
would otherwise be required and bearing interest at the Prime Rate.


 


(D)           THE CLOSING OF THE PURCHASES AND SALES OF INTERESTS (INCLUDING
EVIDENCES OF INDEBTEDNESS) DETERMINED PURSUANT TO PARAGRAPH (B) OF THIS
SECTION 6.8 SHALL BE HELD AT A MUTUALLY ACCEPTABLE PLACE ON A MUTUALLY
ACCEPTABLE DATE (THE “BUY-SELL CLOSING DATE”) NOT MORE THAN 90 DAYS AFTER THE
DATE OF AN ELECTION BY THE RESPONDING PARTNER UNDER PARAGRAPH (B) OF THIS
SECTION 6.8, OR 90 DAYS AFTER THE END OF THE 45-DAY PERIOD REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION 6.8 IF THE RESPONDING PARTNER FAILS TO RESPOND. 
AT SUCH CLOSING, THE PARTNER THAT IS TRANSFERRING AN INTEREST (THE “TRANSFERRING
PARTNER”) SHALL ASSIGN TO THE DESIGNEE OF THE PARTY THAT IS PURCHASING AN
INTEREST (THE “PURCHASING PARTNER”) THE INTEREST OR INTERESTS TO BE SOLD, FREE
AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES (OTHER THAN ANY IN EXISTENCE AT
THE EFFECTIVE DATE), AND SHALL EXECUTE SUCH DOCUMENTS AS MAY BE NECESSARY TO
EFFECTUATE THE SALE.  IN THE EVENT THAT THE INITIATING PARTNER IS ALSO THE
PURCHASING PARTNER, THE APPLICABLE PURCHASE PRICE OR PRICES SHALL BE PAYABLE IN
CASH ON THE BUY-SELL CLOSING DATE.  IN THE EVENT THAT THE RESPONDING PARTNER IS
THE PURCHASING PARTNER, THE APPLICABLE PURCHASE PRICE OR PRICES MAY, AT THE
ELECTION OF SUCH PURCHASING PARTNER, BE PAYABLE EITHER (I) IN CASH ON THE
BUY-SELL CLOSING DATE, OR (II) AS LONG AS RAINBOW PARTNER IS A PARTNER IN THE
PARTNERSHIP, IN THE FORM OF A PROMISSORY NOTE OF THE PURCHASING PARTNER, SECURED
PURSUANT TO A PLEDGE OR COLLATERAL ASSIGNMENT AGREEMENT IN FORM REASONABLY
ACCEPTABLE TO THE INITIATING PARTNER BY THE INTEREST TO BE PURCHASED, WITH A
MATURITY DATE THREE (3) YEARS FOLLOWING THE BUY-SELL CLOSING DATE IF RAINBOW
PARTNER IS THE PURCHASING PARTNER, OR THREE (3) MONTHS FOLLOWING THE BUY-SELL
CLOSING DATE IF FOX PARTNER IS THE PURCHASING PARTNER, IN EACH CASE, BEARING
INTEREST,

 

54

--------------------------------------------------------------------------------


 

payable semi-annually, at a rate per annum equal to the Prime Rate plus one-half
percent (½).


 


(E)           NO NOTICE MAY BE GIVEN UNDER SECTION 6.6(A):  (I) BY EITHER
PARTNER WHILE ANY OTHER NOTICE IS PENDING UNDER THE PROVISIONS OF THIS
SECTION 6.6, (II) BY EITHER PARTNER AFTER AN EVENT OF TERMINATION HAS OCCURRED,
OR (III) BY A DEFAULTING PARTNER.


 


ARTICLE VII

 

EVENTS OF DEFAULT


 


7.1           EVENTS OF DEFAULT.  AN “EVENT OF DEFAULT” SHALL BE CONSIDERED TO
HAVE OCCURRED WITH RESPECT TO A PARTNER (THE “DEFAULTING PARTNER”) IF:


 

(I)            SUCH PARTNER TRANSFERS ALL OR ANY PART OF ITS INTEREST, OR
SUFFERS TO OCCUR A CHANGE IN CONTROL OF SUCH PARTNER OR AN INDIRECT TRANSFER AS
TO SUCH PARTNER, EXCEPT AS PERMITTED IN THIS AGREEMENT; PROVIDED THAT NO EVENT
OF DEFAULT SHALL BE CONSIDERED TO HAVE OCCURRED FOR 30 DAYS FOLLOWING THE
INVOLUNTARY ENCUMBRANCE OF ALL OR ANY PART OF SUCH INTEREST IF DURING SUCH
30-DAY PERIOD SUCH PARTNER ACTS DILIGENTLY TO, AND DOES, REMOVE ANY SUCH
ENCUMBRANCE, INCLUDING, BUT NOT LIMITED TO POSTING A BOND TO PREVENT
FORECLOSURE; OR

 

(II)           SUCH PARTNER OR ANY AFFILIATE OF SUCH PARTNER FAILS TO PERFORM OR
VIOLATES ANY OTHER MATERIAL TERM OR CONDITION OF THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, A FAILURE TO PAY ANY AMOUNTS DUE UNDER SECTIONS 3.1(C), 6.1,
6.2, 6.6 OR 6.8 BUT EXCLUDING ANY FAILURE TO MEET ANY CAPITAL CALL OTHER THAN A
CAPITAL CALL UNDER SECTION 3.1(C)) OR A MATERIAL TERM OR CONDITION OF ANY
APPROVED AGREEMENT (OR SECTION 8.2 OF THE DISTRIBUTION AND TRANSFER AGREEMENT)
AND SUCH FAILURE OR VIOLATION CONTINUES FOR 45 DAYS AFTER SUCH PARTNER HAS BEEN
GIVEN NOTICE THEREOF BY ANY OTHER PARTNER; PROVIDED, HOWEVER, THAT (OTHER THAN
IN THE CASE OF A BREACH OF SECTION 8.2 OF THE DISTRIBUTION AND TRANSFER
AGREEMENT), IF THE FAILURE OR VIOLATION IS NOT A FAILURE TO PAY MONEY AND IS OF
SUCH A NATURE THAT IT CANNOT REASONABLY BE CURED WITHIN SUCH 45-DAY PERIOD, BUT
IF IT IS CURABLE AND SUCH PARTNER IN GOOD FAITH BEGINS EFFORTS TO CURE IT WITHIN
SUCH 45-DAY PERIOD AND CONTINUES DILIGENTLY TO DO SO, IT SHALL HAVE A REASONABLE
ADDITIONAL PERIOD THEREAFTER TO EFFECT THE CURE.

 


7.2           REMEDIES OF NON-DEFAULTING PARTNERS.


 

Upon the occurrence and during the continuance of an Event of Default, the
remedies that may be elected by the Non-Defaulting Partners are:

 

55

--------------------------------------------------------------------------------


 

(I)            TO SEEK TO ENJOIN SUCH DEFAULT OR TO OBTAIN SPECIFIC PERFORMANCE
OF A DEFAULTING PARTNER’S OBLIGATIONS OR SUE FOR DAMAGES (AS HEREINAFTER
DEFINED) IN RESPECT OF SUCH EVENT OF DEFAULT; OR

 

(II)           TO DISSOLVE THE PARTNERSHIP AS PROVIDED IN SECTION 8.1(E), IN
WHICH EVENT THE AFFAIRS OF THE PARTNERSHIP SHALL BE WOUND UP AS PROVIDED IN
SECTION 8.2.

 

The election of a remedy specified in clause (i) above may be made by any
Partner that is not a Defaulting Partner (a “Non-Defaulting Partner”) or a
Forfeited Partner and the remedy specified in clause (ii) above may be made by
unanimous vote of the Non-Defaulting Partners that are not Forfeited Partners,
by giving notice to the Defaulting Partner within 60 days (one year in the case
of an action to recover Damages) after obtaining actual knowledge of the
occurrence of such Event of Default; provided that, if an election pursuant to
clause (i) above is made to seek an injunction, specific performance or other
equitable relief and a final judgment in such action is rendered denying such
equitable remedy, then, by notice given within ten days thereafter the
Non-Defaulting Partners may elect to pursue any or all of the remedies specified
in clause (i) or (ii) of this Section 7.2 unless, prior to the giving of such
notice, the Defaulting Partner has cured the Event of Default in question in
full and no other Event of Default with respect to such Partner has occurred and
is continuing or the final judgment denying equitable relief specifically held
that there was no Event of Default.

 

The foregoing remedies shall not be deemed mutually exclusive, and selection or
resort to any thereof shall not preclude selection or resort to the others.

 

The resort to any remedy pursuant to clauses (i) or (ii) of this Section 7.2
shall not for any purpose be deemed to be a waiver of any other remedy available
hereunder or under applicable law; provided that the failure to elect a remedy
within the

 

56

--------------------------------------------------------------------------------


 

time period provided shall be conclusively presumed to be a waiver of such Event
of Default.

 

Unless any Event of Default has been waived as set forth in the immediately
preceding paragraph, the Defaulting Partner shall be liable to the Partnership
and to the Non-Defaulting Partners for any and all damages, losses and expenses
(including attorneys’ fees and disbursements) (collectively, “Damages”) suffered
or incurred by the Partnership or the Non-Defaulting Partners as a result of
such Event of Default; provided that neither the Partnership nor the
Non-Defaulting Partners shall have or assert any claim against the Defaulting
Partner for lost profits, exemplary, punitive, indirect, special or
consequential Damages suffered or incurred by the Partnership or the
Non-Defaulting Partners as a result of an Event of Default.

 


ARTICLE VIII

 


DURATION AND TERMINATION OF THE PARTNERSHIP


 


8.1           EVENTS OF TERMINATION.  THE PARTNERSHIP SHALL BE DISSOLVED AND ITS
AFFAIRS WOUND UP PURSUANT TO SECTION 8.2 UPON THE FIRST TO OCCUR OF ANY OF THE
FOLLOWING EVENTS (EACH, AN “EVENT OF TERMINATION”):


 

(A)           THE EXPIRATION OF THE TERM (PROVIDED THAT THE PARTNERS MAY AT ANY
TIME PRIOR TO SUCH EXPIRATION AMEND THIS AGREEMENT TO EXTEND THE TERM);

 

(B)           THE EXECUTION BY ALL OF THE PARTNERS OF A UNANIMOUS WRITTEN
CONSENT TO DISSOLUTION;

 

(C)           THE SALE OR OTHER DISPOSITION OF SUBSTANTIALLY ALL OF THE ASSETS
OF THE PARTNERSHIP;

 

(D)           THE BANKRUPTCY OF A PARTNER, UNLESS SUCH PARTNER’S INTEREST IS
PURCHASED PURSUANT TO SECTION 8.3 OR THE OTHER PARTNERS CONSENT TO A
CONTINUATION OF THE PARTNERSHIP WITH THE SUCCESSOR OF SUCH BANKRUPT PARTNER
ADMITTED AS A NEW PARTNER; OR

 

57

--------------------------------------------------------------------------------


 

(E)           THE ELECTION OF THE NON-DEFAULTING PARTNERS PURSUANT TO SECTION
7.2(II) TO TERMINATE THE PARTNERSHIP UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT.

 


8.2           WINDING-UP.  UPON THE OCCURRENCE OF AN EVENT OF TERMINATION, IF
THE PARTNERSHIP IS NOT CONTINUED AS PROVIDED HEREIN, THE PARTNERSHIP’S AFFAIRS
SHALL BE WOUND UP AS FOLLOWS:


 

(A)           THE MANAGING PARTNER, OR IN THE EVENT THERE IS NO MANAGING PARTNER
THE PARTNERS’ COMMITTEE, SHALL CAUSE TO BE PREPARED A STATEMENT OF THE ASSETS
AND LIABILITIES OF THE PARTNERSHIP AS OF THE DATE OF DISSOLUTION.

 

(B)           THE ASSETS AND PROPERTIES OF THE PARTNERSHIP SHALL BE LIQUIDATED
AS PROMPTLY AS POSSIBLE, AND RECEIVABLES COLLECTED, ALL IN AN ORDERLY AND
BUSINESS LIKE MANNER SO AS NOT TO INVOLVE UNDUE SACRIFICE.  NOTWITHSTANDING THE
FOREGOING, THE PARTNERS’ COMMITTEE MAY DETERMINE NOT TO SELL, OR AUTHORIZE THE
SALE OF, ALL OR ANY PORTION OF THE ASSETS AND PROPERTIES OF THE PARTNERSHIP, IN
WHICH EVENT SUCH ASSETS AND PROPERTIES SHALL BE DISTRIBUTED IN KIND PURSUANT TO
SECTION 8.2(C).

 

(C)           THE PROCEEDS OF LIQUIDATION UNDER SECTION 8.2(B) AND ALL OTHER
ASSETS AND PROPERTIES OF THE PARTNERSHIP SHALL BE APPLIED AND DISTRIBUTED AS
FOLLOWS IN THE FOLLOWING ORDER OF PRIORITY:

 

(I)            TO THE PAYMENT OF THE DEBTS AND LIABILITIES OF THE PARTNERSHIP
(EXCLUDING ANY AMOUNTS WHICH MAY BE OWED TO ANY PARTNER OR ANY AFFILIATE OF A
PARTNER IN RESPECT OF PARTNER’S LOANS, BUT INCLUDING ALL OTHER AMOUNTS OWED TO
ANY PARTNER OR ANY AFFILIATE OF A PARTNER) AND THE EXPENSES OF LIQUIDATION;

 

(II)           TO ESTABLISH ANY RESERVES THAT THE MANAGING PARTNER, OR IN THE
EVENT THERE IS NO MANAGING PARTNER THE PARTNERS’ COMMITTEE, IN ACCORDANCE WITH
SOUND BUSINESS JUDGMENT, DEEMS REASONABLY NECESSARY FOR ANY CONTINGENT OR
UNFORESEEN LIABILITIES OR OBLIGATIONS OF THE PARTNERSHIP, WHICH RESERVES MAY BE
PAID OVER BY THE MANAGING PARTNER OR THE PARTNERS’ COMMITTEE, AS APPLICABLE, TO
AN ESCROW AGENT SELECTED BY IT TO BE HELD BY SUCH AGENT FOR THE PURPOSE OF
(X) DISTRIBUTING SUCH RESERVES IN PAYMENT OF THE AFOREMENTIONED CONTINGENCIES
AND (Y) UPON THE EXPIRATION OF SUCH PERIOD AS THE MANAGING PARTNER OR THE
PARTNERS’ COMMITTEE, AS APPLICABLE, MAY DEEM ADVISABLE, DISTRIBUTING THE BALANCE
THEREOF IN THE MANNER PROVIDED IN THIS SECTION 8.2(C);

 

58

--------------------------------------------------------------------------------


 

(III)          TO PAY THE ACCRUED AND UNPAID INTEREST AND UNPAID PRINCIPAL
AMOUNT OF PARTNER’S LOANS IN THE PROPORTION THAT THE AGGREGATE OUTSTANDING
AMOUNT OF SUCH PARTNER’S LOANS OF EACH PARTNER AND ITS AFFILIATES, INCLUDING
ACCRUED AND UNPAID INTEREST, BEARS TO THE TOTAL OF ALL SUCH OUTSTANDING
PARTNER’S LOANS, INCLUDING ACCRUED AND UNPAID INTEREST, OF ALL THE PARTNERS AND
THEIR AFFILIATES;

 

(IV)          TO THE PARTNERS IN PROPORTION TO THE POSITIVE BALANCE OF EACH
PARTNER’S CAPITAL ACCOUNT; PROVIDED THAT, IF ANY ASSETS ARE TO BE DISTRIBUTED IN
KIND, THEY WILL BE VALUED AT THEIR FAIR MARKET VALUE BEFORE THE DISTRIBUTION. 
THIS ADJUSTMENT TO FAIR MARKET VALUE WILL BE REFLECTED IN AN ADJUSTMENT TO THE
PARTNERS’ CAPITAL ACCOUNTS IN ACCORDANCE WITH THE PRINCIPLES OF SECTION 3.4
IMMEDIATELY PRIOR TO ANY LIQUIDATING DISTRIBUTION.  NO PARTNER SHALL HAVE ANY
OBLIGATION TO MAKE ANY CONTRIBUTION OR PAYMENT IN RESPECT OF A NEGATIVE BALANCE
IN ITS CAPITAL ACCOUNT.  DISTRIBUTIONS PURSUANT TO THIS PARAGRAPH MAY BE
DISTRIBUTED TO A TRUST ESTABLISHED FOR THE BENEFIT OF THE PARTNERS FOR THE
PURPOSES OF LIQUIDATING THE PARTNERSHIP ASSETS, COLLECTING AMOUNTS OWED TO THE
PARTNERSHIP AND PAYING ANY CONTINGENT OR UNFORESEEN LIABILITIES OR OBLIGATIONS
OF THE PARTNERSHIP OR OF ANY PARTNER ARISING OUT OF OR IN CONNECTION WITH THE
PARTNERSHIP.  THE ASSETS OF ANY SUCH TRUST SHALL BE DISTRIBUTED TO THE PARTNERS
FROM TIME TO TIME, IN THE REASONABLE DISCRETION OF THE PARTNERS’ COMMITTEE, IN
THE SAME PROPORTIONS AS THE AMOUNT DISTRIBUTED TO SUCH TRUST BY THE PARTNERSHIP
WOULD OTHERWISE HAVE BEEN DISTRIBUTED TO THE PARTNERS PURSUANT TO THIS
AGREEMENT.

 

(D)           THE PARTNERS AND FORMER PARTNERS SHALL LOOK SOLELY TO THE
PARTNERSHIP’S ASSETS FOR THE RETURN OF THEIR CAPITAL CONTRIBUTIONS, AND IF THE
ASSETS OF THE PARTNERSHIP REMAINING AFTER PAYMENT OF OR DUE PROVISION FOR ALL
DEBTS, LIABILITIES AND OBLIGATIONS OF THE PARTNERSHIP ARE INSUFFICIENT TO RETURN
SUCH CAPITAL CONTRIBUTIONS, THE PARTNERS AND FORMER PARTNERS SHALL HAVE NO
RECOURSE AGAINST THE PARTNERSHIP OR ANY OTHER PARTNER.

 

(E)           IF THE VALUE OF THE PARTNERSHIP ASSETS, INCLUDING PROFITS FROM ANY
SALE THEREOF, IS INSUFFICIENT TO PAY THE LIABILITIES OF THE PARTNERSHIP (OTHER
THAN ANY PARTNER’S LOANS AND CAPITAL CONTRIBUTIONS), THEN SUCH ADDITIONAL
LIABILITIES AND RESERVE NEEDS SHALL BE FUNDED BY THE PARTNERS IN ACCORDANCE WITH
THEIR RESPECTIVE SHARING PERCENTAGES WITHOUT GIVING EFFECT TO ANY REDUCTION OR
INCREASE IN THE SHARING PERCENTAGE OF ANY PARTNER PURSUANT TO SECTION 3.2(B)
RESULTING FROM ONE OR MORE DEFAULTS UNDER SECTION 3.1.

 

(F)            THE PARTNERS SHALL COMPLY WITH ALL REQUIREMENTS OF APPLICABLE LAW
PERTAINING TO THE WINDING-UP OF THE PARTNERSHIP.

 

59

--------------------------------------------------------------------------------


 

(G)           THE PARTNERS ACKNOWLEDGE THAT THIS SECTION 8.2 MAY ESTABLISH
DISTRIBUTION PRIORITIES DIFFERENT FROM THOSE SET FORTH UNDER APPLICABLE LAW AND
AGREE THAT THEY INTEND, TO THE EXTENT LEGALLY PERMISSIBLE, TO VARY THOSE
PROVISIONS BY THIS AGREEMENT.

 


8.3           PURCHASE OPTION UPON BANKRUPTCY OF A PARTNER.  UPON THE BANKRUPTCY
OF A PARTNER, ANY OTHER PARTNER THAT IS NOT A DEFAULTING PARTNER OR BANKRUPT (A
“NONBANKRUPT PARTNER”) SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, BY NOTICE
GIVEN TO ALL THE PARTNERS WITHIN 45 DAYS AFTER SUCH NONBANKRUPT PARTNER OBTAINS
ACTUAL KNOWLEDGE OF THE OCCURRENCE OF SUCH BANKRUPTCY, TO ELECT TO PURCHASE OR
CAUSE ITS DESIGNEE TO PURCHASE ALL OR A PORTION OF ITS PRO RATA SHARE (BASED ON
THE RELATIVE SHARING PERCENTAGES OF THE NONBANKRUPT PARTNERS) OF THE BANKRUPT
PARTNER’S INTEREST.  IF ANY NONBANKRUPT PARTNER ELECTS NOT TO PURCHASE ITS PRO
RATA PORTION, THE REMAINING NONBANKRUPT PARTNERS, IF ANY, WILL HAVE THE RIGHT TO
ELECT TO PURCHASE THE PORTION DECLINED.  UNLESS THE ENTIRE INTEREST OF THE
BANKRUPT PARTNER IS PURCHASED PURSUANT TO THIS SECTION 8.3, NO PORTION OF ITS
INTEREST SHALL BE PURCHASED.  IF THE NONBANKRUPT PARTNERS PURCHASE THE ENTIRE
INTEREST OF THE BANKRUPT PARTNER, THE BUSINESS OF THE PARTNERSHIP SHALL BE
CONTINUED AS A SUCCESSOR BUSINESS ENTITY WITHOUT LIQUIDATION OF THE
PARTNERSHIP’S AFFAIRS.  THE PURCHASE PRICE PAYABLE FOR THE BANKRUPT PARTNER’S
INTEREST PURSUANT TO THIS SECTION 8.3 SHALL BE 100% OF THE PRODUCT OF THE FAIR
MARKET VALUE OF THE PARTNERSHIP TIMES SUCH BANKRUPT PARTNER’S SHARING
PERCENTAGE.  TO THE EXTENT THERE IS ANY DISAGREEMENT AMONG THE PARTNERS AS TO
THE VALUE OF THE BANKRUPT PARTNER’S INTEREST, SUCH DISPUTE SHALL BE DETERMINED
BY AN APPRAISER SELECTED JOINTLY BY THE NONBANKRUPT PARTNERS, ON THE ONE HAND,
AND THE BANKRUPT PARTNER, ON THE OTHER HAND.  IF THE PARTNERS ARE NOT ABLE TO
AGREE ON AN APPRAISER, THE NONBANKRUPT PARTNERS SHALL JOINTLY SELECT AN
APPRAISER AND THE BANKRUPT PARTNER SHALL SELECT AN

 

60

--------------------------------------------------------------------------------


 

Appraiser and the Appraisers so selected shall jointly select a third Appraiser,
and the Appraiser so selected shall be the Appraiser for purposes of determining
the value of such Interest; provided that, if the Bankrupt Partner shall fail to
select an Appraiser, the Appraiser selected by the Nonbankrupt Partners shall be
the Appraiser for purposes of determining the value of such Interest.  If more
than one eligible Partner elects to purchase a Bankrupt Partner’s Interest
pursuant to this Section but any Partner fails to tender its share of the
purchase price therefor at the closing, then the tendering Partner(s) may elect
to purchase the Interest that was to be purchased by such nontendering Partner
and shall have an additional 15 days in which to tender payment for the share of
the Bankrupt Partner’s Interest that was to be purchased by the nontendering
Partner(s).  Any such election by the tendering Partner(s) shall not excuse the
default by the nontendering party.


 


ARTICLE IX

 


COVENANTS, REPRESENTATIONS AND WARRANTIES


 


9.1           COMPLIANCE WITH APPLICABLE LAW.  EACH PARTNER SHALL COMPLY WITH
ALL APPLICABLE LAWS, REGULATIONS, RULES AND ORDERS OF GOVERNMENTAL AUTHORITIES
THE NON-COMPLIANCE WITH WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE
BUSINESS AFFAIRS OR FINANCIAL CONDITION OF THE PARTNERSHIP.


 


9.2           NO RESTRICTIVE COVENANTS.  NO PARTNER SHALL ENTER INTO OR BECOME
SUBJECT TO ANY CONTRACT, AGREEMENT, RESTRICTION OR COVENANT (OTHER THAN AN
APPROVED AGREEMENT) WHICH WOULD IMPAIR OR INHIBIT THE PARTNERSHIP’S ABILITY TO
OBTAIN FINANCING WITHOUT RECOURSE TO THE PARTNERS (COLLECTIVELY, “RESTRICTIVE
COVENANTS”), AND EACH PARTNER

 

61

--------------------------------------------------------------------------------


 

represents and warrants to the other Partners that, on the Effective Date, it is
not subject to any Restrictive Covenants.


 


9.3           INDEMNIFICATION OF PARTNERS; CONTRIBUTION.  THE PARTNERSHIP SHALL
INDEMNIFY AND HOLD EACH PARTNER HARMLESS FROM AND AGAINST ANY CLAIM, DEMAND,
LOSS, DAMAGE, LIABILITY OR EXPENSE (INCLUDING, WITHOUT LIMITATION, AMOUNTS PAID
IN SETTLEMENT, REASONABLE COSTS OF INVESTIGATION AND REASONABLE LEGAL EXPENSES)
INCURRED BY OR AGAINST SUCH PARTNER AND ARISING OUT OF OR RESULTING FROM ANY ACT
OR OMISSION OF THE PARTNERSHIP.  AS AMONG THE PARTNERS, NO PARTNER SHALL BE
LIABLE OR BEAR RESPONSIBILITY FOR MORE THAN ITS PROPORTIONATE SHARE (BASED ON
ITS SHARING PERCENTAGE) OF THE LIABILITIES AND OBLIGATIONS OF THE PARTNERSHIP. 
FOR THE PURPOSES OF THE PRECEDING SENTENCE, A PARTNER’S SHARING PERCENTAGE SHALL
BE DETERMINED ON THE DATE THE RELEVANT LIABILITY OR OBLIGATION IS INCURRED,
WITHOUT GIVING EFFECT TO ANY REDUCTION OR INCREASE IN SUCH PARTNER’S SHARING
PERCENTAGE PURSUANT TO SECTION 3.2(B) RESULTING FROM ONE OR MORE DEFAULTS UNDER
SECTION 3.1.  IN THE EVENT THAT (WHETHER BEFORE OR FOLLOWING ANY DISSOLUTION OF
THE PARTNERSHIP) ANY PARTNER SHALL BE REQUIRED TO PAY, DISCHARGE OR OTHERWISE
BEAR RESPONSIBILITY FOR ANY LIABILITY OR OBLIGATION OF THE PARTNERSHIP IN EXCESS
OF SUCH PARTNER’S PROPORTIONATE SHARE THEREOF, EACH OTHER PARTNER HEREBY AGREES
TO INDEMNIFY, HOLD HARMLESS AND REIMBURSE (DIRECTLY OR THROUGH THE PARTNERSHIP)
SUCH PARTNER AGAINST AND FOR SUCH OTHER PARTNER’S RESPECTIVE PROPORTIONATE SHARE
OF SUCH EXCESS.  IT IS THE INTENTION OF THE PARTNERS THAT, FOLLOWING THE
OPERATION OF THIS CLAUSE, EACH PARTNER WILL HAVE BORNE EXACTLY ITS PROPORTIONATE
SHARE OF THE LIABILITY OR OBLIGATION OF THE PARTNERSHIP AT ISSUE DETERMINED WITH
REFERENCE TO SUCH PARTNER’S SHARING PERCENTAGE, DETERMINED IN ACCORDANCE WITH
THE THIRD SENTENCE OF THIS SECTION 9.3.

 

62

--------------------------------------------------------------------------------


 


9.4           NOTICE OF CHANGE IN CONTROL AND INDIRECT TRANSFER.  IN ADDITION TO
ANY OTHER NOTIFICATION REQUIREMENTS UNDER THIS AGREEMENT, EACH PARTNER AGREES
THAT PROMPTLY FOLLOWING THE OCCURRENCE OF AN EVENT WHICH CONSTITUTES A CHANGE IN
CONTROL OR AN INDIRECT TRANSFER IT WILL GIVE NOTICE TO THE OTHER PARTNERS OF THE
CHANGE IN CONTROL OR INDIRECT TRANSFER.


 


ARTICLE X

 


MISCELLANEOUS


 


10.1         WAIVER OF PARTITION.  EXCEPT AS MAY BE OTHERWISE PROVIDED BY LAW IN
CONNECTION WITH THE WINDING-UP, LIQUIDATION AND DISSOLUTION OF THE PARTNERSHIP,
EACH PARTNER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS THAT IT MAY HAVE TO
MAINTAIN AN ACTION FOR PARTITION OF ANY OF THE PARTNERSHIP PROPERTY.


 


10.2         MODIFICATION; WAIVERS.  THIS AGREEMENT MAY BE MODIFIED OR AMENDED
ONLY WITH THE WRITTEN CONSENT OF EACH PARTNER.  EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, NO PARTNER SHALL BE RELEASED FROM ITS OBLIGATIONS HEREUNDER
WITHOUT THE WRITTEN CONSENT OF THE OTHER PARTNERS.  THE OBSERVANCE OF ANY TERM
OF THIS AGREEMENT MAY BE WAIVED (EITHER GENERALLY OR IN A PARTICULAR INSTANCE
AND EITHER RETROACTIVELY OR PROSPECTIVELY) BY THE PARTY OR PARTIES ENTITLED TO
ENFORCE SUCH TERM, BUT ANY SUCH WAIVER SHALL BE EFFECTIVE ONLY IF IN A WRITING
SIGNED BY THE PARTY OR PARTIES AGAINST WHICH SUCH WAIVER IS TO BE ASSERTED. 
EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, NO DELAY ON THE PART OF ANY
PARTY HERETO IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE
AS A WAIVER THEREOF, NOR SHALL ANY WAIVER ON THE PART OF ANY PARTY HERETO OF ANY
RIGHT, POWER OR PRIVILEGE HEREUNDER OPERATE AS A WAIVER OF ANY OTHER RIGHT,
POWER OR PRIVILEGE HEREUNDER NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
RIGHT, POWER OR

 

63

--------------------------------------------------------------------------------


 


PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER.


 


10.3         ENTIRE AGREEMENT.  OTHER THAN WITH RESPECT TO THE DISTRIBUTION AND
TRANSFER AGREEMENT AND ANY WRITING EXECUTED BY THE PARTIES HERETO THAT
SPECIFICALLY REFERS TO THIS SECTION 10.3, THIS AGREEMENT AND THE DOCUMENTS
EXPRESSLY REFERRED TO HEREIN CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTNERS
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENT OR
UNDERSTANDING BETWEEN OR AMONG THE PARTNERS WITH RESPECT TO SUCH SUBJECT MATTER.


 


10.4         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT, OR THE
APPLICATION OF SUCH PROVISION TO ANY PERSON OR CIRCUMSTANCE, SHALL BE HELD
INVALID, THE REMAINDER OF THIS AGREEMENT OR THE APPLICATION OF SUCH PROVISION TO
OTHER PERSONS OR CIRCUMSTANCES SHALL NOT BE AFFECTED THEREBY; PROVIDED THAT THE
PARTIES SHALL NEGOTIATE IN GOOD FAITH WITH RESPECT TO AN EQUITABLE MODIFICATION
OF THE PROVISION OR APPLICATION THEREOF HELD TO BE INVALID.


 


10.5         NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, CONSENTS AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN ON THE DATE DELIVERED BY HAND, ON
THE DATE TRANSMISSION BY TELECOPY IS CONFIRMED BY MACHINE ANSWER-BACK OR ON THE
THIRD BUSINESS DAY AFTER SUCH NOTICE IS MAILED BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, AND, PENDING THE DESIGNATION BY NOTICE OF ANOTHER ADDRESS,
ADDRESSED AS FOLLOWS:


 

If to Fox Partner:

 

c/o Fox Cable Networks Group

10201 W. Pico Blvd.

Building 103

 

64

--------------------------------------------------------------------------------


 

Los Angeles, CA 90035

Telephone: (310) 284-2399

Telecopier: (310) 229.5656

Attention: Executive Vice President and General Counsel

 

With a copy to:

 

News Corporation

1211 Avenue of the Americas

New York, New York 10036

Telephone: (212) 852-7000

Telecopier: (212) 768-2029

Attention: Lawrence A. Jacobs, Esq.

 

and

 

Hogan & Hartson L.L.P.

875 Third Avenue

New York, New York 10022

Telephone: (212) 918-3000

Telecopier: (212) 918-3100

Attention: Ira S. Sheinfeld, Esq.

 

If to Rainbow Partner:

 

c/o Rainbow Media Holdings, LLC

1111 Stewart Avenue

Bethpage, N.Y. 11714

Attention: President

 

With a copy to Attention:  Executive Vice President

 

Legal and Business Affairs

 

cc:

Cablevision Systems Corporation

 

1111 Stewart Avenue

 

Bethpage, New York 11714

 

 

 

Attention:  Executive Vice President and
General Counsel

 


10.6         SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
HEREIN, THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
PARTNERS AND THEIR LEGAL REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS.

 

65

--------------------------------------------------------------------------------


 


10.7         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


10.8         HEADINGS; CROSS-REFERENCES.  THE ARTICLE AND SECTION HEADINGS IN
THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY, AND SHALL NOT BE DEEMED TO
ALTER OR AFFECT THE MEANING OR INTERPRETATION OF ANY PROVISIONS HEREOF.


 


10.9         CONSTRUCTION.  NONE OF THE PROVISIONS OF THIS AGREEMENT SHALL BE
FOR THE BENEFIT OF OR ENFORCEABLE BY ANY CREDITORS OF THE PARTNERSHIP.  NO ONE,
INCLUDING BUT NOT LIMITED TO THE PARTNERS OR ANY CREDITOR OF THE PARTNERSHIP OR
ANY OF ITS PARTNERS, SHALL HAVE ANY RIGHTS UNDER THIS AGREEMENT AGAINST ANY
AFFILIATE OF ANY PARTNERS.


 


10.10       PROPERTY RIGHTS; CONFIDENTIALITY.  ALL BOOKS, RECORDS AND ACCOUNTS
MAINTAINED EXCLUSIVELY FOR THE PARTNERSHIP (INCLUDING, WITHOUT LIMITATION,
MARKETING REPORTS AND ALL OTHER DATA WHETHER STORED ON PAPER OR IN ELECTRONIC OR
OTHER FORM), AND ANY CONTRACTS OR AGREEMENTS (INCLUDING, WITHOUT LIMITATION,
AGREEMENTS FOR THE PURCHASE, LEASE OR LICENSE OF PROGRAMMING) ENTERED INTO BY OR
EXCLUSIVELY ON BEHALF OF THE PARTNERSHIP, SHALL AT ALL TIMES BE THE EXCLUSIVE
PROPERTY OF THE PARTNERSHIP.  ALL PROPERTY (REAL, PERSONAL OR MIXED) PURCHASED
WITH PARTNERSHIP FUNDS, AND ALL MONEYS HELD OR COLLECTED FOR OR ON BEHALF OF THE
PARTNERSHIP SHALL AT ALL TIMES BE THE EXCLUSIVE PROPERTY OF THE PARTNERSHIP.  NO
PARTNER SHALL, DURING THE PERIOD SUCH PARTNER IS A PARTNER AND FOR A PERIOD
ENDING ON THE LATER OF TWO (2) YEARS AFTER SUCH PARTNER HAS CEASED TO BE A
PARTNER, DISCLOSE ANY CONFIDENTIAL OR PROPRIETARY INFORMATION WITH RESPECT TO
THE PARTNERSHIP OR ANY PARTNER, EXCEPT (I) WITH THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTNERS; (II) TO THE EXTENT NECESSARY TO COMPLY WITH LAW OR THE VALID
ORDER OF A COURT OF COMPETENT JURISDICTION, IN WHICH EVENT THE PARTY MAKING SUCH
DISCLOSURE SHALL SO GIVE NOTICE TO THE OTHER PARTNERS AS PROMPTLY AS

 

66

--------------------------------------------------------------------------------


 

practicable (and, if possible, prior to making such disclosure) and shall seek
confidential treatment of such information; (iii) as part of its normal
reporting or review procedure to its parent companies, its auditors and its
attorneys and the securities exchange on which any such parent’s securities are
traded from time to time; provided that such Partner shall be liable for any
breach by such parent companies, auditors or attorneys of any provision of this
Section; (iv) in connection with the enforcement of such Partner’s rights
hereunder; (v) disclosures to an Affiliate of, or professional advisor to, such
Partner in connection with the performance by such Partner of its obligations
hereunder; provided that such Partner shall be liable for any breach by such
Affiliate or professional advisor of any provision of this Section; and (vi) to
a prospective purchaser of all or a portion of such Partner’s Interest in
connection with a sale in accordance with the terms of this Agreement; provided
that such Partner shall be liable for any breach by such prospective purchaser
of any provision of this Section.  Except as provided in the preceding sentence,
no Partner, nor any of its Affiliates, shall, during the periods referred to in
such sentence, use any confidential or proprietary information with respect to
the Partnership other than for the benefit of the Partnership.


 


10.11       NON-RECOURSE.  THE OBLIGATIONS OF THE PARTNERS UNDER THIS AGREEMENT
ARE SOLELY LIMITED LIABILITY COMPANY OBLIGATIONS OF SUCH ENTITIES AND NO
REPRESENTATION, UNDERTAKING OR AGREEMENT MADE IN THIS AGREEMENT ON THE PART OF
ANY PARTNER WAS MADE OR INTENDED TO BE MADE AS A PERSONAL OR INDIVIDUAL
REPRESENTATION, UNDERTAKING OR AGREEMENT ON THE PART OF ANY PARTNER, MEMBER,
INCORPORATOR, STOCKHOLDER, DIRECTOR, OFFICER OR AGENT (PAST, PRESENT OR FUTURE)
OF ANY PARTNER, AND NO PERSONAL OR INDIVIDUAL LIABILITY OR RESPONSIBILITY IS
ASSUMED BY, NOR SHALL ANY RECOURSE AT ANY TIME BE

 

67

--------------------------------------------------------------------------------


 

asserted or enforced against, any such partner, member, incorporator,
stockholder, director, officer or agent, all of which recourse (whether in
common law, in equity, by statute or otherwise) is hereby forever irrevocably
waived and released.


 


10.12       FURTHER ACTIONS.  EACH PARTNER SHALL EXECUTE AND DELIVER SUCH OTHER
CERTIFICATES, AGREEMENTS AND DOCUMENTS, AND TAKE SUCH OTHER ACTIONS, AS MAY
REASONABLY BE REQUIRED IN CONNECTION WITH THE FORMATION AND CONTINUATION OF THE
PARTNERSHIP AND THE ACHIEVEMENT OF ITS PURPOSES.


 


10.13       SURVIVAL.  SECTION 10.10 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT, THE DISSOLUTION OF THE PARTNERSHIP, THE WITHDRAWAL OF ANY PARTNER AND
THE TRANSFER OF THE INTEREST OF ANY PARTNER.  SECTIONS 4.4, 4.6 AND 9.3 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE DISSOLUTION OF THE
PARTNERSHIP.


 


10.14       GOVERNING LAW.  THE PARTNERSHIP HAS BEEN FORMED AND IS CONTINUED
UNDER THE LAWS OF THE STATE OF NEW YORK.  THIS AGREEMENT SHALL BE GOVERNED,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


 


10.15       NO RIGHT OF SET-OFF.  NO PARTNER SHALL BE ENTITLED TO OFFSET AGAINST
ANY OF ITS FINANCIAL OBLIGATIONS TO THE PARTNERSHIP UNDER THIS AGREEMENT ANY
OBLIGATION OWED TO IT OR ANY OF ITS AFFILIATES BY ANY OTHER PARTNER OR ANY OF
SUCH OTHER PARTNER’S AFFILIATES.


 


10.16       EXPENSES OF THE PARTIES.  ALL EXPENSES INCURRED BY OR ON BEHALF OF
THE PARTIES HERETO IN CONNECTION WITH THE AUTHORIZATION, PREPARATION AND
CONSUMMATION OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL FEES AND
EXPENSES OF AGENTS, REPRESENTATIVES, COUNSEL AND ACCOUNTANTS EMPLOYED BY THE
PARTIES HERETO IN CONNECTION

 

68

--------------------------------------------------------------------------------


 


WITH THE AUTHORIZATION, PREPARATION, EXECUTION AND CONSUMMATION OF THIS
AGREEMENT, SHALL BE BORNE SOLELY BY THE PARTY WHO SHALL HAVE INCURRED THE SAME.


 


10.17       UNREGISTERED INTERESTS.  EACH PARTNER (I) ACKNOWLEDGES THAT THE
INTERESTS ARE BEING ACQUIRED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR UNDER SIMILAR PROVISIONS OF STATE LAW, (II) REPRESENTS AND
WARRANTS TO THE PARTNERSHIP AND THE OTHER PARTNERS THAT IT IS ACQUIRING THE
INTEREST FOR ITS OWN ACCOUNT, FOR INVESTMENT AND WITH NO VIEW TO THE
DISTRIBUTION OF THE INTEREST, AND (III) AGREES NOT TO TRANSFER OR ATTEMPT TO
TRANSFER SUCH INTEREST IN THE ABSENCE OF REGISTRATION UNDER THAT ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR AN AVAILABLE EXEMPTION FROM SUCH
REGISTRATION.

 

69

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers or partners thereunto duly authorized as of the date first
written above.

 

 

FOX SPORTS RPP HOLDINGS, INC.

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

RAINBOW REGIONAL HOLDINGS SUB, L.L.C.

 

 

 

 

 

By: Rainbow Regional Holdings, L.L.C.

 

 

 

 

 

By: RRH I, LLC,

 

 

a member

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

70

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
